Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated as of October 3, 2012

 

 

among

 

 

VENOCO, INC.,
as Company,

 

 

the Guarantors from Time to Time Parties Hereto,

 

 

the Several Lenders from Time to Time Parties Hereto,

 

 

CITIBANK, N.A.,
as Administrative Agent,

 

 

CITIGROUP GLOBAL MARKETS, INC.
as Arranger,

 

 

The Bank of Nova Scotia,
as Syndication Agent

 

 

and

 

 

KeyBank National Association,
as Documentation Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

Section 1.1

Certain Defined Terms

2

Section 1.2

Other Interpretive Provisions

32

Section 1.3

Accounting Principles

33

 

 

 

ARTICLE II

THE CREDIT

33

 

 

 

Section 2.1

Amounts and Terms of the Commitments

33

Section 2.2

Procedure for Borrowing

34

Section 2.3

Conversion and Continuation Elections

35

Section 2.4

Voluntary Termination or Reduction

35

Section 2.5

Optional Prepayments

36

Section 2.6

Borrowing Base Determinations, Mandatory Prepayments

36

Section 2.7

Repayment

40

Section 2.8

Fees

40

Section 2.9

Computation of Fees and Interest

41

Section 2.10

Payments by the Company; Borrowings Pro Rata

42

Section 2.11

Funding by Lenders; Presumption by Administrative Agent

42

Section 2.12

Sharing of Payments, etc.

43

Section 2.13

Issuing the Letters of Credit

44

Section 2.14

Defaulting Lenders

48

Section 2.15

Defaulting Lender Cure

51

Section 2.16

Increase in Aggregate Commitment

51

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

52

 

 

 

Section 3.1

Taxes

52

Section 3.2

Illegality

54

Section 3.3

Increased Costs and Reduction of Return

54

Section 3.4

Funding Losses

55

Section 3.5

Inability to Determine Rates

55

Section 3.6

Certificates of Lenders

56

Section 3.7

Substitution of Lenders

56

Section 3.8

Survival

56

 

 

 

ARTICLE IV

SECURITY

56

 

 

 

Section 4.1

The Security

56

Section 4.2

Agreement to Deliver Security Documents

57

Section 4.3

(Reserved)

57

 

i

--------------------------------------------------------------------------------


 

Section 4.4

Setoff

57

Section 4.5

Guaranty

57

Section 4.6

Production Proceeds

58

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

59

 

 

 

Section 5.1

Conditions of the Effective Date and Initial Credit Extensions

59

Section 5.2

Conditions to All Credit Extensions

62

Section 5.3

Defaulting Lender

63

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

63

 

 

 

Section 6.1

Organization, Existence and Power

63

Section 6.2

Corporate Authorization; No Contravention

63

Section 6.3

Governmental Authorization

64

Section 6.4

Binding Effect

64

Section 6.5

Litigation

64

Section 6.6

No Default

64

Section 6.7

ERISA Compliance

65

Section 6.8

Use of Proceeds; Margin Regulations

65

Section 6.9

Title to Properties

65

Section 6.10

Oil and Gas Reserves

66

Section 6.11

Reserve Report

66

Section 6.12

Gas Imbalances

66

Section 6.13

Taxes

66

Section 6.14

Financial Statements and Condition

67

Section 6.15

Environmental Matters

67

Section 6.16

Regulated Entities

67

Section 6.17

No Burdensome Restrictions

67

Section 6.18

Copyrights, Patents, Trademarks and Licenses, etc.

67

Section 6.19

Subsidiaries

68

Section 6.20

Insurance

68

Section 6.21

Full Disclosure

68

Section 6.22

Solvency

68

Section 6.23

Labor Matters

68

Section 6.24

(Reserved)

68

Section 6.25

Derivative Contracts

68

Section 6.26

Ellwood Subsidiary

69

Section 6.27

Senior Notes Indentures

69

Section 6.28

Existing Indebtedness

69

Section 6.29

Security Documents

69

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

70

 

 

 

Section 7.1

Financial Statements

70

 

ii

--------------------------------------------------------------------------------


 

Section 7.2

Certificates; Other Production, Reserve Information and Other Information

71

Section 7.3

Notices

72

Section 7.4

Preservation of Company Existence, etc.

73

Section 7.5

Maintenance of Property

73

Section 7.6

Insurance

73

Section 7.7

Payment of Obligations

73

Section 7.8

Compliance with Laws

74

Section 7.9

Compliance with ERISA

74

Section 7.10

Inspection of Property and Books and Records

74

Section 7.11

Environmental Laws

75

Section 7.12

New Subsidiary Guarantors

75

Section 7.13

Use of Proceeds

75

Section 7.14

Further Assurances

75

Section 7.15

Agreements Regarding Unrestricted Subsidiaries

76

Section 7.16

Existing Letters of Credit

76

Section 7.17

Control Agreements

77

Section 7.18

Derivative Contracts

77

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

77

 

 

 

Section 8.1

Limitation on Liens

77

Section 8.2

Disposition of Assets

79

Section 8.3

Consolidations and Mergers

80

Section 8.4

Loans and Investments

80

Section 8.5

Limitation on Indebtedness

82

Section 8.6

Transactions with Affiliates

82

Section 8.7

Margin Stock

83

Section 8.8

(Reserved)

83

Section 8.9

Restricted Payments

83

Section 8.10

Derivative Contracts

84

Section 8.11

Sale Leasebacks

85

Section 8.12

Financial Covenants

86

Section 8.13

(Reserved)

86

Section 8.14

Change in Business

86

Section 8.15

Accounting Changes

86

Section 8.16

Certain Contracts; Amendments; Multiemployer Plans

87

Section 8.17

Senior Notes and Second Lien Term Loan Agreement

87

Section 8.18

Forward Sales, Production Payments, etc.

88

Section 8.19

Use of Proceeds

88

Section 8.20

New Bank Accounts

88

Section 8.21

Monterey Exploratory Capital Expenditures

88

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

89

 

 

 

Section 9.1

Event of Default

89

 

iii

--------------------------------------------------------------------------------


 

Section 9.2

Remedies

91

Section 9.3

Application of Proceeds

92

Section 9.4

Rights Not Exclusive

93

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

93

 

 

 

Section 10.1

Actions

93

Section 10.2

Delegation of Duties

93

Section 10.3

Exculpatory Provisions

94

Section 10.4

Reliance by Administrative Agent

95

Section 10.5

(Reserved)

95

Section 10.6

Non-Reliance on Administrative Agent and Other Lenders

95

Section 10.7

Indemnification

95

Section 10.8

Rights as a Lender

96

Section 10.9

Resignation of Administrative Agent

96

Section 10.10

Withholding Tax

97

Section 10.11

No Other Duties, etc.

100

Section 10.12

Administrative Agent May File Proofs of Claim

100

Section 10.13

Collateral and Guaranty Matters

100

Section 10.14

Posting of Approved Electronic Communications

102

 

 

 

ARTICLE XI

MISCELLANEOUS

103

 

 

 

Section 11.1

Amendments and Waivers

103

Section 11.2

Notices

106

Section 11.3

No Waiver; Cumulative Remedies

106

Section 11.4

Costs and Expenses

106

Section 11.5

Indemnity

107

Section 11.6

Payments Set Aside

108

Section 11.7

Successors and Assigns

108

Section 11.8

Assignment by Lenders

108

Section 11.9

Interest

111

Section 11.10

Indemnity and Subrogation

112

Section 11.11

Automatic Debits of Fees

112

Section 11.12

Notification of Addresses, Lending Offices, etc.

112

Section 11.13

Counterparts

113

Section 11.14

Headings

113

Section 11.15

Confidentiality

113

Section 11.16

Severability

113

Section 11.17

No Third Parties Benefited

113

Section 11.18

Governing Law

114

Section 11.19

Forum Selection and Consent to Non-Exclusive Jurisdiction

114

Section 11.20

Entire Agreement

115

Section 11.21

No Oral Agreements

115

Section 11.22

Accounting Changes

115

Section 11.23

Waiver of Jury Trial

115

 

iv

--------------------------------------------------------------------------------


 

Section 11.24

Amendment and Restatement

116

Section 11.25

USA PATRIOT Act

117

Section 11.26

Acknowledgments

117

Section 11.27

Survival of Representations and Warranties

117

Section 11.28

Release of Collateral and Guarantee Obligations

117

Section 11.29

Agreement Regarding Intercreditor Agreement

118

Section 11.30

Assignment by Assigning Lenders

118

Section 11.31

Exercise of Remedies by Administrative Agent

119

 

 

 

OIL AND GAS FINANCIAL CONTRACTS

1

 

SCHEDULES

 

Schedule A

Notice Addresses

Schedule 1.1(a)

Commitments and Pro Rata Shares

Schedule 6.5

Litigation

Schedule 6.7

ERISA Compliance

Schedule 6.15

Environmental Matters

Schedule 6.17

Burdensome Restrictions

Schedule 6.19

Subsidiaries and Minority Interests

Schedule 6.25

Existing Derivative Contracts

Schedule 6.29(a)-1

Security Agreement UCC Filing Jurisdictions

Schedule 6.29(a)-2

UCC Financing Statements to Remain on File

Schedule 6.29(a)-3

Recorded Instruments to be Terminated

Schedule 6.29(b)

Mortgage Filing Jurisdictions

Schedule 8.1

Permitted Liens

Schedule 8.6

Transactions with Affiliates

 

 

EXHIBITS

 

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Conversion/Continuation

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Lender Assignment Agreement

Exhibit E

Form of Note

Exhibit F

Form of Intercreditor Agreement

Exhibits G-1 — G-4

U.S. Tax Compliance Certificates

Exhibit H

Form of Master Assignment Agreement

 

v

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
October 3, 2012, among VENOCO, INC., a Delaware corporation, as borrower (the
“Company”), the GUARANTORS (defined below) from time to time party hereto, each
of the financial institutions which is or which may from time to time become a
party hereto (individually, a “Lender” and collectively, the “Lenders”),
CITIBANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”),
CITIGROUP GLOBAL MARKETS, INC., as arranger (in such capacity, the “Arranger”),
THE BANK OF NOVA SCOTIA, as Syndication Agent (in such capacity, the
“Syndication Agent”), KEYBANK NATIONAL ASSOCIATION, as Documentation Agent (in
such capacity, the “Documentation Agent”).

 

R E C I T A L S

 

WHEREAS, the Company has entered into a Merger Agreement (hereinafter defined)
pursuant to which it intends to merge with Merger Sub (hereinafter defined) on
the terms and conditions set forth therein;

 

WHEREAS, the Company, certain Guarantors, the lenders party thereto, and Bank of
Montreal, as a lender and administrative agent entered into the Fourth Amended
and Restated Credit Agreement dated as of April 15, 2011 (as amended prior to
the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, pursuant to a Master Assignment of Notes and Liens dated of even date
herewith (the “Master Assignment Agreement”) (i) Bank of Montreal, as
administrative agent under the Existing Credit Agreement has assigned to
Citibank, N.A. as Administrative Agent under this Agreement all of its rights,
title and interest in and to the Collateral and the Security Documents (as those
terms are defined in the Existing Credit Agreement), and (ii) certain of the
lenders under the Existing Credit Agreement have assigned their Loans and
Commitments (as those terms are defined in the Existing Credit Agreement) under
the Existing Credit Agreement to the Lenders under this Agreement;

 

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement to provide for certain amendments on the terms set forth in this
Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company desires to refinance, renew, extend and continue the
Existing Revolving Credit Outstandings (defined below), including the Existing
Revolving Credit Loans (defined below), with the proceeds of Loans hereunder;
and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Documents (defined below) or evidence payment of all or any of
such obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated; and that
from and after the Effective Time (defined below), the Existing Credit Agreement
be of no further force or effect except to evidence the incurrence of the
obligations of the Company and its Subsidiaries thereunder prior to the
Effective Time.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
that the Existing Credit Agreement shall be and hereby is amended and restated
in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                      Certain Defined Terms.  The
following terms have the following meanings:

 

“2017 Senior Notes” means the 11.5% Senior Notes due 2017 originally issued in
aggregate principal amount of $150,000,000 under the 2017 Senior Notes
Indenture.

 

“2019 Senior Notes” means the 8.875% Senior Notes due 2019 originally issued in
aggregate principal amount of $500,000,000 under the 2019 Senior Notes
Indenture.

 

“2017 Senior Notes Indenture” means that certain indenture dated as of
October 7, 2009 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“2019 Senior Notes Indenture” means that certain indenture dated as of
February 15, 2011 among the Company, certain Guarantors and U.S. Bank Trust
National Association, as Trustee.

 

“Account Control Agreement” means a deposit account control agreement or an
account control agreement to be executed and delivered among any Loan Party, the
Administrative Agent and a bank at which such Loan Party maintains a bank
account, in each case, in the form approved by the Administrative Agent, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

2

--------------------------------------------------------------------------------


 

“Accounting Change” has the meaning assigned to such term in Section 11.22
hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

 

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

 

“Administrative Agent-Related Persons” means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning specified in Section 3.7.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent Fee Letter” means the letter agreement dated as of August 31, 2012 among
the Company, Citigroup Global Markets Inc. and Citibank, N.A., as amended,
restated, supplemented or otherwise modified from time to time.

 

“Agent-Related Persons” means with respect to each Agent, such Agent, its
Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

 

“Agents” means, collectively, the Administrative Agent, Citigroup Capital
Markets Inc., in its capacity as Arranger, the Syndication Agent and the
Documentation Agent.

 

“Agent’s Payment Office” means the address set forth on Schedule A hereto in
relation to the Administrative Agent, or such other address as the
Administrative Agent may from time to time specify.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

 

“Aggregate Commitment Increase Effective Date” has the meaning specified in
Section 2.16(d).

 

“Agreement” means this Fifth Amended and Restated Credit Agreement.

 

“Alternate Base Rate” means, for any day and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the greatest of (a) the
rate of interest most recently announced by the Administrative Agent as its
“prime rate” for Dollar advances made in the United States, (b) the Federal
Funds Rate most recently determined by the Administrative Agent plus 1/2%
(0.50%) per annum and (c) the LIBO Rate for a one-month Interest Period on such
day (or if such day is not a Business Day, on the immediately preceding Business
Day) plus 1.0%.  The Alternate Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent or any Lender in
connection with extensions of credit.  Changes in the rate of interest on that
portion of any Loans maintained as Base Rate Loans shall be effective from and
including the effective date of such change in the Base Rate.  The
Administrative Agent will give notice to the Company of changes in the Base Rate
due to a change in the rate of interest described in clause (a) of this
definition promptly upon any such change.

 

“Annual Proposed Borrowing Base” has the meaning specified in Section 2.6(b).

 

“Applicable Margin” means, with respect to any Base Rate Loan or LIBO Rate Loan
on any day, an amount equal to the percentage for such day under the applicable
Pricing Grid for such day and utilizing the applicable Pricing Level for such
day for such type of Loan; provided that the Pricing Level in effect on any day
shall be determined based on the Utilization Percentage as of the end of the day
immediately preceding such day.

 

“Applicable Percentage” means eighty percent (80%).

 

“Arranger” has the meaning specified in the introductory clause hereto.

 

“ASC 410” means Accounting Standards Codification 410 (f/k/a FAS 143)
promulgated by the Financial Accounting Standards Board.

 

“ASC 505-50” means Accounting Standards Codification 505-50 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 718” means Accounting Standards Codification 718 (f/k/a FAS 123R)
promulgated by the Financial Accounting Standards Board.

 

“ASC 815” means Accounting Standards Codification 815 (f/k/a FAS 133)
promulgated by the Financial Accounting Standards Board.

 

“Assignee” means the Person to whom any Lender assigns its rights pursuant to
Section 11.8.

 

4

--------------------------------------------------------------------------------


 

“Assigning Lender” means (i) each financial institution that, immediately prior
to the effectiveness of this Agreement, was a party to the Existing Credit
Agreement as a lender but is not a party to this Agreement and (ii) Bank of
America, N.A. in its capacity as a lender under the Existing Credit Agreement
that has assigned a portion of its commitment under the Existing Credit
Agreement such that its Commitment under this Agreement on the Effective Date is
as set forth on Schedule 1.1(a).

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of reasonable internal
legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the Company’s consolidated financial
statements as of and for the years ended December 31, 2011, 2010 and 2009,
together with the unqualified independent auditors’ report and opinion of Ernst
and Young LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

 

“Available Borrowing Base” means, at the particular time in question, (a) the
lesser of (i) the Aggregate Commitment at such time and (ii) the Borrowing Base
in effect at such time minus (b) the applicable Effective Amount at such time.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Base Rate Loan” means a Loan that bears interest based at the Alternate Base
Rate plus the Applicable Margin.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Base” means at the particular time in question, the amount provided
for in Section 2.6.

 

“Borrowing Base Deficiency” means, at any time, the amount by which the
Effective Amount exceeds the then effective Borrowing Base.

 

“Borrowing Base Period” means the period from the Effective Time until
November 1, 2012 and each six-month period commencing November 1, 2012 and each
subsequent May 1 and November 1 thereafter.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.2 or
an Issuance of a Letter of Credit occurs under Section 2.13.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, NY are authorized or required by law to close and,
if the applicable Business Day relates to any LIBO Rate Loan, means such a day
on which dealings are carried on in the applicable offshore dollar interbank
market.

 

5

--------------------------------------------------------------------------------


 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, including Dodd-Frank/Basel (as
defined below), whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) Property,
or a combination thereof, which obligations shall have been or should be, in
accordance with GAAP as in effect on December 31, 2011, capitalized on the books
of such Person.

 

“Cash Collateralize” means, in respect of a Letter of Credit, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender (and “Cash Collateral” and “Cash
Collateralization” have corresponding meanings).

 

“Cash Dividends” means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

 

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than twelve (12) months from the date of acquisition issued
by and demand deposits with (i) any U.S. commercial bank or any branch or agency
of a non-U.S. commercial bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than Five Hundred Million Dollars
($500,000,000) whose long-term securities are rated at least A (or then
equivalent grade) by S&P or A2 (or then equivalent grade) by Moody’s at the time
of acquisition or (ii) any Lender or Affiliate of a Lender; (c) commercial paper
of an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (d) repurchase agreements with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above; and
(e) money market mutual or similar funds having assets in excess of
$100,000,000.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date upon which such Lender becomes a party to
this Agreement), of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and
14(d)(2) of the Exchange Act (a “Group”), other than a Permitted Holder, of
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of securities of Denver Parent which, together with any securities owned
beneficially by any “affiliates” or “associates” of such Group (as such terms
are defined in Rule 12b-2 under the Exchange Act), shall represent more than
thirty percent (30%) of the combined voting power of Denver Parent’s securities
which are entitled to vote generally in the election of directors and which are
outstanding on the date immediately prior to the date of such purchase or
acquisition; provided, however, that no such “Change of Control” shall be deemed
to have occurred under this clause (a) if, and for so long as, Permitted Holders
have “beneficial ownership” (as such term is defined in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
Denver Parent’s securities which are entitled to vote generally in the election
of directors and which are outstanding on the date of determination or as a
result of the Merger; (b) a sale of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole to any Person or Group, except
as permitted by Section 8.3; (c) the liquidation or dissolution of the Company;
(d) the first day on which a majority of the Board of Directors of Denver Parent
are not Continuing Directors (as herein defined); or (e) Denver Parent fails to
beneficially own, directly or indirectly, 100% of the Capital Stock of the
Company.  As herein defined, “Continuing Directors” means any member of the
Board of Directors of Denver Parent who (x) is a member of such Board of
Directors as of the Effective Date or (y) was nominated for election or elected
to such Board of Directors with the affirmative vote of two-thirds of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means all Property which is subject to a Lien in favor of
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

 

“Commitment” means as to each Lender, such Lender’s obligation to make or
continue Loans and to incur or participate in the Letter of Credit Outstandings
in an aggregate

 

7

--------------------------------------------------------------------------------


 

principal amount at any one time outstanding up to but not exceeding (i) if such
Lender is a party hereto on the Effective Date, the amount set forth opposite
the name of such Lender on Schedule 1.1(a) hereto under the heading
“Commitment”, (ii) if such Lender has executed and delivered a Joinder
Agreement, pursuant to an increase in the Commitments hereunder as provided in
Section 2.16, the amount set forth on such Joinder Agreement for such Lender or
(iii) if such Lender is a party to a Lender Assignment Agreement, the amount set
forth on the most recent Lender Assignment Agreement of such Lender, as such
amount may be increased, reduced or terminated pursuant to this Agreement.

 

“Commitment Fee” means the fee payable pursuant to Section 2.8(a).

 

“Company” has the meaning specified in the introductory clause hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC 505-50 and other
non-cash items reducing Consolidated Net Income plus (c) Consolidated Interest
Expense plus (d) income tax expense minus (e) any non-cash items increasing
Consolidated Net Income, all determined in accordance with GAAP.  For purposes
of Section 8.12(a) and Section 8.12(c), Consolidated EBITDA shall be calculated
to give pro forma effect to Acquisitions and Dispositions as if such
Acquisition(s) or Disposition(s) had been consummated on the first day of the
period of four consecutive fiscal quarters ending on the relevant date of
calculation.

 

“Consolidated Interest Coverage Ratio” means as at the last day of any period of
four consecutive fiscal quarters of the Company, commencing with the fiscal
quarter ended December 31, 2012 as the last quarter in the initial period of
four consecutive fiscal quarters contemplated hereby, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations, capitalized interest and realized gain or loss attributable to
interest rate derivatives) of the Company and its Restricted Subsidiaries in
such fiscal period which are classified as interest expense on the consolidated
financial statements of the Company and its Restricted Subsidiaries, all as
determined in conformity with GAAP.  Consolidated Interest Expense shall be
calculated to give pro forma effect to financing transactions as if such
financing had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of the Company, commencing with the fiscal quarter
ended September 30, 2012 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt as of such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Restricted Subsidiaries for such period
determined in accordance with GAAP, but excluding (a) the effects of the
application of ASC 815 and ASC 410 and any expensing of capitalized costs
required by Rule 4-10 of Regulation S-X promulgated by the SEC as applied to
reporting entities employing the full cost method and (b) income resulting from
transfers of assets (other than cash) between the Company or any of its
Restricted Subsidiaries, on the one hand, and an Unrestricted Subsidiary, on the
other hand; provided, however that for purposes of Section 8.9(a) only,
“Consolidated Net Income” shall be determined excluding (i) the cumulative
effect of a change in accounting principles and (ii) any gain (loss) realized
upon the sale or other disposition of any property, plant or equipment of such
Person or its consolidated Restricted Subsidiaries (including pursuant to any
sale and leaseback transaction) which is not sold or otherwise disposed of in
the ordinary course of business and any gain (loss) realized upon the sale or
other disposition of any Capital Stock of any Person.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.3, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its Letter of Credit
Outstandings at such time.

 

“Credit Extension” means and includes the making, conversion or continuation of
any Loan and the Issuance of any Letter of Credit hereunder.

 

“Current Assets” means, for any Person, all assets of such Person that, in
accordance with GAAP, would be included as current assets on a balance sheet as
of a date of calculation; provided, however, an amount equal to the Available
Borrowing Base shall be included as current assets.

 

9

--------------------------------------------------------------------------------


 

“Current Liabilities” means, for any Person, all liabilities of such Person
that, in accordance with GAAP, would be included as current liabilities on a
balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.7(b)(iii).

 

“Defaulting Lender” means at any time, subject to Section 2.15, (i) any Lender
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuing Lender in
respect of a Letter of Credit, or make any other payment due hereunder (each, a
“funding obligation”), unless such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent, the Company, or the Issuing Lender
in writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such notification or public statement
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) has not been or cannot be satisfied, (iii) any Lender that has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement, unless such Lender has
disputed such default in writing (a copy of which such Lender will deliver to
the Administrative Agent and the Company upon request) on the basis that a
condition precedent to such funding obligation has not been satisfied, (iv) any
Lender that has, for three (3) or more Business Days after written request of
the Administrative Agent or the Company, failed to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Company’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company (provided, in each case, that
neither the reallocation of funding obligations provided for in
Section 2.14(b) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.15) upon notification of such
determination by the Administrative Agent to the Company, the Issuing Lender,
and the Lenders.

 

“Denver Parent” means Denver Parent Corporation, a Delaware corporation, and its
successors and assigns.

 

10

--------------------------------------------------------------------------------


 

“Derivative Contract” means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

 

“Disposition” has the meaning specified in Section 8.2.

 

“Disqualified Stock” means, as to any Person, any Capital Stock of such Person
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or otherwise (including upon the occurrence of
an event) requires the payment of dividends (other than dividends payable solely
in Capital Stock which does not otherwise constitute Disqualified Stock) or
matures or is required to be redeemed (pursuant to any sinking fund obligation
or otherwise) or is convertible into or exchangeable for Indebtedness or is
redeemable at the option of the holder thereof, in whole or in part, at any time
on or prior to the date six (6) months after the Maturity Date.

 

“Documentation Agent” has the meaning specified in the introductory clause
hereto.

 

“Dodd-Frank/Basel” means all requests, regulations, rules, guidelines or
directives issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.  For
purposes of this Agreement, each of the foregoing are deemed to have been
enacted, adopted, issued and gone into effect after the date of this Agreement.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans after giving effect to any prepayments or repayments of such Loans
occurring on such date plus the Letter of Credit Outstandings on such date.

 

“Effective Date” means the date on which the Effective Time occurs.

 

“Effective Time” means the time as of which all conditions precedent set forth
in Section 5.1 are satisfied or waived by all Lenders.

 

“Eligible Assignee” means (a) a Lender; (b) a commercial bank organized under
the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $100,000,000; (c) a commercial bank organized
under the laws of any other country that is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
United States; (d) a financial institution with a net worth in excess of
$100,000,000; and (e) a Person with a combined capital and surplus of at least
$100,000,000 that is primarily engaged in the

 

11

--------------------------------------------------------------------------------


 

business of commercial banking and that is (i) a Subsidiary of a Lender, (ii) a
Subsidiary of a Person of which a Lender is a Subsidiary, or (iii) a Person of
which a Lender is a Subsidiary; provided that “Eligible Assignee” shall not
include (x) any Defaulting Lender or Potential Defaulting Lender or any of their
respective Subsidiaries or (y) any Person who, upon becoming a Lender hereunder,
would constitute any of the Persons described in the foregoing clause (x).

 

“Ellwood” means Ellwood Pipeline, Inc., a California corporation and a wholly
owned Restricted Subsidiary of the Company.

 

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate (other than pursuant to
Section 4041(b) of ERISA), the treatment of a Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“LIBO Rate”.

 

“Event of Default” means any of the events or circumstances specified in
Section 9.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

12

--------------------------------------------------------------------------------


 

“Exchange Notes” has the meaning specified in Section 8.5(b).

 

“Exchange Notes Indenture” has the meaning specified in Section 8.5(b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 10.10, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 10.10 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Letter of Credit” means each “Letter of Credit” (as such term is
defined in the Existing Credit Agreement) outstanding on the Effective Date.

 

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

 

“Existing Revolving Credit Loans” means the outstanding principal amount of
“Loans” as defined in the Existing Credit Agreement outstanding at the Effective
Time.

 

“Existing Revolving Credit Outstandings” means the sum of (a) the Existing
Revolving Credit Loans and (b) the “LC Obligations” as defined in the Existing
Credit Agreement outstanding at the Effective Time.

 

“Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means (i) each of TexCal LP, TexCal GP, TexCal STX and Whittier and
(ii) any Restricted Subsidiary of the Company which is required to execute the
Guaranty under Section 7.12 upon the execution and delivery by such entity of
the Guaranty.

 

“Guaranty” means the Fifth Amended and Restated Guaranty Agreement dated as of
the date hereof executed by each Guarantor in favor of the Administrative Agent
and the Lenders, as the same may be amended, supplemented or otherwise modified
from time to time pursuant to the terms hereof (including, in the case of any
Subsidiary required to execute the Guaranty pursuant to Section 7.12, by
execution and delivery of a joinder thereto in the form of Annex 1 thereto).

 

“Guaranty Obligation” means, as to any Person without duplication, any direct or
indirect liability of that Person with or without recourse, with respect to any
Indebtedness (including any instrument evidenced thereby), dividend, bonds,
letter of credit or other similar obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person
(a) to purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the

 

14

--------------------------------------------------------------------------------


 

ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof.

 

“Hastings Assets” means those assets currently owned by the Company and located
in the Hastings Field in Brazoria and Galveston Counties, Texas.

 

“Hazardous Materials Indemnity” means that certain Unsecured Hazardous Materials
Undertaking and Indemnity, dated as of even date herewith, by the Company in
favor of Administrative Agent, for the benefit of the Lenders.

 

“Highest Lawful Rate” means, as of a particular date, the maximum non-usurious
interest rate that under applicable federal and state law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business and payable in accordance with
customary practices and which in any event are no more than 120 days past due,
or, if more than 120 days past due, are being contested in good faith); (c) all
unreimbursed material reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property) including, without limitation, production payments, net
profit interests and other Hydrocarbon Interests subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all net obligations payable (including any deferred obligation to
pay any premiums) with respect to Derivative Contracts except for payables for
ordinary course of business settlement payments; (h) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above; and (i) all indebtedness referred to in
clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 11.5.

 

“Indemnified Person” has the meaning specified in Section 11.5.

 

15

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent Auditor” has the meaning specified in Section 7.1(a).

 

“Independent Engineer” has the meaning specified in Section 7.2(c).

 

“Initial Borrowing Base” has the meaning specified in Section 2.6(a).

 

“Initial Reserve Report” has the meaning specified in Section 6.11.

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

 

“Intercreditor Agreement” means the intercreditor agreement substantially in the
form of Exhibit F hereto.

 

“Interest Payment Date” (a) as to any Base Rate Loan, means the first Business
Day of each calendar quarter prior to the Termination Date and each date on
which such a Base Rate Loan is converted into another Interest Rate Type of
Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest Period
applicable to such Loan; provided, however, that if any Interest Period for an
LIBO Rate Loan exceeds three months, the date that falls three months after the
beginning of such Interest Period is also an Interest Payment Date.

 

“Interest Period” means, as to any LIBO Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which such
Loan is converted into or continued as LIBO Rate Loan, and ending on the date
one week, or one, two, three or six months thereafter (or such greater number of
months as may be requested by the Company and determined to be available by the
Administrative Agent and the Lenders) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that: 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to any LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Maturity Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBO Rate forming the basis upon which interest is
charged against such Loan hereunder.

 

16

--------------------------------------------------------------------------------


 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“ISP” has the meaning specified in Section 2.13(b).

 

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Lender” means (1) any Affiliate, unit or agency of the Person that is
the Administrative Agent on the Effective Date and (2) each Lender that agrees
to act as an issuer of Letters of Credit hereunder at the request of the Company
and as agreed to by the Administrative Agent, in each case in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.13.  Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” means an agreement, in form and substance reasonably
acceptable to the Administrative Agent, executed and delivered by the Company
and the Person who is to become a Lender hereunder in accordance with the terms
and conditions of Section 2.16 hereof, pursuant to which such Person joins this
Agreement as a Lender and having the effect of increasing the Aggregate
Commitment hereunder.

 

“Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, restriction, requirement, writ, injunction,
decree, or other official act of or by any Governmental Authority.

 

“LC Application” means an application or agreement for a standby Letter of
Credit on terms reasonably acceptable to the Issuing Lender and the Company with
appropriate insertions duly executed by the Company pursuant to Section 2.13(a).

 

“LC Collateral” means any amounts, plus interest accrued thereon, held by the
Administrative Agent as security for the Letter of Credit Outstandings.

 

“LC Related Document” means the Letters of Credit, any LC Application and any
other document relating to any Letter of Credit including any of the Issuing
Lender’s standard form documents for letter of credit issuances.

 

“Lender Assignment Agreement” means an Assignment and Acceptance in
substantially the form of Exhibit D with appropriate insertions.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company, other than via an undisclosed administration, is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been

 

17

--------------------------------------------------------------------------------


 

appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.

 

“Lenders” has the meaning specified in the introductory clause hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office,” as the case may be, on Schedule A hereof, or such other office
or offices as such Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued by the Issuing
Lender pursuant to this Agreement and upon an LC Application; for the avoidance
of doubt, no Existing Letters of Credit shall be Letters of Credit hereunder.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount that is undrawn and available under all issued
and outstanding Letters of Credit, and (b) the then aggregate amount of all
unpaid and outstanding Matured LC Obligations.  The Letter of Credit
Outstandings of any Lender (other than a Defaulting Lender to the extent
provided in Section 2.14) at any time shall be its Pro Rata Share of the Letter
of Credit Outstandings at such time.

 

“LIBO Rate” means, for any Interest Period, with respect to LIBO Rate Loans
comprising part of the same Borrowing, the rate of interest per annum (rounded
upward to the next 1/16th of 1%) determined by the Administrative Agent as
follows:

 

LIBO Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

 

where,

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

 

 

“LIBOR” means relative to any Interest Period for LIBO Rate Loans:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
Reuters Screen LIBOR01 Page (or any successor thereto or substitute therefor)
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

18

--------------------------------------------------------------------------------


 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“LIBO Rate Loan” means a Loan that bears interest based on the LIBO Rate plus
the Applicable Margin.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, collateral assignment, charge, deposit arrangement to secure an
obligation, encumbrance, lien (statutory or other) or preferential arrangement
of any kind or nature whatsoever in respect of any Property (including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement and the interest of a lessor under a Capital Lease), or any
financing lease having substantially the same economic effect as or other
agreement to provide any of the foregoing, but not including (a) the interest of
a lessor under a lease on Oil and Gas Properties or (b) the interest of a lessor
under an Operating Lease.

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, any Qualifying Derivative Contracts, each LC Application, each Letter
of Credit, the Agent Fee Letter and all other documents delivered to the
Administrative Agent or any Lender in connection herewith.

 

“Loan Parties” means the Company and each Guarantor.

 

“Loans” has the meaning specified in Section 2.1(a).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Master Assignment Agreement” has the meaning set forth in the recitals hereto.

 

“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect, as applicable, upon the operations, business, properties or
financial condition of

 

19

--------------------------------------------------------------------------------


 

the Company and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Company or any Restricted Subsidiary to perform under any
material Loan Document and to avoid any Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company or any Restricted Subsidiary of any material Loan Document.

 

“Matured Letter of Credit Outstandings” means the aggregate amount of payments
theretofore made by the Issuing Lender in respect of Letters of Credit and not
theretofore reimbursed by the Company to the Issuing Lender or deemed Loans
pursuant to Section 2.13(d).

 

“Maturity Date” means March 31, 2016.

 

“Maximum Loan Amount” means an aggregate amount of $500,000,000, as that amount
may be reduced or terminated pursuant to this Agreement.

 

“Merger” has the meaning specified in Section 5.1(u).

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
January 16, 2012 among Denver Parent, the Company, Merger Sub, and Timothy M.
Marquez, as amended, modified or supplemented from time to time, and, with
respect to such amendments, supplements and modifications after August 30, 2012,
such amendments, supplements and modifications were made with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).

 

“Merger Sub” means Denver Merger Sub Corporation, a Delaware corporation.

 

“Merger Transactions” means, the Merger and the Borrowings under this Agreement
and the Second Lien Term Loan Agreement on the Effective Date.

 

“Monterey Exploratory Capital Expenditures” means drilling and completion
related capital expenditures in respect of Oil and Gas Properties located
onshore in the Monterey shale formation, including zones and horizons, which Oil
and Gas Properties are not designated as proved (in accordance with the
Definitions for Oil and Gas Reserves approved by the Board of Directors of the
Society of Petroleum Engineers, Inc. from time to time).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Loan Parties, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering certain Oil and Gas Properties of the Loan Parties and all
supplements, assignments, assumptions, amendments and restatements thereto (or
any agreement in substitution therefor), which secure the Obligations.

 

“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
valid, first Lien pursuant to the Mortgages, subject to Permitted Liens.

 

20

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, with respect to which the
Company or any ERISA Affiliate may have a liability.

 

“Net Cash Proceeds” means in connection with any Disposition or any Recovery
Event, all proceeds thereof in the form of cash and Cash Equivalents of such
Disposition or Recovery Event, net of reasonable and customary Attorney Costs,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any Property which is the subject of such Disposition or Recovery Event and
other reasonable and customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

“Net Present Value” means the PV-10 Value in the most recent Reserve Report
previously delivered pursuant to Section 6.11 or Section 7.2(c) as adjusted at
the date of determination for Dispositions and purchases of Hydrocarbon
Interests occurring since the date of such report.  The Net Present Value shall
be calculated by the Company as of each date of determination.

 

“Net Proceeds of Production” means the amounts attributable to the Company’s and
its Restricted Subsidiaries’ interest in the proceeds received from the sale of
Oil and Gas produced from Mortgaged Properties after deduction of (a) royalties;
(b) third party pipeline and transportation charges; (c) production, ad valorem,
severance and other similar taxes chargeable against such production;
(d) marketing costs; (e) overriding royalties; (f) other interests in and
measured by production burdening the Mortgaged Properties; and (g) the current
portion of direct operating or production costs which is allocable to such
interest in such Mortgaged Properties.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Recourse Obligations” means Indebtedness, Guaranty Obligations, and other
obligations or commitments of any type as to which (a) no Loan Party (i) is
obligated to provide credit support in any form (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is or
becomes directly or indirectly liable and (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary) would permit (upon notice, lapse of
time or both) any holder of such Indebtedness or Guaranty Obligations (other
than Indebtedness or Guaranty Obligations included in the Obligations of a Loan
Party) to declare a default on such Indebtedness, Guaranty Obligations,
obligations or commitments of such Loan Party or cause the payment of any such
Indebtedness to be accelerated or payable prior to its stated maturity or cause
any such Guaranty Obligations, obligations or other commitments to become
payable.

 

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

21

--------------------------------------------------------------------------------


 

“Notes” means the promissory notes, whether one or more, specified in
Section 2.1(b), substantially in the same form as Exhibit E.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, losses, damages, penalties, actions, judgments,
suits, obligations, amounts, indemnities, covenants and duties arising under any
Loan Document owing by any Loan Party to any Lender, the Issuing Lender, the
Administrative Agent, any Qualifying Derivative Contract Counterparty or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel) or otherwise; provided, however that notwithstanding
the foregoing, amounts owing to Qualifying Derivative Contract Counterparties in
respect of transactions under Qualifying Derivative Contracts shall only
constitute “Obligations” to the extent that such transactions constitute
Qualifying Derivative Transactions.

 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Liens” means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, joint operating agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, and other agreements that are customary in the oil and
gas business and are entered into by any Loan Party in the ordinary course of
business; provided, however, in all instances that such Liens are limited to the
assets that are the subject of the relevant agreement; and (b) Liens on
pipelines or pipeline facilities that arise by operation of law.

 

“Oil and Gas Properties” means Hydrocarbon Interests now or hereafter owned by
the Loan Parties and contracts executed in connection therewith and all
tenements, hereditaments, appurtenances, and properties belonging, affixed or
incidental to such Hydrocarbon Interests, including, without limitation, any and
all Property, now owned by the

 

22

--------------------------------------------------------------------------------


 

Loan Parties and situated upon or to be situated upon, and used, built for use,
or useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all petroleum or
natural gas wells, buildings, structures, field separators, liquid extractors,
plant compressors, pumps, pumping units, field gathering systems, tank and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights of way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by the
Loan Parties.

 

“Operating Agreements” mean those agreements now or hereafter executed in
connection with the operation of the Oil and Gas Properties.

 

“Operating Lease” means an operating lease determined in accordance with GAAP.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; for any limited
liability company, the certificate of formation or organization, the limited
liability company agreement, regulations or operating agreement, initial
resolution of members and all other documents, filings and instruments necessary
to create and constitute such company; and for any limited partnership, the
certificate of formation or organization and the agreement of limited
partnership, in each case, as amended from time to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
enforcement or registration of, or otherwise with respect to, any Loan Documents
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 3.7).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning specified in Section 11.8(h).

 

“Participant Register” has the meaning specified in Section 11.8(h).

 

23

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the Company
or any of its Subsidiaries sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Holder” means (a) Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002, as
amended on April 22, 2010 (a trust for which Timothy M. Marquez and Bernadette
B. Marquez serve as Trustees), and any entity of which any such Person owns,
directly or indirectly, and exercises voting power with respect to, 80% or more
of the capital stock, partnership or membership interests or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of (i) the board of directors of such entity, if such entity is
a corporation, (ii) the board of directors of its general partner, if such
entity is a limited partnership or (iii) the board or committee of such entity
serving a function comparable to that to the board of directors of a
corporation, if such entity is neither a corporation nor limited partnership,
(b) any employee stock option plan of Denver Parent or its Subsidiaries and
(c) any member of management of Denver Parent or its Subsidiaries.

 

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) or 8.1(l) and (B) non-consensual Liens permitted by Section 8.1
to the extent arising by operation of law.

 

“Permitted Indebtedness” has the meaning specified in Section 8.5.

 

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, limited liability partnership, joint venture, entity
or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, which the Company, any of its
Subsidiaries, or ERISA Affiliates sponsors or maintains.

 

“Pledged Collateral” means “Pledged Collateral” as such term is defined in the
Security Agreement.

 

“Pledged Stock” means “Pledged Stock” as such term is defined in the Security
Agreement.

 

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
Affiliate of such Lender, (ii) any Lender that has notified, or whose Parent
Company or a financial institution Affiliate thereof has

 

24

--------------------------------------------------------------------------------


 

notified, the Administrative Agent, the Company, or the Issuing Lender in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, or (iii) any Lender that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency.  Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.15) upon notification of such determination by the Administrative
Agent to the Company, the Issuing Lender and the Lenders.

 

“Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below, which shall be computed as of each day during the term
hereof for the Applicable Margin (and Letter of Credit Rate) and Commitment Fee
based upon the Utilization Percentage on such day, as follows:

 

(a)                                  (i) from the Effective Date until the
Pricing Grid described in clause (b) is effective and (ii) thereafter, from the
first Business Day after a Compliance Certificate is delivered pursuant to
Section 7.2(b) that reflects that the Company’s Consolidated Leverage Ratio was
equal to or less than 3.75 to 1.00 on the last day of each of the two fiscal
quarters most recently ended and continuing until the Pricing Grid described in
clause (b) is again effective:

 

 

 

 

 

Applicable Margin

 

 

 

Pricing Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit
Rate(bps)

 

Commitment
Fee(bps)

 

Level IV

 

90% or more

 

200.0

 

300.0

 

50.0

 

Level III

 

75% or more but less than 90%

 

175.0

 

275.0

 

50.0

 

Level II

 

50% or more but less than 75%

 

150.0

 

250.0

 

50.0

 

Level I

 

less than 50%

 

125.0

 

225.0

 

50.0

 

 

(b)                                 from the first Business Day after a
Compliance Certificate is delivered pursuant to Section 7.2(b) that reflects
that the Company’s Consolidated Leverage Ratio was greater than 3.75 to 1.00 on
the last day of each of the two fiscal quarters most recently ended (beginning
with any two fiscal quarter period ending on or after December 31, 2012) and
continuing until the Pricing Grid described in clause (a)(ii) is effective:

 

 

 

 

 

Applicable Margin

 

 

 

Pricing Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit
Rate(bps)

 

Commitment
Fee(bps)

 

Level IV

 

90% or more

 

250.0

 

350.0

 

50.0

 

Level III

 

75% or more but less than 90%

 

225.0

 

325.0

 

50.0

 

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

Applicable Margin

 

 

 

Pricing Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit
Rate(bps)

 

Commitment
Fee(bps)

 

Level II

 

50% or more but less than 75%

 

200.0

 

300.0

 

50.0

 

Level I

 

less than 50%

 

175.0

 

275.0

 

50.0

 

 

(c)                                  Notwithstanding the foregoing, if a
Compliance Certificate is not delivered when due in accordance with
Section 7.2(b), then Pricing Level IV reflected in clause (b) above shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and such Pricing Level shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, and upstream marketing and transportation of Oil and
Gas, and all activities and operations incidental thereto, including all general
and administrative activities, and the leasing, operation or ownership of any
office buildings or other real property related to such business.

 

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Commitment divided by the Aggregate Commitment.  If the Commitment
of each Lender to make Loans and the obligation of the Issuing Lender to Issue
Letters of Credit have been terminated or if the Commitments shall have expired,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender most recently in effect, giving effect to any subsequent
assignments pursuant to a Lender Assignment Agreement.  As of the Effective
Date, the Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 1.1(a).

 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) from Oil and Gas
Properties and interests owned by the Company and its Restricted Subsidiaries
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent Reserve Report delivered pursuant to
Section 7.2(c), after deducting projected production from any Oil and Gas
Properties sold or under contract for sale that had been included in such report
and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports prepared on the same basis as
the reports delivered pursuant to Section 7.2(c) and otherwise are satisfactory
to the Administrative Agent.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

26

--------------------------------------------------------------------------------


 

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report.

 

“PV-10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves included in the Company’s and its
Restricted Subsidiaries’ Oil and Gas Properties as set forth in the most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c), utilizing a 10%
discount rate.

 

“Qualifying Derivative Contract” means any Derivative Contract between any Loan
Party and any Qualifying Derivative Contract Counterparty.

 

“Qualifying Derivative Contract Counterparty” means (a) any Person that is or
was a Lender or an Affiliate thereof at the time it originally entered into a
Derivative Contract with a Loan Party, (b) any Person that was a Lender under
the Existing Credit Agreement or an Affiliate thereof (as such terms are defined
in the Existing Credit Agreement) at the time it originally entered into a
Derivative Contract with a Loan Party or (c) Citibank, N.A. in its capacity as
Party B under the long form confirmation described in clause (i) of the
definition of “Qualifying Derivative Transaction”.

 

“Qualifying Derivative Transaction” means (i) the transactions under the long
form confirmation entered into between Citibank, N.A. and the Company, dated as
of September 28, 2012 and (ii) any transaction in effect on the date of this
Agreement under a Qualifying Derivative Contract and any other transaction under
a Qualifying Derivative Contract entered into with any Person that was a Lender
or any Affiliate thereof (other than a Defaulting Lender or Affiliate thereof)
at a time such transaction was originally entered into.

 

“Quarterly Status Report” means a status report prepared quarterly by the
Company in form, scope and content reasonably acceptable to the Administrative
Agent for such quarter then ended (a) detailing the volumes of Oil and Gas
produced, gross revenue, net lease income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any material production
imbalances incurred during such period, (b) describing the Company’s position
regarding its Derivative Contracts including, as of the last Business Day of
such quarter, a summary of its hedging positions under its Derivative Contracts,
including the type, term, price, effective date and notional principal amount or
volumes, “mark to market” calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and the counterparty to each Derivative
Contract, (c) containing a table that demonstrates the Company’s compliance with
the requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of Company’s Oil and Gas Properties as may be
reasonably requested by Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Recovery Event” means any settlement of or payment in respect of any Property
of the Company or any Restricted Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

 

“Register” has the meaning specified in Section 11.8(g).

 

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

 

“Removal Effective Date” has the meaning assigned to such term in
Section 10.9(b).

 

“Replacement Lender” has the meaning specified in Section 3.7.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, subject to Section 11.1, the Lenders
holding at least 50% of the sum of the Effective Amount at such time or, if
there is no Effective Amount at such time, the Lenders holding at least 50% of
the Aggregate Commitment at such time; provided, however, that the Effective
Amount, the Aggregate Commitment, and the principal amount of the Loans and
participation interests in Letters of Credit of the Defaulting Lenders shall be
excluded from the determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Reserve Report” means the Initial Reserve Report, and each subsequent report
delivered pursuant to Section 7.2(c), each of which shall be a report, in form,
scope and content reasonably acceptable to the Administrative Agent, covering
proved developed and proved undeveloped reserves attributable to the Company’s
and its Restricted Subsidiaries’ Oil and Gas Properties and setting forth with
respect thereto, (a) the total quantity of proved developed and proved
undeveloped Oil and Gas reserves (separately classified as to producing, shut
in, behind pipe, and undeveloped), (b) the estimated future net revenues and
cumulative estimated future net revenues, (c) the present discounted value of
future net revenues, and (d) such other information and data with respect to the
Mortgaged Properties as the Administrative Agent may reasonably request.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, general counsel, vice president,
secretary, assistant secretary or treasurer of the Person; provided, however,
that with respect to financial matters,

 

28

--------------------------------------------------------------------------------


 

“Responsible Officer” shall be limited to the chief executive officer, chief
financial officer or treasurer of such Person.

 

“Restricted Payments” has the meaning specified in Section 8.9.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Subject to the right to redesignate certain Restricted
Subsidiaries as Unrestricted Subsidiaries in accordance with the definition of
“Unrestricted Subsidiary,” all of the Subsidiaries as of the date hereof are
Restricted Subsidiaries.  Any Subsidiary designated as an Unrestricted
Subsidiary may be redesignated as a Restricted Subsidiary; provided, however,
that after giving effect to such redesignation, (a) no Default or Event of
Default shall have occurred and be continuing and (b) the Company shall be in
pro forma compliance with Section 8.12.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Debt Instruments” means the Second Lien Term Loans and the Second
Lien Term Loan Agreement.

 

“Second Lien Loan Documents” has the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Second Lien Term Loan Agreement” means that certain Second Lien Term Loan
Agreement dated as of the date hereof, among the Company, the Guarantors party
thereto, the several lenders from time to time party thereto, and Citibank,
N.A., as Administrative Agent.

 

“Second Lien Term Loans” means “Loans” (as defined in the Second Lien Term Loan
Agreement).

 

“Secured Parties” has the meaning ascribed thereto in the Security Agreement.

 

“Security Agreement” means the Fifth Amended and Restated Security Agreement
dated as of the date hereof executed by the Loan Parties pledging to the
Administrative Agent for benefit of the Secured Parties all of the Property of
the Loan Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
hereof (including, in the case of any Restricted Subsidiary required to execute
the Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

 

“Security Documents” means the Mortgages, the Security Agreement, each Account
Control Agreement, the Intercreditor Agreement and related financing statements
as same may be amended from time to time and any and all other instruments or
agreements now or hereafter executed in connection with or as security for the
payment of the Indebtedness.

 

29

--------------------------------------------------------------------------------


 

“Security Termination Date” means the date on which all Commitments have
terminated or expired and all Obligations (other than Obligations under any
Qualifying Derivative Contract and indemnity obligations and similar obligations
that survive the termination of the Loan Documents) have been paid in full in
cash and no Letter of Credit shall be outstanding (other than obligations with
respect to which other arrangements satisfactory to the Issuing Lender and the
Company have been made).

 

“Semi-Annual Proposed Borrowing Base” has the meaning specified in
Section 2.6(c).

 

“Senior Notes” means each of (i) the 2017 Senior Notes and (ii) the 2019 Senior
Notes.

 

“Senior Notes Debt Documents” means, collectively, the Senior Notes Indentures,
the Senior Notes, and any Senior Notes Subsidiary Guarantees.

 

“Senior Notes Indentures” means each of (i) the 2017 Senior Notes Indenture and
(ii) the 2019 Senior Notes Indenture.

 

“Senior Notes Subsidiary Guarantees” mean, collectively, the guarantees by
certain Subsidiaries of the Senior Notes.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly, at the relevant time, by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof. 
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company, except that for purposes of
Article IV only, “Subsidiary” excludes Ellwood and any Unrestricted Subsidiary.

 

“Supermajority Lenders” means, at any time, subject to Section 11.1, the Lenders
holding at least 662/3% of the sum of the Effective Amount at such time or, if
there is no Effective Amount at such time, the Lenders holding at least 662/3%
of the Aggregate Commitment at such time; provided, however, that the portion of
the Effective Amount, the portion of the Aggregate Commitment, the principal
amount of the Loans and the participation interests in Letters of Credit of the
Defaulting Lenders shall be excluded from the determination of Supermajority
Lenders.

 

30

--------------------------------------------------------------------------------


 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety or appeal bonds,
performance bonds (including plugging and abandonment bonds) and similar
instruments.

 

“Syndication Agent” has the meaning specified in the introductory clause hereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings which arise from any payment made hereunder, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by each Lender’s net income, gross margin or capital
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or maintains a lending office or conducts business (other than solely by reason
of the transactions evidenced hereby or taking any action contemplated by the
Loan Documents).

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the Security
Termination Date and (c) the date on which the Commitments have been terminated
or all or any portion of the Loans have been declared or become due and payable
as provided in Section 9.2.

 

“TexCal GP” means TexCal Energy (GP) LLC, a Delaware limited liability company.

 

“TexCal LP” means TexCal Energy (LP) LLC, a Delaware limited liability company.

 

“TexCal STX” means TexCal Energy South Texas L.P., a Texas limited partnership.

 

“UCC” means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

 

“UCP” has the meaning specified in Section 2.13(b).

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.10.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (a) that becomes a
Subsidiary after the date hereof and, at the time it becomes a Subsidiary, is
designated as an Unrestricted Subsidiary, in each case pursuant to a written
notice from the Company to the Administrative Agent, (b) which has not acquired
any assets (other than cash made available pursuant to this Agreement) from the
Company or any Restricted Subsidiary, except in

 

31

--------------------------------------------------------------------------------


 

compliance with Section 8.6, and (c) that has no Indebtedness, Guaranty
Obligations or other obligations other than Non-Recourse Obligations.  The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an investment by the Company therein at the date of designation in an
amount equal to the amount of the Company’s investment therein.  Any Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary; provided, however,
that after giving effect to such redesignation, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Company shall be in
pro forma compliance with Section 8.12.

 

“Unused Availability” means at any time an amount equal to the excess, if any,
of (i) the lesser of the Borrowing Base and the Aggregate Commitment over
(ii) the Effective Amount at such time.

 

“Utilization Percentage” means, at any time, the percentage obtained by dividing
(a) the Effective Amount at such time by (b) the Borrowing Base at such time.

 

“Whittier” means Whittier Pipeline Corporation, a Delaware corporation.

 

Section 1.2                                      Other Interpretive Provisions. 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such Loan Document:  (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms. 
Unless otherwise specified or the context clearly requires otherwise, the words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and, subsection,
Section, Schedule and Exhibit references are to this Agreement.  The term
“documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term “including” is not limiting and means “including without limitation.” The
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.  The recitals, captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.  (b) In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” (c) Unless otherwise expressly provided
herein, (i) references to agreements (including this Agreement and any Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, supplements, restatements, amendments and restatements,
renewals, substitutions, replacements, assumptions and other modifications
thereto, but only to the extent such amendments and other modifications are not
prohibited by the terms of any Loan Document or, with respect to the Second Lien
Loan Documents, are made in accordance with the terms hereof and of the
Intercreditor Agreement, and (ii) references to any law, statute or regulation,
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing or interpreting
the statute or regulation.  (d) This Agreement and other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.  This Agreement and
the other Loan Documents are the result of negotiations among and have been
reviewed by counsel to the Administrative Agent, the Company and the other
parties, and are the products of all parties.  Accordingly, they shall not be
construed against the Lenders or the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.  The terms “Lender” and “Administrative Agent”
include their respective successors.

 

Section 1.3                                      Accounting Principles. 
(a)  Unless the context otherwise clearly requires or as otherwise modified in
this Agreement, including Section 11.22, all accounting terms not expressly
defined herein shall be construed, and all financial computations required under
this Agreement shall be made, in accordance with GAAP, consistently applied. 
References to “consolidated”, when it precedes any accounting term, means such
term as it would apply to the Company and its Subsidiaries on a consolidated
basis, determined in accordance with GAAP.

 

(b)                                 References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of the Company.

 

ARTICLE II

 

THE CREDIT

 

Section 2.1                                      Amounts and Terms of the
Commitments.  (a)  Each Lender severally agrees, on the terms and conditions set
forth herein, to make revolving credit loans to the Company from time to time on
any Business Day during the period from the Effective Time to the Termination
Date (together with any conversions or continuations thereof, “Loans”), so long
as, as of the time at which the requested Loan is to be made and after giving
effect to such Loan, (i) the aggregate amount of all Loans by such Lender at
such time does not exceed such Lender’s Pro Rata Share of the aggregate amount
of Loans of all Lenders at such time, (ii) the aggregate amount of such Lender’s
Loans and such Lender’s Pro Rata Share of the Letter of Credit Outstandings
outstanding at such time does not exceed such Lender’s Commitment, (iii) the
Effective Amount shall not exceed the Aggregate Commitment, (iv) the Effective
Amount shall not exceed the Borrowing Base and (v) the Effective Amount shall
not exceed the Maximum Loan Amount.  Subject to the terms and conditions hereof,
until the Termination Date, the Company may borrow, repay, and reborrow Loans
hereunder.

 

(b)                                 If requested by any Lender, the obligation
of the Company to repay to such Lender the aggregate amount of all Loans made by
such Lender, together with interest accruing in connection therewith, shall be
evidenced by a single Note made by the Company payable to the order of such
Lender in a principal amount equal to such Lender’s Commitment (which Note shall
be replaced by the Company, upon request of such Lender, to reflect any increase
in such Lender’s Commitment pursuant to the terms of this Agreement).  The
amount of principal owing on any Lender’s Note at any given time shall be the
aggregate amount of all Loans theretofore made by such Lender minus all payments
of principal theretofore received by such Lender on such Note.  Interest on each
Note shall accrue and be due and payable as provided herein. Subject to the
terms and conditions of Section 2.13 below and relying upon the representations
and warranties herein set forth, the Issuing Lender for the account of the
Lenders agrees to issue or renew Letters of Credit in accordance with the
applicable Notice of Borrowing and LC Application therefor.  No Letter of Credit
will be issued or renewed in a face amount which, after giving effect to the
issuance or renewal of such Letter of Credit, would cause (x) the

 

33

--------------------------------------------------------------------------------


 

Letter of Credit Outstandings to exceed $15,000,000, (y) the Effective Amount to
exceed the Borrowing Base then in effect or (z) the Effective Amount to exceed
the Aggregate Commitment.  Each Letter of Credit shall by its terms be stated to
expire on a date no later than the earlier of (i) one year after its Issuance
(or, if renewed, one year after the renewal date) and (ii) the Maturity Date,
unless such Letter of Credit has been Cash Collateralized with cash in an amount
at least equal to 105% of the undrawn face amount thereof at least 30 days
before the Maturity Date.  If, for any reason, any Letter of Credit remains
outstanding as of the Termination Date, the Company shall cause such Letter of
Credit to be Cash Collateralized with cash in an amount at least equal to 105%
of the undrawn face amount thereof under arrangements satisfactory to the
Administrative Agent or to be secured by back-to-back letters of credit issued
by banks, and in form and substance, satisfactory to the Administrative Agent
and the Issuing Lender.

 

At the Effective Time, and subject to satisfaction of the conditions precedent
set forth in Section 5.1, the outstanding aggregate amount of Existing Revolving
Credit Outstandings shall be refinanced, renewed, and extended, and such amount
shall be, and shall be deemed to be, Loans or Letter of Credit Outstandings (as
applicable) made by the Lenders and held by the Issuing Lender (as applicable)
hereunder.

 

Section 2.2                                      Procedure for Borrowing. 
(a)  Each Borrowing of Loans shall be made upon the Company’s irrevocable
written notice delivered to the Administrative Agent in the form of a Notice of
Borrowing duly completed which notice must be received by the Administrative
Agent prior to 1:00 p.m. (New York, NY time) (i) three Business Days prior to
the requested Borrowing Date, in the case of LIBO Rate Loans; and (ii) on the
requested Borrowing Date, in the case of Base Rate Loans.

 

(b)                                 Each Notice of Borrowing shall specify
(i) the amount of the Borrowing, which shall be in an aggregate minimum amount
(A) for Base Rate Loans equal to the lesser of (x) $500,000 or any multiple
integrals of $100,000 in excess thereof or (y) the unadvanced portion of the
applicable Available Borrowing Base and (B) for LIBO Rate Loans $1,000,000 or
any multiple integrals of $1,000,000 in excess thereof (if the Available
Borrowing Base as of such Borrowing Date will be less than $1,000,000, then the
Company may not request an LIBO Rate Loan); (ii) the requested Borrowing Date,
which shall be a Business Day; (iii) the Company’s calculation of the current
Applicable Margin; (iv) the Interest Rate Type of Loans comprising the
Borrowing; and (v) for LIBO Rate Loans the duration of the Interest Period
applicable to such Loans.  If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBO Rate Loans,
such Interest Period shall be three months.

 

(c)                                  The number of tranches outstanding of LIBO
Rate Loans, whether under a Borrowing, conversion or continuation, shall not
exceed eight (8) at any one time.

 

(d)                                 The Administrative Agent will promptly
notify each Lender of its receipt of any Notice of Borrowing and of the amount
of such Lender’s Pro Rata Share of that Borrowing.

 

34

--------------------------------------------------------------------------------


 

(e)           Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of each Borrowing available to
the Administrative Agent for the account of the Company at the Agent’s Payment
Office on the Borrowing Date requested by the Company by (i) 11:00 a.m. (New
York, NY time), in the case of LIBO Rate Loans; and (ii) 3:00 p.m. (New York, NY
time), in the case of Base Rate Loans, in either case, in funds immediately
available to the Administrative Agent.  The proceeds of all such Loans will then
be made available to the Company by the Administrative Agent by wire transfer to
the account(s) specified by the Company in the related Notice of Borrowing.

 

Section 2.3             Conversion and Continuation Elections.  (a)  Prior to
the Termination Date, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with Section 2.3(b), (i) elect, as of any
Business Day in the case of Base Rate Loans, or as of the last day of the
applicable Interest Period in the case of LIBO Rate Loans, to convert any such
Loans into Loans of any other Interest Rate Type; or (ii) elect as of the last
day of the applicable Interest Period, to continue any Loans having Interest
Periods expiring on such day; provided, however, that if at any time an LIBO
Rate Loan in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof to less than $1,000,000, such LIBO Rate Loan shall
automatically convert into a Base Rate Loan.

 

(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 1:00 p.m. (New York, NY
time) at least (i) three Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as LIBO Rate Loans; and
(ii) on the Conversion/Continuation Date, if the Loans are to be converted into
Base Rate Loans, specifying:  (A) the proposed Conversion/Continuation Date;
(B) the aggregate amount of Loans to be converted or continued; (C) the Interest
Rate Type of Loans resulting from the proposed conversion or continuation; and
(D) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

 

(c)           If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective Lender’s Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

 

Section 2.4             Voluntary Termination or Reduction.  Subject to
Section 3.4, the Company may, upon not less than three Business Days’ prior
notice to the Administrative Agent, permanently terminate or reduce the
Aggregate Commitment (in whole or in part) or the Maximum Loan Amount by an
aggregate minimum amount of $500,000 or any integral multiple thereof; unless,
after giving effect thereto and to any prepayments of Loans made on the
effective

 

35

--------------------------------------------------------------------------------


 

date thereof, the Effective Amount would exceed the Aggregate Commitment or
Borrowing Base then in effect.  Once reduced in accordance with this
Section 2.4, neither the Maximum Loan Amount nor the Aggregate Commitment may be
increased.  Any reduction of the Maximum Loan Amount or the Aggregate Commitment
shall be applied to the respective Maximum Loan Amount of each Lender and
Commitment of each Lender according to its Pro Rata Share.  All accrued
commitment fees to, but not including, the effective date of any reduction or
termination of the Maximum Loan Amount or the Aggregate Commitment, shall be
paid on the effective date of such reduction or termination.

 

Section 2.5             Optional Prepayments.  Subject to Section 3.4, the
Company may, at any time or from time to time,

 

(a)           prepay Base Rate Loans upon same-day irrevocable notice to the
Administrative Agent, ratably as to each Lender, in whole or in part, in
aggregate minimum principal amounts of $100,000 or integral multiples thereof
(unless the Effective Amount is less than $500,000, then such prepayments shall
be equal to the Effective Amount); and

 

(b)           prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not less than three (3) Business Days, ratably as to each
Lender, in whole or in part, in aggregate minimum principal amounts of $500,000
or integral multiples thereof plus all interest and expenses then outstanding on
such LIBO Rate Loans.

 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

 

The Administrative Agent will promptly notify each Lender of its receipt of any
such notice, and of such Lender’s Pro Rata Share of such prepayment.  The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.4.

 

Section 2.6             Borrowing Base Determinations, Mandatory Prepayments.

 

(a)           Scheduled Borrowing Base Determinations.  For the period from the
Effective Date to the initial redetermination date pursuant to Section 2.6(c) or
Section 2.6(d), the initial Borrowing Base hereunder shall be $175,000,000 (the
“Initial Borrowing Base”).

 

(b)           Annual Borrowing Base Determinations.  Upon receipt by the
Administrative Agent of each Reserve Report described in Section 7.2(c)(i), the
Administrative Agent shall make a determination by May 1, or, if later, within
25 days of the receipt of such report (such determination, the “Annual Proposed
Borrowing Base”) of the amount of the borrowing base (herein as determined and
redetermined from time to time and in effect on any date called the “Borrowing
Base”) on account of such reserves as of the preceding January 1, subject to the
approval of all of the Lenders other than the Defaulting Lenders, if any, or the
Supermajority Lenders (as applicable) as provided in this Section 2.6(b), and
the Administrative Agent shall promptly notify the Lenders in writing of the
Annual Proposed Borrowing Base once determined.  The Annual Proposed Borrowing
Base shall be so made by the Administrative Agent in accordance with the
Administrative Agent’s normal and customary practices and

 

36

--------------------------------------------------------------------------------


 

standards for oil and gas loans (including consideration of the Company’s
liquidity, Derivative Contracts, market interest rates, commodity prices,
permitted Indebtedness, capital expenditure requirements and the First Lien Cap
(as defined in the Intercreditor Agreement)).  Any Annual Proposed Borrowing
Base that would increase the Borrowing Base then in effect must be approved or
deemed to have been approved by all of the Lenders other than the Defaulting
Lenders, if any, and any Annual Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or deemed to have
been approved by the Supermajority Lenders, in each case as provided in this
Section 2.6(b).  The Lenders other than the Defaulting Lenders, if any, or the
Supermajority Lenders (as applicable) may approve the Annual Proposed Borrowing
Base by written notice to the Administrative Agent within 15 days of the
Administrative Agent’s notice of the Annual Proposed Borrowing Base.  Any Lender
that fails to respond to any notice of the Annual Proposed Borrowing Base by the
Administrative Agent pursuant to this Section 2.6(b) within such 15 days shall
be deemed to have approved such Annual Proposed Borrowing Base.  If the Lenders
other than the Defaulting Lenders, if any, or the Supermajority Lenders (as
applicable) fail to approve the Annual Proposed Borrowing Base within such 15
days, then no later than five days after the end of such 15-day period, the
Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders other than the Defaulting Lenders,
if any, for, their individual recommendations for the redetermined Borrowing
Base in accordance with their respective normal and customary practices and
standards for oil and gas loans (including consideration of the Company’s
liquidity, Derivative Contracts, market interest rates, commodity prices,
permitted Indebtedness, capital expenditure requirements and the First Lien Cap
(as defined in the Intercreditor Agreement)), whereupon the Administrative Agent
shall designate the Borrowing Base at the largest amount approved by the Lenders
other than the Defaulting Lenders, if any, or the Supermajority Lenders (as
applicable); provided, however, that it is expressly understood that the Lenders
and Administrative Agent have no obligation to agree upon or designate the
Borrowing Base at any particular amount.  If any Lender refuses to accept an
Annual Proposed Borrowing Base pursuant to this Section 2.6(b), the Company
shall have the right, without the consent of the Lenders but with the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, to cause the Commitment of such dissenting Lender to be
replaced pursuant to Section 3.7.

 

(c)           Semi-Annual Borrowing Base Determinations.  In addition, upon the
receipt by the Administrative Agent of each Reserve Report described in
Section 7.2(c)(ii), the Administrative Agent shall make a determination by
November 1, or, if later, within 25 days of the receipt of such report (such
determination, the “Semi-Annual Proposed Borrowing Base”) of the Borrowing Base
as of the preceding July 1.  The Semi-Annual Proposed Borrowing Base shall be
determined in the same manner and be subject to the same approvals as prescribed
with respect to the Annual Proposed Borrowing Base set forth in Section 2.6(b),
and likewise the Administrative Agent shall notify the Lenders in writing of the
Semi-Annual Proposed Borrowing Base once determined.  The Lenders other than the
Defaulting Lenders, if any, or the Supermajority Lenders (as applicable) may
approve the Semi-Annual Proposed Borrowing Base by written notice to the
Administrative Agent within 15 days of the Administrative Agent’s notice of the
Semi-Annual Proposed Borrowing Base.  Any Lender that fails to respond to any
notice of the Semi-Annual Proposed Borrowing Base by the Administrative Agent
pursuant to this Section 2.6(c) within such 15 days shall be deemed to have
approved such Semi-Annual Proposed Borrowing Base.  If the Lenders other than
the Defaulting Lenders, if any, or the

 

37

--------------------------------------------------------------------------------


 

Supermajority Lenders (as applicable) fail to approve the Semi-Annual Proposed
Borrowing Base within such 15 days, then no later than five days after the end
of such 15-day period, the Lenders shall submit to the Administrative Agent in
writing, or the Administrative Agent shall poll the Lenders other than the
Defaulting Lenders, if any, for, their individual recommendations for the
redetermined Borrowing Base in accordance with their respective normal and
customary practices and standards for oil and gas loans (including consideration
of the Company’s liquidity, Derivative Contracts, market interest rates,
commodity prices, permitted Indebtedness, capital expenditure requirements and
the First Lien Cap (as defined in the Intercreditor Agreement)), whereupon the
Administrative Agent shall designate the Borrowing Base at the largest amount
approved by the Lenders other than the Defaulting Lenders, if any, or the
Supermajority Lenders (as applicable); provided, however, that it is expressly
understood that the Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base at any particular amount.  If any Lender
refuses to accept the Semi-Annual Proposed Borrowing Base pursuant to this
Section 2.6(c), the Company shall have the right, without the consent of the
Lenders but with the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to cause the Commitment of such
dissenting Lender to be replaced pursuant to Section 3.7.

 

(d)           Other Determinations.  In addition, the Administrative Agent
shall, in the normal course of business following a request of the Company,
redetermine the Borrowing Base (in the same manner and subject to the same
approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base); provided, however, (i) the Administrative Agent and the Lenders
shall not be obligated to respond to more than one such request during any
calendar year in addition to each scheduled annual and semi-annual
redeterminations provided for above, and (ii) the Company shall have paid to the
Administrative Agent a $20,000 engineering fee in connection with such requested
redetermination of the Borrowing Base, regardless of whether or not such
redetermination results in any increase to the Borrowing Base.  Notwithstanding
the foregoing, the Administrative Agent may, at the request of the Supermajority
Lenders, redetermine the Borrowing Base (in the same manner and subject to the
same approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base) at any other time and from time to time; provided, however, the
Administrative Agent and the Lenders may not redetermine the Borrowing Base
under this second sentence of this Section 2.6(d) more than one time during any
calendar year, subject to the terms of Section 2.6(g).

 

(e)           Lenders’ Discretion.  If the Company does not furnish the Reserve
Reports or all such other information and data by the date required, the
Required Lenders together with the Administrative Agent may nonetheless
determine a new Borrowing Base.  It is expressly understood that the Lenders
shall have no obligation to determine the Borrowing Base at any particular
amount, either in relation to the Maximum Loan Amount, the Aggregate Commitment
or otherwise.  Furthermore, the Company acknowledges that the Lenders have no
obligation to increase the Borrowing Base and may reduce the Borrowing Base in
accordance with the terms of this Agreement, and that any increase in the
Borrowing Base is subject to the credit approval processes of all of the Lenders
(other than Defaulting Lenders) subject to the terms hereof.

 

38

--------------------------------------------------------------------------------


 

(f)            Mandatory Action.

 

(i)            If on any date a Borrowing Base Deficiency exists, then the
Company shall cure such Borrowing Base Deficiency immediately by prepaying the
Loans in an aggregate principal amount equal to such excess, together with
interest on the principal amount paid and accrued to date of such prepayment and
if any excess remains after prepaying the Loans because of any Letter of Credit
Outstandings, Cash Collateralize an amount equal to such excess; provided,
however, that upon any Borrowing Base Deficiency caused by a redetermination
downward of the Borrowing Base pursuant to Section 2.6, the Company may effect
such cure through any of the following means or any combination thereof: 
(A) the making of a lump sum principal prepayment on the Loans within 30 days of
the occurrence of such Borrowing Base Deficiency (and, if any Borrowing Base
Deficiency remains after prepayment of all Loans, Cash Collateralizing the
Letter of Credit Outstandings to the extent required to eliminate the Borrowing
Base Deficiency); (B) the making of a principal prepayment on the Loans (and, if
any Borrowing Base Deficiency remains after prepayment of all Loans, Cash
Collateralizing the Letter of Credit Outstandings to the extent required to
eliminate the Borrowing Base Deficiency) in six substantially equal monthly
installments commencing 30 days from the date the Borrowing Base Deficiency
occurs and continuing on the same day of the next five succeeding months
thereafter; or (C) the pledge within 15 Business Days of the occurrence of such
Borrowing Base Deficiency of additional unencumbered Collateral of sufficient
value and character (as determined by the Lenders in their sole discretion) that
when added to the Borrowing Base shall equal the applicable Effective Amount.

 

(ii)      Notwithstanding the foregoing paragraph (i), upon any reduction to the
Borrowing Base provided for in Section 8.2(f), if a Borrowing Base Deficiency
shall exist or the Company or any Restricted Subsidiary shall have incurred any
early termination or similar payment Obligation(s) to any Qualifying Derivative
Contract Counterparty as a result of the Disposition and termination or
modification of any related Derivative Contract(s), the Company shall
contemporaneously with such Disposition (x) make, or cause to be made, a
principal prepayment on the Loans in an amount equal to the Borrowing Base
Deficiency and (y) satisfy in full all such Obligation(s) to any affected
Qualifying Derivative Contract Counterparty.

 

(iii)     Unless the Required Lenders together with the Administrative Agent
shall otherwise agree, if the Company or any of its Subsidiaries shall receive
Net Cash Proceeds from any Disposition described in Section 8.2(f) or Recovery
Event (A) during the continuance of an Event of Default, the Company shall cause
the Loans to be prepaid or the outstanding Letters of Credit Cash Collateralized
(at 105% of their respective face amounts) in an amount equal to the entirety of
such Net Cash Proceeds and (B) except as provided in Section 2.6(f)(ii) and
Section 8.9, so long as no Event of Default or Borrowing Base Deficiency exists
or is continuing, the Company shall apply such proceeds in accordance with the
Second Lien Term Loan Agreement to the extent required thereby.  The provisions
of this Section 2.6(f)(iii) do not constitute a consent to the consummation of
any Disposition not permitted by Section 8.2(f) or otherwise requiring the prior
written consent of the Required Lenders and the Administrative Agent.

 

39

--------------------------------------------------------------------------------


 

(g)           Reduction of Borrowing Base Related to Derivative Contracts.  If
during any Borrowing Base Period the Company liquidates, unwinds, restructures
or otherwise modifies any one or more Derivative Contracts in one or more
transactions which the Administrative Agent considered in determining the
then-effective Borrowing Base, and the value attributable to such liquidated,
unwound, restructured or modified Derivative Contract, as calculated by the
Administrative Agent in the then-effective Borrowing Base, in the aggregate
exceeds 5% of such Borrowing Base, then the Company shall promptly provide
notice to the Administrative Agent after such transaction or transactions and at
the request of the Required Lenders, the Administrative Agent shall redetermine
the Borrowing Base solely to take into account the value assigned to all such
liquidated Derivative Contracts in the then-effective Borrowing Base.  Any such
redetermination shall be in addition to the Lenders’ right to request an
optional redetermination pursuant to Section 2.6(d).

 

Section 2.7             Repayment.

 

(a)           Principal.  The Company shall repay to the Administrative Agent
for the benefit of the Lenders the outstanding principal balance of the Loans
(and the outstanding principal of the Loans shall be due and payable) on the
Termination Date.

 

(b)           Interest.  (i)  Each Loan shall bear interest on the principal
amount thereof from the applicable Borrowing Date or date of conversion or
continuation pursuant to Section 2.3, as the case may be, at a rate per annum
equal to (A) in the case of LIBO Rate Loans the lesser of (x) the LIBO Rate plus
the Applicable Margin and (y) the Highest Lawful Rate and (B) in the case of
Base Rate Loans the lesser of (x) the Alternate Base Rate plus the Applicable
Margin and (y) the Highest Lawful Rate.

 

(ii)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Sections 2.5(b) or 2.6 for the portion of the Loans so prepaid and
upon payment (including prepayment) in full thereof and, during the existence of
any Event of Default, interest shall be paid on demand of the Administrative
Agent.

 

(iii)          Notwithstanding paragraph (i) of this Section 2.7(b), while any
Event of Default exists or after acceleration, the Company shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all outstanding Loans, at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the rate otherwise
applicable plus two percent (2%) (“Default Rate”).

 

(iv)          During the period of any Borrowing Base Deficiency, unless the
Default Rate is then in effect, the Company shall pay interest at a rate per
annum equal to the lesser of (A) (i) the Alternate Base Rate plus 2.75% per
annum or (ii) the LIBO Rate plus 3.75% per annum and (B) the Highest Lawful
Rate.

 

Section 2.8             Fees.

 

(a)           Commitment Fees.  The Company shall pay to the Administrative
Agent for the account of the Lenders an aggregate commitment fee on the actual
daily amount of the Available Borrowing Base at a per annum rate equal to the
amount set forth on the Pricing Grid.

 

40

--------------------------------------------------------------------------------


 

Such commitment fee shall accrue from the Effective Time to the Termination Date
and shall be due and payable quarterly in arrears on the first day of the month
following the last Business Day of each quarter commencing with the quarter
ended December 31, 2012 (and payable on January 1, 2013) through the Termination
Date, with the final payment to be made on the Termination Date; provided,
however, that in connection with any reduction or termination of the Maximum
Loan Amount or Aggregate Commitment under Section 2.4, the accrued commitment
fee calculated for the period ending on such date shall also be paid on the date
of such reduction or termination, with the following quarterly payment being
calculated on the basis of the period from such reduction or termination date to
such quarterly payment date.  The commitment fees provided in this
Section 2.8(a) shall accrue at all times after the Effective Time, up to the
Termination Date including at any time during which one or more conditions in
Article V are not met.

 

(b)           Letter of Credit Fees.  The Company agrees to pay (i) to the
Administrative Agent for the account of the Lenders a Letter of Credit fee for
each Letter of Credit, due and payable quarterly on the first day of the month
following the last Business Day of each quarter and on the Termination Date, in
arrears from the date of Issuance in an amount per annum equal to the product
equal to the Letter of Credit Rate set forth on the Pricing Grid multiplied by
the aggregate amount available under each Letter of Credit, on each day from the
date of Issuance thereof to the date on which such Letter of Credit expires or
is terminated, (ii) to the Issuing Lender for its account a fee, due and payable
quarterly on the first day of the month following the last Business Day of each
quarter and on the Termination Date, for the Issuance by it of each Letter of
Credit in an amount per annum (calculated on the basis of a year of 360 days)
equal to 0.00125 multiplied by the aggregate amount available under each Letter
of Credit, on each day from the date of Issuance thereof to the date on which
such Letter of Credit expires or is terminated and (iii) to the Issuing Lender,
for its account on demand its customary letter of credit transactional fees and
out-of-pocket expenses for each Letter of Credit Issued by it, including
amendment fees, payable with respect to each such Letter of Credit.  The
Administrative Agent shall pay to each Lender its pro-rata share of the Letter
of Credit fees paid pursuant to this Section 2.8(b)(i).  The Administrative
Agent shall pay to the Issuing Lender the Letter of Credit fees paid pursuant to
this Section 2.8(b)(ii) and 2.8(b)(iii).

 

(c)           Other Fees.  In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Company will pay fees to the
parties and in the amounts specified in the Agent Fee Letter.

 

Section 2.9             Computation of Fees and Interest.  (a)  All computations
of interest for Base Rate Loans when the Alternate Base Rate is based on the
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365 day
year).  Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to but not including the
last day thereof.

 

(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

 

41

--------------------------------------------------------------------------------


 

Section 2.10           Payments by the Company; Borrowings Pro Rata.  (a)  All
payments to be made by the Company shall be made without setoff, recoupment or
counterclaim.  Except as otherwise expressly provided herein, all payments by
the Company shall be made to the Administrative Agent for the account of the
Lenders at the Agent’s Payment Office, and shall be made in dollars and in
immediately available funds, no later than 1:00 p.m. (New York, NY time) on the
date specified herein.  Except to the extent otherwise expressly provided
herein, (i) each payment by the Company of fees shall be made for the account of
the Lenders ratably in accordance with their respective Pro Rata Shares,
(ii) each payment of principal of Loans shall be made for the account of the
Lenders ratably in accordance with their respective Pro Rata Share of the
outstanding principal amount of such Loans, and (iii) each payment of interest
on Loans shall be made for the account of the Lenders ratably in accordance with
their respective Pro Rata Share of the aggregate amount of interest due and
payable to the Lenders.  The Administrative Agent will promptly distribute to
each Lender its applicable share of such payment in like funds as received.  Any
payment received by the Administrative Agent later than 1:00 p.m. (New York, NY
time) shall be deemed to have been received on the following Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)           (Reserved).

 

(c)           Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

(d)           Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(e)           Except to the extent otherwise expressly provided herein, each
Borrowing hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

 

Section 2.11           Funding by Lenders; Presumption by Administrative Agent. 
(a)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.3 and may, in reliance upon such
assumption, make available to the Company a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Company severally agree to pay to the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Company, the interest rate applicable to
Base Rate Loans.  If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(b)           Payments by Company; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lenders, as the case may
be, the amount due.  In such event, if the Company has not in fact made such
payment, then each of the Lenders or the Issuing Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(c)           The existence of a Defaulting Lender or the failure of any Lender
to make any Loan on any Borrowing Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing Date.

 

Section 2.12           Sharing of Payments, etc.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its Pro Rata Share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

43

--------------------------------------------------------------------------------


 

(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Outstandings to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

 

The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.8) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments.

 

Section 2.13           Issuing the Letters of Credit.  (a)  In order to effect
the issuance of a Letter of Credit, the Company shall submit a Notice of
Borrowing and LC Application in writing by telecopy to the Administrative Agent
(who shall promptly notify the Issuing Lender) not later than 1:00 p.m. (New
York, NY time) three (3) Business Days before the requested date of issuance of
such Letter of Credit.  Each such Notice of Borrowing and LC Application shall
be signed by the Company, specify the Business Day on which such Letter of
Credit is to be issued, the purpose for the requested Letter of Credit, specify
the availability for Letters of Credit under the Borrowing Base, the Aggregate
Commitment and the $15,000,000 aggregate Letter of Credit Outstandings
limitation as of the date of issuance of such Letter of Credit and the expiry
date thereof which shall not be later than the earlier of (i) one year after its
Issuance (or, if renewed, one year after the renewal date) and (ii) the Maturity
Date, unless such Letter of Credit has been Cash Collateralized with cash in an
amount at least equal to 105% of the undrawn face amount thereof at least 30
days before the Maturity Date.  If requested by the Company not later than three
(3) Business Days prior to expiration of any Letter of Credit, any Letter of
Credit may be renewed for the additional period specified in Section 2.1(c).

 

(b)           Upon satisfaction of the applicable terms and conditions set forth
in Article V, the Issuing Lender shall issue such Letter of Credit to the
specified beneficiary not later than the close of business, New York, NY time,
on the date so specified.  The Administrative Agent shall provide the Company
and each Lender with a copy of each Letter of Credit so issued.  Each such
Letter of Credit shall (i) provide for the payment of drafts, presented for
honor thereunder by the beneficiary in accordance with the terms thereon, at
sight when accompanied by the documents described therein and (ii) (A) the
Uniform Customs and Practice for Documentary Credits (2007 Revision) (the
“UCP”), International Chamber of Commerce Publication No. 600 or (B) the
International Standby Practices (ISP98) (the “ISP”), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by

 

44

--------------------------------------------------------------------------------


 

the Issuing Lender and shall, as to matters not governed by the UCP or ISP, be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

 

(c)           Upon the Issuance of each Letter of Credit, the Issuing Lender
shall be deemed, without further action by any party hereto, to have sold to
each other Lender, and each other Lender shall be deemed, without further action
by any party hereto, to have purchased from the Issuing Lender, a participation,
to the extent of such Lender’s Pro Rata Share, in such Letter of Credit, the
obligations thereunder and in the reimbursement obligations of the Company due
in respect of drawings made under such Letter of Credit.  If requested by the
Issuing Lender, the other Lenders will execute any other documents reasonably
requested by the Issuing Lender to evidence the purchase of such participation.

 

(d)           Upon the presentment of any draft for honor under any Letter of
Credit by the beneficiary thereof which the Issuing Lender determines is in
compliance with the conditions for payment thereunder, the Issuing Lender shall
promptly notify the Company, the Administrative Agent and each Lender of the
intended date of honor of such draft and the Company hereby promises and agrees,
at the Company’s option, to either (i) pay to the Administrative Agent for the
account of the Issuing Lender the full amount of such draft in immediately
available funds, by (x) 3:00 p.m. (New York, NY time) on the intended date of
honor of such draft, if the Company received such notice on or prior to
10:00 a.m. (New York, NY time) on the intended date of honor of such draft or
(y) if the Company shall have received such notice after 10:00 a.m. (New York,
NY time) on the intended date of honor of such draft, then not later 3:00 p.m.
(New York, NY time) on the first Business Day immediately following such
intended date of honor of such draft or (ii) request a Loan pursuant to the
provisions of Sections 2.1(a) and 2.2 of this Agreement in the full amount of
such draft, which request shall specify that the Borrowing Date is to be the
date payment is due under the Letter of Credit as specified in the Issuing
Lender’s notice.  If the Company fails timely to make such payment because a
Loan cannot be made pursuant to Section 2.1(a) or Section 5.2, each Lender
shall, notwithstanding any other provision of this Agreement (including the
occurrence and continuance of a Default or an Event of Default), make available
to the Administrative Agent for the benefit of the Issuing Lender an amount
equal to its Pro Rata Share of the presented draft on the day the Issuing Lender
is required to honor such draft.  If such amount is not in fact made available
to the Administrative Agent by such Lender on such date, such Lender shall pay
to the Administrative Agent for the account of the Issuing Lender, on demand
made by the Issuing Lender, in addition to such amount, interest thereon at the
Federal Funds Rate for the first two days following demand and thereafter until
paid at the Alternate Base Rate.  Upon receipt by the Administrative Agent from
the Lenders of the full amount of such draft, notwithstanding any other
provision of this Agreement (including the occurrence and continuance of a
Default or an Event of Default) the full amount of such draft shall
automatically and without any action by the Company, be deemed to have been a
Base Rate Loan as of the date of payment of such draft.  Nothing in this
Section 2.13(d) or elsewhere in this Agreement shall diminish the Company’s
obligation under this Agreement to provide the funds for the payment of, or on
demand to reimburse the Issuing Lender for payment of, any draft presented to,
and duly honored by, the Issuing Lender under any Letter of Credit, and the
automatic funding of a Loan as provided in this Section 2.13(d) shall not
constitute a cure or waiver of the Event of Default for failure to provide
timely such funds as agreed in this Section 2.13(d).

 

45

--------------------------------------------------------------------------------


 

(e)           In order to induce the issuance of Letters of Credit by the
Issuing Lender and the purchase of participations therein by the other Lenders,
the Company agrees with the Administrative Agent, the Issuing Lender and the
other Lenders that neither the Administrative Agent nor any Lender (including
the Issuing Lender) shall be responsible or liable (except as provided in the
following sentence) for, and the Company’s unconditional obligation to reimburse
the Issuing Lender through the Administrative Agent for amounts paid by the
Issuing Lender, as provided in Section 2.13(d) above, on account of drafts so
honored under the Letters of Credit shall not be affected by, any circumstance,
act or omission whatsoever (whether or not known to the Administrative Agent or
any Lender (including the Issuing Lender)) other than a circumstance, act or
omission resulting from the gross negligence or willful misconduct of the
Administrative Agent or any Lender, including the Issuing Lender.  The Company
agrees that any action taken or omitted to be taken by the Administrative Agent
or any Lender (including the Issuing Lender) under or in connection with any
Letter of Credit or any related draft, document or Property shall be binding on
the Company and shall not put the Administrative Agent or any Lender (including
the Issuing Lender) under any resulting liability to the Company, unless such
action or omission is the result of the gross negligence or willful misconduct
of the Administrative Agent or any such Lender (including the Issuing Lender). 
The Company hereby waives presentment for payment (except the presentment
required by the terms of any Letter of Credit) and notice of dishonor, protest
and notice of protest with respect to drafts honored under the Letters of
Credit.  The Issuing Lender agrees promptly to notify the Company whenever a
draft is presented under any Letter of Credit, but failure to so notify the
Company shall not in any way affect the Company’s obligations hereunder. 
Subject to Section 3.7, if while any Letter of Credit is outstanding, any law,
executive order or regulation is enforced, adopted or interpreted by any public
body, governmental agency or court of competent jurisdiction so as to affect any
of the Company’s obligations or the compensation to any Lender in respect of the
Letters of Credit or the cost to such Lender of establishing or maintaining the
Letters of Credit (or any participation therein), such Lender shall promptly
notify the Company thereof in writing and within ten Business Days after receipt
by the Company of such Lender’s request (through the Administrative Agent) for
reimbursement or indemnification or within 30 days after receipt of a notice in
respect of Indemnified Taxes, the Company shall reimburse or indemnify such
Lender, as the case may be, with respect thereto so that such Lender shall be in
the same position as if there had been no such enforcement, adoption or
interpretation.  The foregoing agreement of the Company to reimburse or
indemnify the Lenders shall apply in (but shall not be limited to) the following
situations:  an imposition of or change in reserve, capital maintenance or other
similar requirements or in excise or similar Taxes or monetary restraints,
except a change in franchise Taxes imposed on such Lender or in Tax on the net
income of such Lender.

 

(f)            In the event that any provision of an LC Application is
inconsistent with, or in conflict of, any provision of this Agreement, including
provisions for the rate of interest applicable to drawings thereunder or rights
of setoff or any representations, warranties, covenants or any events of default
set forth therein, the provisions of this Agreement shall govern.

 

(g)           If the Obligations, or any part thereof, become immediately due
and payable pursuant to Article IX of this Agreement, then the entirety of the
Letter of Credit Outstandings shall become immediately due and payable without
regard for actual drawings or payments on the Letters of Credit, and the Company
shall be obligated to pay to the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent immediately an amount equal to the entirety of the Letter
of Credit Outstandings.  All amounts made due and payable by the Company under
this Section 2.13(g) may be applied as the Issuing Lender and the Lenders elect
to any of the various Letter of Credit Outstandings; provided, however, that
such amounts applied by the Issuing Lender and the Lenders to the Letter of
Credit Outstandings shall be (i) first applied to the Matured Letter of Credit
Outstandings, and (ii) second held by the Administrative Agent in an interest
bearing account for the benefit of the Issuing Lender and the Lenders as LC
Collateral, such LC Collateral to be held in an account with the Administrative
Agent or an Affiliate thereof, until such remaining portion of the Letter of
Credit Outstandings has either (x) become a portion of the Matured Letter of
Credit Outstandings, at which time such LC Collateral paid to the Administrative
Agent shall be applied to such Matured Letter of Credit Outstandings, or
(y) expired undrawn, at which time an amount of such LC Collateral equal to such
expired and undrawn Letter of Credit Outstandings, plus accrued interest
thereon, shall be applied as otherwise required or permitted under Article IX. 
This Section 2.13(g) shall not limit or impair any rights which the
Administrative Agent, the Issuing Lender or any of the Lenders may have under
any other document or agreement relating to any Letter of Credit or portion of
the Letter of Credit Outstandings, including without limitation, any LC
Application.

 

(h)           Any Issuing Lender may resign at any time by giving thirty (30)
days prior written notice to the Company, the Administrative Agent, and such
resigning Issuing Lender.  The Issuing Lender may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Lender and the successor Issuing Lender.  The Administrative Agent shall
notify the Lenders of any such resignation or replacement of an Issuing Lender. 
At the time any such resignation or replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of such resigning or
replaced Issuing Lender pursuant to Section 2.8(b).  After the resignation or
replacement of an Issuing Lender hereunder, the resigning Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to the Letters of Credit
issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit or to extend, renew or increase any existing Letter
of Credit.

 

(i)            Cash Collateral.

 

(i)            The Company shall Cash Collateralize all Letter of Credit
Outstandings to the extent required by the terms of this Agreement, including
without limitation, Sections 2.6, 2.13, 2.14 and 9.3.  The Company, and to the
extent provided by any Defaulting Lender, such Defaulting Lender,  hereby grants
to the Administrative Agent, for the benefit of the Lenders, a security interest
in all Cash Collateral and all proceeds thereof.  Such cash and deposit account
balances shall be maintained in interest bearing deposit accounts with (or on
behalf of) the Administrative Agent and/or the Issuing Lender.  Except as
otherwise expressly provided herein, upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Law, to reimburse the appropriate
Issuing Lender.

 

(ii)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Lender’s exposure due to a Defaulting Lender shall no longer
be required to be

 

47

--------------------------------------------------------------------------------


 

held as Cash Collateral pursuant to this Section 2.13(i) following (x) the
elimination or reduction of such exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided that, consistent with clause fifth of Section 2.14(b)(iii),
the Company, the Issuing Lender and the Administrative Agent may agree that Cash
Collateral shall be held to support future anticipated exposure of the Issuing
Lender, the Administrative Agent or the other Lenders (aa) with respect to a
Defaulting Lender with respect to future Letters of Credit or (bb) with respect
to other obligations owed by a Defaulting Lender hereunder.

 

Section 2.14           Defaulting Lenders.  (a)  In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Lender will not be required to Issue any Letter of Credit unless any
exposure that would result therefrom is fully covered or eliminated by any
combination of the following:

 

(i)            in the case of a Defaulting Lender, (x) the Letter of Credit
Outstandings of such Defaulting Lender are or (y) the Issuing Lender’s future
exposure with respect to such Defaulting Lender with respect to future Letters
of Credit is reallocated to the Non-Defaulting Lenders as provided in
clause (i) of Section 2.14(b);

 

(ii)           in the case of a Defaulting Lender or a Potential Defaulting
Lender, the Company Cash Collateralizes the obligations of the Company in
respect of the proposed Letter of Credit in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit, or makes other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Lender in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender; and

 

(iii)          in the case of a Defaulting Lender or a Potential Defaulting
Lender, by an instrument or instruments in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender, the face amount
of such requested Letter of Credit is reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender or Potential Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit, subject to the first proviso below, shall be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.12 will be deemed adjusted to reflect
this provision;

 

provided that (a) each Non-Defaulting Lender’s total Credit Exposure may not in
any event exceed the Commitment of such Non-Defaulting Lender, and (b) neither
any such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto nor any such Cash Collateralization or reduction will constitute a
waiver or release of any claim the Company, the Administrative Agent, the
Issuing Lender, or any other Lender may have against such Defaulting Lender, or
cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender.

 

48

--------------------------------------------------------------------------------


 

(b)           Reallocation of Defaulting Lender Commitment.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, and so long as
no Default or Event of Default has occurred and is continuing, the following
provisions shall apply with respect to any Letter of Credit Outstandings of such
Defaulting Lender:

 

(i)            the Letter of Credit Outstandings of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) each Non-Defaulting Lender’s total Credit
Exposure may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Company, the Administrative
Agent, the Issuing Lender, or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s Letter of Credit Outstandings cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Company will, not later than two (2) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Lender), (a) Cash
Collateralize the obligations of the Company to the Issuing Lender in respect of
such Letter of Credit Outstandings in an amount at least equal to the aggregate
amount of the unreallocated portion of such Letter of Credit Outstandings, or
(b) make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Lender, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(iii)          any amount paid by the Company or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.15) the termination of the
Commitments and payment in full of all Obligations of the Company hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement; second, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lender under this
Agreement; third, to Cash Collateralize the Issuing Lender’s exposure with
respect to such Defaulting Lender in accordance with Section 2.13(i); fourth, as
the Company may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future exposure with respect to such Defaulting Lender with respect to

 

49

--------------------------------------------------------------------------------


 

future Letters of Credit issued under this Agreement, in accordance with
Section 2.13(i); sixth, to the payment of  any amounts owing to the Lenders or
the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Matured
Letter of Credit Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Oustandings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Oustandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Oustandings are held by the Lenders pro rata in accordance with their
Commitments without giving effect to Section 2.14(b)(i).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14(b)(iii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)           Fees.  (i)  No Defaulting Lender shall be entitled to receive any
fee under Section 2.8(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(ii)           Each Defaulting Lender shall be entitled to receive Letter of
Credit fees pursuant to Section 2.8(b)(i) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.13 or 2.14(a).

 

(iii)          With respect to any Letter of Credit fee not required to be paid
to any Defaulting Lender pursuant to clause (ii) above, the Company shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.14(b)(i), (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)           Termination of Defaulting Lender Commitment.  The Company may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than ten (10) Business Days’ prior notice to the Administrative Agent
(which will promptly notify the

 

50

--------------------------------------------------------------------------------


 

Lenders thereof), and in such event the provisions of Section 2.14(b)(iii) will
apply to all amounts thereafter paid by the Company for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Company, the
Administrative Agent, the Issuing Lender, or any Lender may have against such
Defaulting Lender.

 

(e)           Qualifying Derivative Contracts.  Transactions under a Derivative
Contract entered into with a Lender that is a Defaulting Lender shall constitute
Obligations to the extent set forth in the definition of “Obligations”.

 

Section 2.15           Defaulting Lender Cure.  If the Company, the
Administrative Agent and the Issuing Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender or a Potential Defaulting Lender,
as the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.14(b)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Credit Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender and will be a Non-Defaulting Lender (and such Credit
Exposure) of each Lender will automatically be adjusted on a prospective basis
to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.

 

Section 2.16           Increase in Aggregate Commitment.

 

(a)           Request for Increase.  Provided no Default or Event of Default has
occurred and is continuing, upon notice to the Administrative Agent, the Company
may from time to time, request an increase in the Aggregate Commitment;
provided, however, that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Company may make a maximum of four such
requests, and (iii) after giving effect to such increase, the Aggregate
Commitment shall not be in excess of the Maximum Loan Amount.  At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within the time period specified in the notice provided by
the Company pursuant to Section 2.16(a) whether or not it agrees to increase its
Commitment and, to the extent such Lender agrees to increase its Commitment,
such Lender shall indicate whether such increase is by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase.

 

51

--------------------------------------------------------------------------------


 

Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.  No Lender’s Commitment shall be increased
without its consent.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made pursuant to Section 2.16(a).  To achieve the full
amount of an increase in the Aggregate Commitment requested by the Borrower, the
Company may invite (i) one or more Eligible Assignees and (ii) subject to the
approval of the Administrative Agent and the Issuing Lender, one or more other
financial institutions, in either case, to become Lenders pursuant to a Joinder
Agreement.

 

(d)           Effectiveness of Aggregate Commitment Increase and Allocations. 
If the Aggregate Commitment is increased in accordance with this Section 2.16,
the Administrative Agent and the Company shall determine the effective date (the
“Aggregate Commitment Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Aggregate Commitment
Increase Effective Date.  In addition, the Administrative Agent shall determine
the Pro Rata Share of each Lender, after giving effect to any such increase.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Aggregate Commitment Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of each such Loan Party (i) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (ii) in
the case of the Company, certifying (1) as to the matters set forth in
Section 5.2(b) (provided that the references to “Borrowing Date” shall be deemed
to be “Aggregate Commitment Increase Effective Date”), (c), and (d) and (2) that
as of the Aggregate Commitment Increase Effective Date and after giving effect
to the increase in the Aggregate Commitment being made on such date, such
increase in the Aggregate Commitment is permitted under the Second Lien Loan
Documents, the Senior Notes Indentures and the Exchange Notes Indentures.  The
Company shall prepay any Loans outstanding on the Aggregate Commitment Increase
Effective Date (and pay any additional amounts required pursuant to Section 3.4)
to the extent necessary to keep the outstanding Loans ratable with any revised
Pro Rata Share arising from any nonratable increase in the Commitments under
this Section.

 

(f)            Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Section 2.12 or Section 11.1 to the contrary.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.1             Taxes.  (a)  Any and all payments by the Company to each
Lender or the Administrative Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Taxes except as required by applicable Law.  In addition, the Company
shall pay all Other Taxes.

 

52

--------------------------------------------------------------------------------


 

(b)           Subject to Section 3.1(f), the Company agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 3.1) paid by the Lender or the
Administrative Agent and any liability arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted.  Each Lender shall severally indemnify the Administrative Agent for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.1(b).  Payment under this
indemnification shall be made within 30 days after the date the affected Lender
or the Administrative Agent makes written demand therefor.

 

(c)           If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then:  (i) the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.1), such Lender or the Administrative Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made; (ii) the Company shall make
such deductions and withholdings; (iii) the Company shall pay the full amount
deducted or withheld to the relevant Governmental Authority or other authority
in accordance with applicable law; and (iv) if such Tax is an Indemnified Tax,
the Company shall also pay to each affected Lender or the Administrative Agent
for the account of such Lender, at the time interest is paid, all additional
amounts which such Lender specifies as necessary to preserve the after-tax yield
such Lender would have received if such Indemnified Taxes had not been imposed.

 

(d)           Within 30 days after the date of any payment by the Company of
Indemnified Taxes under Section 3.1(c) above, the Company shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent.

 

(e)           If the Company is required to pay additional amounts to any Lender
or the Administrative Agent pursuant to Section 3.1(c), then upon written
request of the Company such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by the Company which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

 

53

--------------------------------------------------------------------------------


 

(f)            No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is sought would not have arisen but for a
failure of the affected Lender to comply with such Section 10.10.

 

Section 3.2             Illegality.  (a)  If any Lender determines that any
Change in Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make LIBO Rate Loans, then, on notice thereof by
the Lender to the Company through the Administrative Agent, any obligation of
that Lender to make LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.

 

(b)           If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Company shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
LIBO Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 3.4, either on the last day of the
Interest Period thereof, if the Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBO Rate Loan.  If the Company is required to so
prepay any LIBO Rate Loan, then concurrently with such prepayment, the Company
shall borrow from the affected Lender, in the amount of such repayment, a Base
Rate Loan.

 

(c)           If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

 

(d)           Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

Section 3.3             Increased Costs and Reduction of Return.  (a)  If any
Lender determines that, due to either (i) any Change in Law (other than any
change by way of imposition of or increase in reserve requirements included in
the calculation of the LIBO Rate) or (ii) the compliance by that Lender with any
guideline or request from any central bank or other Governmental Authority
(including Dodd-Frank/Basel) (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBO Rate Loans, then the Company shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender, additional amounts as are sufficient to compensate such
Lender for such increased costs.

 

(b)           If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (ii) any change in
any Capital Adequacy Regulation (including Dodd-Frank/Basel), (iii) any change
in the interpretation or administration

 

54

--------------------------------------------------------------------------------


 

of any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof (including
Dodd-Frank/Basel), or (iv) compliance by such Lender (or its Lending Office) or
any Affiliate controlling such Lender with any Capital Adequacy
Regulation (including Dodd-Frank/Basel), affects or would affect the amount of
capital required or expected to be maintained by such Lender or any Affiliate
controlling such Lender and (taking into consideration such Lender’s or such
Affiliate’s policies with respect to capital adequacy and such Lender’s desired
return on capital) determines that the amount of such capital is increased as a
consequence of its Commitment, Loans, other Credit Extensions, or Obligations
under this Agreement, then, upon demand of such Lender to the Company through
the Administrative Agent, the Company shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

 

Section 3.4             Funding Losses.  The Company shall reimburse each Lender
and hold each Lender harmless from any loss or expense which the Lender may
sustain or incur as a consequence of (a) the failure of the Company to make on a
timely basis any payment of principal of any LIBO Rate Loan; (b) the failure of
the Company to borrow or continue a LIBO Rate Loan or to convert a Base Rate
Loan to a LIBO Rate Loan after the Company has given (or is deemed to have
given) a Notice of Borrowing or a Notice of Conversion/Continuation (including
by reason of the failure to satisfy any condition precedent thereto); (c) the
failure of the Company to make any prepayment in accordance with any notice
delivered under Section 2.5; (d) the prepayment (including pursuant to
Section 2.6) or other payment (including after acceleration thereof) of a LIBO
Rate Loan on a day that is not the last day of the relevant Interest Period; or
(e) the automatic conversion under Section 2.3 of any LIBO Rate Loan to a Base
Rate Loan on a day that is not the last day of the relevant Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBO Rate Loans or from fees payable to
terminate the deposits from which such funds were obtained (but excluding any
loss of margin).  For purposes of calculating amounts payable by the Company to
the Lenders under this Section 3.4 and under Section 3.3(a), each LIBO Rate Loan
made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the LIBO Rate for such LIBO Rate Loan by a matching deposit or
other borrowing in the interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan is in fact so
funded.

 

Section 3.5             Inability to Determine Rates.  If the Administrative
Agent determines that for any reason adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to
Section 2.7(b) for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans hereunder shall be suspended until the Administrative Agent upon
the instruction of the Lenders revokes such notice in writing.  Upon receipt of
such notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the

 

55

--------------------------------------------------------------------------------


 

Company, in the amount specified in the applicable notice submitted by the
Company, but such Loans shall be made, converted or continued as Base Rate Loans
instead of LIBO Rate Loans.

 

Section 3.6             Certificates of Lenders.  Any Lender claiming
reimbursement or compensation under this Article III shall deliver to the
Company (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Company in the absence of
manifest error; provided, however, that such Lender shall only be entitled to
collect amounts incurred within 180 days of such notice.

 

Section 3.7             Substitution of Lenders.  Upon (i) the receipt by the
Company from any Lender of a claim for compensation under this Article III,
(ii) the refusal of a Lender to accept the Annual Proposed Borrowing Base
pursuant to Section 2.6(b) or Semi-Annual Proposed Borrowing Base pursuant to
Section 2.6(c) (as applicable) or (iii) a Lender becoming a Defaulting Lender,
and, as a result, the Company elects by written notice to the Administrative
Agent to replace such Lender pursuant to this Section 3.7 (such Lender, an
“Affected Lender”), the Company may:  (a) obtain a replacement bank or financial
institution satisfactory to the Administrative Agent to acquire and assume all
or a ratable part of all of such Affected Lender’s Loans and Commitment (a
“Replacement Lender”); or (b) request one more of the other Lenders to acquire
and assume all or part of such Affected Lender’s Loans and Commitment but none
of the Lenders shall have any obligation to do so.  Any such designation of a
Replacement Lender under clause (a) shall be subject to the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.  The appointment of a Replacement Lender shall be effectuated by a
Lender Assignment Agreement entered into by such Affected Lender and such one or
more Replacement Lenders (together with any consents for such assignment
required hereunder).

 

Section 3.8             Survival.  The agreements and obligations of the Company
in this Article III shall survive the payment of all other Obligations.

 

ARTICLE IV

 

SECURITY

 

Section 4.1             The Security.  The Obligations (other than the Company’s
obligations under the Hazardous Materials Indemnity) will be secured by the
Security Documents.  Certain of the Security Documents are amendments and
restatements of Security Documents (as defined in the Existing Credit
Agreement), and as such, are granted by the Company, or its Restricted
Subsidiaries, as applicable, in assumption, renewal, extension, amendment and
restatement of such prior liens and security interests securing the Existing
Credit Agreement and are entitled to the priority and perfection relating back
to the date originally granted and assigned to the greatest extent possible. 
Each of the Company and its Restricted Subsidiaries hereby adopts, assumes,
ratifies, and reaffirms such prior Liens and security interests and confirms
that such Liens and security interests secure the Obligations as a continuation
of the original “Obligations” described in the Existing Credit Agreement.

 

56

--------------------------------------------------------------------------------


 

Section 4.2             Agreement to Deliver Security Documents.  The Company
shall, and shall cause its Restricted Subsidiaries (other than Ellwood) where
applicable, to deliver whenever reasonably requested by the Administrative
Agent, (a) favorable title opinions from legal counsel reasonably acceptable to
the Administrative Agent, or such other evidence of title reasonably
satisfactory to the Administrative Agent with respect to the Mortgaged
Properties, based upon abstract or record examinations acceptable to the
Administrative Agent with respect to at least 80% of the Net Present Value of
the Proved Reserves and 90% of the Net Present Value of the Proved Developed
Producing Reserves, and providing that such Properties are free and clear of all
Liens except Permitted Liens and covering such other matters as the
Administrative Agent may reasonably request and (b) evidence that at least
eighty-five (85%) of the Net Present Value of the Proved Reserves and at least
ninety-five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves, in each case as set forth in the most recent Reserve Report,
are subject to Security Documents securing the Obligations that constitute and
create legal, valid and duly perfected deed of trust or mortgage Liens in such
Mortgaged Properties and interests, and assignments of and security interests in
the Oil and Gas attributable to such Mortgaged Properties comprised of Oil and
Gas Properties and interests and the proceeds thereof, in each case subject only
to Permitted Liens.

 

Section 4.3             (Reserved).

 

Section 4.4             Setoff.  Each Lender, Issuing Lender and their
Affiliates shall, upon the occurrence and during the continuance of any Event of
Default described in clauses (g) and (h) of Section 9.1 or, with the consent of
the Required Lenders, upon the occurrence and during the continuance of any
other Event of Default, have the right to appropriate and apply to the payment
of the Obligations owing to it (whether or not then due), any and all balances,
credits, deposits, accounts or moneys of the Company then or thereafter
maintained with such Secured Party; provided that, any such appropriation and
application shall be subject to the provisions of Section 2.12.  Each Lender and
Issuing Lender agrees promptly to notify the Company and the Administrative
Agent after any such appropriation and application made by such Person or its
Affiliates; provided that, the failure to give such notice shall not affect the
validity of such setoff and application; provided further that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender and the Lenders and (y) the Defaulting Lender will provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Secured Party under this Section are in addition
to other rights and remedies (including other rights of setoff under law or
otherwise) which such Secured Party may have.

 

Section 4.5             Guaranty.  (a)  Each Guarantor has executed and
delivered to the Administrative Agent, and each Restricted Subsidiary (other
than Ellwood) of the Company now existing or created, acquired or coming into
existence after the date hereof shall, promptly upon request by the
Administrative Agent, execute and deliver to the Administrative Agent, a
Guaranty setting forth therein an absolute and unconditional guaranty of the
timely repayment of, and the due and punctual performance of the Obligations of
the Company, which Guaranty shall

 

57

--------------------------------------------------------------------------------


 

be reasonably satisfactory to the Administrative Agent in form and substance. 
The Company will cause each of its Restricted Subsidiaries (other than Ellwood)
to deliver to the Administrative Agent, simultaneously with its delivery of such
a Guaranty, written evidence reasonably satisfactory to the Administrative Agent
and its counsel that such Restricted Subsidiary has taken all corporate, limited
liability company or partnership action necessary to duly approve and authorize
its execution, delivery and performance of such Guaranty and any Security
Documents and other documents which it is required to execute.

 

(b)           Guaranty Representations.  Each Loan Party represents and warrants
to the Administrative Agent and the Lenders at the Effective Time:

 

(i)            Benefit to Guarantors.  The Loan Parties are mutually dependent
on each other in the conduct of their respective businesses, with the credit
needed from time to time by each often being provided by another or by means of
financing obtained by one such Affiliate with the support of the other for their
mutual benefit and the ability of each to obtain such financing is dependent on
the successful operations of the other.  The board of directors, manager or
general partner or similar governing body, of each Guarantor has determined that
such Guarantor’s execution, delivery and performance of this Agreement may
reasonably be expected to directly or indirectly benefit such Guarantor and is
in the best interests of such Guarantor.

 

(ii)           Reasonable Consideration for Guaranties.  The direct or indirect
value of the consideration received and to be received by such Guarantor in
connection herewith is reasonably worth at least as much as the liability and
obligations of each Guarantor hereunder and its Guaranty, and the incurrence of
such liability and obligations in return for such consideration may reasonably
be expected to benefit such Guarantor, directly or indirectly.

 

(iii)          Benefit to Lenders.  The Loan Parties acknowledge that, but for
the making of the Guaranties, the Lenders would not be making the Loans
hereunder.

 

Section 4.6             Production Proceeds.  Notwithstanding that, by the terms
of the various Security Documents, the Company is and will be assigning to the
Administrative Agent all of the Net Proceeds of Production accruing to the
Mortgaged Properties covered thereby, so long as no Event of Default has
occurred and is continuing, the Administrative Agent, on behalf of the Secured
Parties, grants each of the Company and its Subsidiaries a revocable license to
continue to receive from the purchasers of production all such Net Proceeds of
Production, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified.  During the continuance of an
Event of Default described under Sections 9.1(g) or 9.1(h), this license shall
be automatically revoked, and during the continuance of any other Event of
Default, this license shall be revocable in the sole discretion of the
Administrative Agent, by notice to the Company, and the Administrative Agent may
exercise all rights and remedies granted under the Security Documents, including
the right to obtain possession of all Net Proceeds of Production then held by
the Loan Parties or to receive directly from the purchasers of production all
other Net Proceeds of Production.  In no case shall any failure, whether
purposeful or inadvertent, by the Administrative Agent to collect directly any
such Net Proceeds of Production constitute in any way a waiver, remission or
release of any of

 

58

--------------------------------------------------------------------------------


 

its rights under the Security Documents, nor shall any release of any Net
Proceeds of Production by the Administrative Agent to the Loan Parties
constitute a waiver, remission, or release of any other Net Proceeds of
Production or of any rights of the Administrative Agent to collect other Net
Proceeds of Production thereafter.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.1             Conditions of the Effective Date and Initial Credit
Extensions.  The effectiveness of this Agreement, and each Lender’s obligation
to lend money and otherwise extend credit to the Company to refinance, renew and
extend the Existing Revolving Credit Outstandings are subject to the condition
that on or before the Effective Time the Administrative Agent shall have
received all of the following, in form and substance reasonably satisfactory to
the Administrative Agent and each Lender (or, in the case of clauses (f), (h),
(p), or (u) the conditions specified therein shall have been satisfied):

 

(a)           Credit Agreement and Related Documents.  This Agreement, the Notes
(if any), the Guaranty and the Security Documents, duly executed and delivered
by each Loan Party a party thereto;

 

(b)           Resolutions; Incumbency; Organization Documents.  (i) Resolutions
of the board of directors of the Company and members or the board of directors
or similar governing body of each Guarantor or its general partner, as
applicable, authorizing the transactions contemplated hereby, certified as of
the Effective Date by a Responsible Officer of such Person; (ii) Certificates of
a Responsible Officer of the Company and a Responsible Officer of each Guarantor
certifying the names and true signatures of the officers of such Person
authorized to execute, deliver and perform, as applicable, this Agreement, the
Security Documents, the Guaranty, and all other Loan Documents to be delivered
by it hereunder; and (iii) the Organization Documents of each Loan Party as in
effect on the Effective Date, certified by a Responsible Officer of such Person
as of the Effective Date;

 

(c)           Good Standing.  Good standing certificates for each Loan Party
from its state of incorporation or formation, and evidencing its qualification
to do business in each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in each case as of a recent date;

 

(d)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to the Existing Credit
Agreement and under this Agreement and the Agent Fee Letter, in each case to the
extent then due and payable on the Effective Date and an invoice for which has
been received by the Company at least one Business Day before the Effective
Date, including any such costs, fees and expenses arising under or referenced in
Sections 2.8 and 11.4;

 

(e)           Certificate.  A certificate signed by a Responsible Officer of the
Company, dated as of the Effective Date, certifying as to the matters set forth
in Section 5.2(b) (provided that the references to “Borrowing Date” shall be
deemed to be “Effective Date”), (c), (d) and (e);

 

59

--------------------------------------------------------------------------------


 

(f)            Due Diligence.  The Administrative Agent shall have completed a
due diligence review satisfactory to the Administrative Agent on behalf of the
Required Lenders, including as to the Company’s most recent engineering reports,
land issues, legal structure, capital budgets, tax position, confirmation of all
Borrowing Base amounts described herein, hedging strategy and hedging position
of the Company and its Subsidiaries;

 

(g)           Title.  Evidence that the Company and its Restricted Subsidiaries
have record title on at least 80% of the Net Present Value of the Proved
Reserves and 90% of the Net Present Value of the Proved Developed Producing
Reserves, in each case, subject to no other Liens, other than Permitted Liens,
evidenced by title information satisfactory to the Administrative Agent;

 

(h)           Environmental.  The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding each Loan Party and their respective
Oil and Gas Properties and the Administrative Agent and the Lenders shall be
satisfied with all environmental matters;

 

(i)            Insurance Certificates.  Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company’s insurance carriers reflecting the current insurance policies required
under Section 7.6 (such insurance will be primary and not contributing)
including any necessary endorsements to reflect the Administrative Agent as loss
payee and additional insured for the ratable benefit of the Lenders;

 

(j)            Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request;

 

(k)           Opinions of Counsel.  (i) An opinion of Bracewell & Giuliani LLP
covering such matters as the Administrative Agent may require in form and
substance reasonably satisfactory to the Administrative Agent dated as of the
Effective Date and (ii) opinions of Bracewell & Giuliani LLP and Downey Brand
LLP as to the enforceability and perfection of the Liens and security interests
created under the Mortgages filed or to be filed in Texas and California,
respectively;

 

(l)            Initial Reserve Report, Financial Statements and Pro Forma
Financial Statements.  The Initial Reserve Report and the Audited Financial
Statements, each in form and substance satisfactory to the Administrative Agent;

 

(m)          Lien Searches.  Evidence of the results of a recent lien search in
each of the jurisdictions in which UCC financing statements or other filings or
recordations should be made to evidence or perfect security interests in any
assets of the Loan Parties, and such search shall reveal no Liens on any of the
Property of the Loan Parties, except for Permitted Liens;

 

(n)           BOE Operational Matters.  Evidence that the Company is qualified
by the United States Department of Interior’s Bureau of Ocean Energy Management
to operate its Hydrocarbon Interests comprised of leases covering submerged
lands on the federal Outer Continental Shelf;

 

60

--------------------------------------------------------------------------------


 

(o)           Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a first priority perfected Lien on the
Collateral described in any Security Document to which the Company or any
Guarantor is a party, prior and superior in right to any other Person (other
than with respect to Permitted Liens) shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation;

 

(p)           Approvals.  All government and third party approvals (including
any consents) necessary in connection with continuing operations of the Company
and its Subsidiaries and the transactions contemplated by the Loan Documents and
by the Merger Agreement shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.  No Governmental Authority of competent jurisdiction shall have issued,
promulgated, enforced or entered any order, temporary restraining order,
preliminary or permanent injunction, or other legal restraint or prohibition
that is continuing and which prevents the consummation of the Merger or any part
of the Merger;

 

(q)           Solvency.  A certificate from a Responsible Officer of the Company
and each Subsidiary certifying that the Company and its Subsidiaries taken as a
whole (i) as of the Effective Date, are, and (ii) after giving effect to the
transactions contemplated hereby, including the Merger, will be, Solvent;

 

(r)            Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.  The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock of the Company’s Restricted
Subsidiaries pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (ii) each promissory note pledged
by the Loan Parties pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
reasonably satisfactory to the Administrative Agent) by the pledgor thereof;

 

(s)           Certified Copies of Agreements.  The Administrative Agent shall
have received a (i) fully executed copy of the Intercreditor Agreement, the
Second Lien Term Loan Agreement, each of the Second Lien Loan Documents and the
Merger Agreement, each in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) a certificate executed by a Responsible Officer
of the Company attaching the Second Lien Term Loan Agreement and the Merger
Agreement and certifying such agreements as being true, correct and complete;

 

(t)            2012 Annual Budget.  The Administrative Agent shall have received
a copy of the annual budget of the Company and its Restricted Subsidiaries on a
consolidated basis for 2012, projecting total Oil and Gas revenue, total
revenue, total operating costs and expenses, net income, interest expense,
EBITDA and total capital expenditures, by fiscal quarter;

 

61

--------------------------------------------------------------------------------


 

(u)           Merger.  The following transactions shall have been consummated
substantially simultaneously therewith:

 

(i)            the Company shall have received at least $308,090,000 of gross
proceeds from the issuance of the Second Lien Term Loans upon terms and
conditions satisfactory to the Administrative Agent and the Lenders;

 

(ii)           Merger Sub shall have received a capital contribution in form and
upon terms and conditions and in amount reasonably satisfactory to
Administrative Agent from Denver Parent’s receipt of at least $60,000,000 of
gross proceeds from Denver Parent’s issuance of debt or equity; and

 

(iii)          Merger Sub shall be merged in and into the Company with the
Company the surviving entity (the “Merger”) in accordance with the Merger
Agreement, and no provision of the Merger Agreement shall have been waived,
amended, supplemented without the written consent of the Administrative Agent
(which consent will not be unreasonably withheld or delayed);

 

(v)           Liquidity.  After giving effect to the Merger and the other
transactions to occur on the Effective Date, including any Credit Extensions,
the Company shall have at least $55,000,000 of cash, Cash Equivalents, Unused
Availability under this Agreement and cash on deposit with the Bank of Montreal
for the purpose of securing Existing Letters of Credit to the extent permitted
by Section 8.1(o), as certified by a Responsible Officer of the Company.

 

(w)          After giving effect to the Merger and the other Merger
Transactions, the Company shall be in compliance on a pro forma basis with
Section 8.12.

 

Section 5.2             Conditions to All Credit Extensions.  The obligation of
each Lender to make any Loan (but specifically excluding the conversion into or
continuation of LIBO Rate Loans), and of the Issuing Lender to issue any Letters
of Credit, in each case from and after the Effective Time, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:

 

(a)           Notice.  The Administrative Agent shall have received a Notice of
Borrowing;

 

(b)           Continuation of Representations and Warranties.  The
representations and warranties in Article VI and Section 4.5(b) shall be true
and correct in all material respects (except for representations and warranties
which are qualified by a materiality qualifier, which shall be true and correct
in all respects) on and as of such Borrowing Date with the same effect as if
made on and as of such Borrowing Date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct as of such earlier date);

 

(c)           No Existing Default.  No Default or Event of Default shall exist
or shall result from such Borrowing or Issuance or proposed or actual use of the
proceeds of such Borrowing or Issuance; and

 

62

--------------------------------------------------------------------------------


 

(d)           No Event or Condition of Material Adverse Effect.  No event or
condition having a Material Adverse Effect shall have occurred since
December 31, 2011.

 

(e)           Limitation on Indebtedness Hereunder.  As of the date of such
Borrowing or Issuance and after giving effect to such Borrowing or Issuance, the
Company is permitted under the Second Lien Loan Documents, the Senior Notes
Indentures and the Exchange Notes Indentures to incur such Borrowing or
Issuance.

 

Each Notice of Borrowing submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice and as of each Borrowing Date that the conditions in this
Section 5.2 are satisfied.

 

Section 5.3             Defaulting Lender.  In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing
Lender will not be required to Issue any Letter of Credit unless any exposure
that would result therefrom is fully covered or eliminated in the manner set
forth in Section 2.14(a).

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant, jointly and severally, to each Lender
and the Administrative Agent, as follows (each representation and warranty
herein is given as of the Effective Date and shall be deemed repeated and
reaffirmed on the date of each credit extension pursuant to Section 5.2):

 

Section 6.1             Organization, Existence and Power.  Each Loan Party: 
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation; (b) has the power and authority and all
material governmental licenses, authorizations, consents and approvals to own
its assets, carry on its business and to execute, deliver, and perform its
obligations under the Loan Documents; (c) is duly qualified as a foreign
corporation, limited partnership or limited liability company and is licensed
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (d) is in compliance with all
Requirements of Law, except where the failure to do so individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.2             Corporate Authorization; No Contravention.  The
execution, delivery and performance by the Loan Parties of this Agreement and
each other Loan Document to which such Person is a party have been duly
authorized by all necessary organizational action, and do not and will not: 
(a) contravene the terms of any of that Person’s Organization Documents;
(b) contravene any Second Lien Debt Instrument or any Senior Notes Indenture;
(c) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which such Person is a party that would be prior to the Liens granted to the
Administrative Agent for the benefit of the

 

63

--------------------------------------------------------------------------------


 

Lenders or otherwise that would constitute a Material Adverse Effect, or any
order, injunction, writ or decree of any Governmental Authority to which such
Person or its material Property is subject; or (d) violate any Requirement of
Law, except where any such contravention, conflict or violation individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.3             Governmental Authorization.  No approval, permit,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary in connection with the execution,
delivery or performance by, or enforcement against, the Company or any other
Loan Party of this Agreement or any other Loan Document to which it is a party,
except for filings necessary to obtain and maintain perfection of Liens; routine
filings related to the Company and the operation of its business; and such
filings as may be necessary in connection with the Lenders’ exercise of remedies
hereunder.

 

Section 6.4             Binding Effect.  This Agreement and each other Loan
Document to which the Company or any Restricted Subsidiary is a party constitute
the legal, valid and binding obligations of the Company and such Restricted
Subsidiaries to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 6.5             Litigation.  Unless specifically disclosed in
Schedule 6.5 attached hereto, there are no actions, suits, proceedings, claims
or disputes pending, or to the best knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Company or its Subsidiaries or any of their respective
Properties which (i) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby,
including, without limitation, the Merger or any part of the Merger; or (ii) if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

Section 6.6             No Default.  No Default or Event of Default exists or
would be reasonably expected to result from the incurring of any Obligations by
the Company.  No “Default” or “Event of Default” (as those terms are defined in
the Senior Notes Indentures or in the Second Lien Debt Instruments, as the case
may be) exists under any Senior Notes Debt Documents or under the Second Lien
Debt Instruments.  Neither the Company nor any Subsidiary is in default under or
with respect to any other Contractual Obligation in any respect which,
individually or together with all such defaults, would reasonably be expected to
have a Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

Section 6.7             ERISA Compliance.  Except as specifically disclosed in
Schedule 6.7:

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to be qualified under Code
Section 401(a) is either (i) a prototype plan entitled to rely on the opinion
letter issued by the IRS as to the qualified status of such plan under
Section 401 of the Code to the extent provided in Revenue Procedure 2005-16, or
(ii) the recipient of a determination letter from the IRS to the effect that
such Plan is qualified.  To the best knowledge of the Company, nothing has
occurred which would cause the loss of such qualification.  The Company and each
ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the Code, except as would not reasonably be expected to have a
Material Adverse Effect, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
except as would not reasonably be expected to have a Material Adverse Effect;
(ii) no Pension Plan has any Unfunded Pension Liability except as would not
reasonably be expected to have a Material Adverse Effect; (iii) no Pension Plan
has been determined to be, or is expected to be, in “at-risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (iv) except as
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (v) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (vi) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

Section 6.8             Use of Proceeds; Margin Regulations.  The proceeds of
the Loans shall be used solely for the purposes set forth in and permitted by
Section 7.13.  Neither the Company nor any Subsidiary is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

Section 6.9             Title to Properties.  The Company and each Restricted
Subsidiary have good and marketable title to the Mortgaged Properties subject
only to Permitted Liens, and, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, have good and marketable title to, or valid leasehold

 

65

--------------------------------------------------------------------------------


 

interests in, all other Property necessary or used in the ordinary conduct of
their respective businesses.  The Mortgaged Properties of the Company and its
Restricted Subsidiaries are subject to no Liens, other than Permitted Liens.

 

Section 6.10           Oil and Gas Reserves.  Each of the Company and its
Restricted Subsidiaries has complied in all material respects (from the time of
acquisition by the Company or any Restricted Subsidiary) with all terms of each
oil, gas and mineral lease comprising its Oil and Gas Properties, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  To the best of the knowledge of the Company and its Restricted
Subsidiaries, all of the Hydrocarbon Interests comprising its Oil and Gas
Properties are enforceable in all material respects in accordance with their
terms, except as such may be modified by applicable bankruptcy law or an order
of a court in equity.

 

Section 6.11           Reserve Report.  The Company has heretofore delivered to
the Administrative Agent a true and complete copy of a report, dated effective
as of July 1, 2012, prepared by DeGolyer & MacNaughton (the “Initial Reserve
Report”) covering certain of the Company’s and its Restricted Subsidiaries’ Oil
and Gas Properties described therein.  To the best knowledge of the Company,
(i) the assumptions stated or used in the preparation of any Reserve Report are
believed to be reasonable as of the date thereof, (ii) all information furnished
by any Loan Party to the Independent Engineer for use in the preparation of any
Reserve Report was accurate in all material respects, and (iii) there has been
no material adverse change in the aggregate amount of the estimated Oil and Gas
reserves shown in any Reserve Report since the date thereof, except for changes
which have occurred as a result of production in the ordinary course of
business.

 

Section 6.12           Gas Imbalances.  Except as disclosed to the Lenders in
writing prior to the Effective Time, there are no gas imbalances, take or pay or
other prepayments with respect to any of the Oil and Gas Properties in excess of
3% of the Borrowing Base then in effect in the aggregate which would require the
Company or its Restricted Subsidiaries to deliver Oil and Gas produced from any
of the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.

 

Section 6.13           Taxes.  The Company and its Subsidiaries have filed all
federal Tax returns and reports required to be filed, and have paid all federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  The Company
and its Subsidiaries have filed all state and other non-federal Tax returns and
reports required to be filed, and have paid all state and other non-federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets prior to delinquency thereof, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP.  To the
knowledge of the Responsible Officers of the Company, there is no proposed Tax
assessment against the Company or any Subsidiary that would, if made, reasonably
be expected to have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Section 6.14           Financial Statements and Condition.  (a) The Audited
Financial Statements, (i) were prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of the dates thereof
and results of operations for the periods covered thereby.

 

(b)           During the period from December 31, 2011 to and including the date
hereof there has been no Disposition by the Company or any Subsidiaries of any
material part of its business or Property, other than Dispositions permitted by
Section 8.2(a), 8.2(b), 8.2(c), 8.2(d) or 8.2(e).

 

(c)           Since December 31, 2011, there has been no event, development or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect.

 

(d)           During the period from December 31, 2011 to and including the date
hereof neither the Company nor any of its Restricted Subsidiaries has
consummated an Asset Sale (as defined in the Second Lien Term Loan Agreement).

 

Section 6.15           Environmental Matters.  Each of the Company and its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and Properties, and such Properties which it is acquiring
or planning to acquire and as a result thereof the Company has reasonably
concluded that, unless specifically disclosed in Schedule 6.15, such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.16           Regulated Entities.  None of the Company, its
Subsidiaries, any Person controlling the Company, or any Subsidiary, is an
“investment company” within the meaning of the Investment Company Act of 1940. 
None of the Company, any Person controlling the Company or any Subsidiary (other
than Ellwood), is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

Section 6.17           No Burdensome Restrictions.  Except as set forth on
Schedule 6.17, neither the Company nor any Subsidiary is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

 

Section 6.18           Copyrights, Patents, Trademarks and Licenses, etc.  The
Company and each Restricted Subsidiary own or are licensed or otherwise have the
right to use all of the material patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without material conflict with the rights of any other Person.  To the best
knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Restricted Subsidiary
infringes upon any rights held by any other Person.  Except as specifically

 

67

--------------------------------------------------------------------------------


 

disclosed in Schedule 6.5, no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Responsible Officers of the Company,
threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Responsible Officers of the Company, proposed, which, in either case,
would reasonably be expected to have a Material Adverse Effect.

 

Section 6.19           Subsidiaries.  As of the Effective Time, the Company has
no Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.19 hereto and has no material equity investments in any other Person
other than those specifically disclosed in part (b) of Schedule 6.19.

 

Section 6.20           Insurance.  The Company and each Restricted Subsidiary
are insured as required under Section 7.6.

 

Section 6.21           Full Disclosure.  None of the representations or
warranties made by the Company or any Restricted Subsidiary in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and none of the statements contained in any exhibit, report, written
statement or certificate furnished by or on behalf of the Company or any
Restricted Subsidiary in connection with the Loan Documents, taken as whole,
contains any untrue statement of a material fact known to the Company or omits
any material fact known to the Company required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

Section 6.22           Solvency.  The Company and its Subsidiaries, taken as a
whole are, and after giving effect to the Merger and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, and all rights of contribution of such Person against other Loan
Parties under the Guaranty, at law, in equity or otherwise, will be Solvent.

 

Section 6.23           Labor Matters.  Except to the extent such matters do not
to constitute a Material Adverse Effect, (a) no actual or threatened strikes,
labor disputes, slowdowns, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at the Property of the
Company or any Subsidiary exist, (b) hours worked by and payment made to the
employees of the Company have not been in violation of the Fair Labor Standards
Act or any other applicable laws pertaining to labor matters, (c) all payments
due from the Company or any Subsidiary for employee health and welfare
insurance, including, without limitation, workers compensation insurance, have
been paid or accrued as a liability on its books, and (d) the business
activities and operations of the Company and each Subsidiary are in compliance
with the Occupational Safety and Health Act and other applicable health and
safety laws.

 

Section 6.24           (Reserved).

 

Section 6.25           Derivative Contracts.  Neither the Company nor any
Restricted Subsidiary is party to any Derivative Contract other than Derivative
Contracts permitted by

 

68

--------------------------------------------------------------------------------


 

Section 8.10.  Set forth on Schedule 6.25 is a list of all Derivative Contracts
entered into by the Company or any Restricted Subsidiary as of August 15, 2012.

 

Section 6.26           Ellwood Subsidiary.  Ellwood (a) has not engaged in any
business other than the ownership and operation of common carrier crude oil
pipelines and natural gas pipelines and (b) as a result of Requirements of Law
in effect as of the Effective Date, is prevented from duly executing and
delivering to the Administrative Agent and the Lenders a Guaranty (or a joinder
thereto) or the Security Agreement (or a joinder thereto).

 

Section 6.27           Senior Notes Indentures.  The Obligations incurred in
connection with the Loan Documents, after giving effect to the transactions and
extensions of credit contemplated hereby (or, with respect to any Qualifying
Derivative Contracts, thereby), (a) constitute “Senior Debt”, as defined in the
Senior Notes Indentures, (b) constitute “Permitted Debt”, under and as defined
in Section 3.3(b) of the Senior Notes Indentures and (c) are secured by Liens
created by the Loan Documents that are “Permitted Liens” under and as defined in
clause (1) of the definition thereof.

 

Section 6.28           Existing Indebtedness.  Other than Permitted
Indebtedness, after giving effect to the transactions contemplated hereby, no
Loan Party has any Indebtedness or Disqualified Stock outstanding.

 

Section 6.29           Security Documents.  (a)  The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein and proceeds and products thereof.  In the case
of the Pledged Collateral described in the Security Agreement, when any
certificated securities or instruments representing such Pledged Collateral are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Security Agreement which may be perfected by filing a financing
statement, when financing statements in appropriate form are filed in the
offices specified on Schedule 6.29(a)-1 (which financing statements may be filed
by the Administrative Agent) at any time and such other filings as are specified
on Schedule 3 to the Security Agreement have been completed (all of which
filings may be filed by the Administrative Agent) at any time, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds and products thereof, as security for the Obligations, in each case
prior and superior in right to any other Person (except Permitted Liens).  As of
the date hereof, Schedule 6.29(a)-2 lists each effective UCC financing statement
that (i) names any Loan Party as debtor and (ii) will remain on file after the
Effective Time. As of the date hereof, Schedule 6.29(a)-3 lists each effective
UCC financing statement that (i) names any Loan Party as debtor and (ii) will be
terminated on or prior to the Effective Time.

 

(b)           Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof; and when the Mortgages or supplements thereto are
filed in the offices specified on Schedule 6.29(b) (in the case of Mortgages or
supplements thereto to be executed and delivered on the Effective Date) or in
the recording office designated by the Company (in the case of any Mortgage or
supplement thereto to be executed and delivered pursuant to Section 7.14(b)),
each Mortgage shall constitute

 

69

--------------------------------------------------------------------------------


 

a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties described therein and
the proceeds and products thereof, as security for the Obligations, in each case
prior and superior in right to any other Person (other than Persons holding
Liens (including Permitted Liens) or other encumbrances or rights permitted by
the relevant Mortgage).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 

Section 7.1             Financial Statements.  The Company and each Guarantor
shall, and shall cause each of its Subsidiaries to, (i) maintain for itself and
each of its respective Restricted Subsidiaries, on a consolidated basis a system
of accounting established and administered in accordance with GAAP and
(ii) deliver to the Administrative Agent who will deliver to each Lender:

 

(a)           as soon as available, but in any event not later than 90 days
after the end of each fiscal year ending thereafter, a copy of the annual
audited consolidated balance sheet of the Company and its Restricted
Subsidiaries as at December 31, 2012 and as at the end of such year ending
thereafter, respectively, and the related consolidated statements of operations
and retained earnings, comprehensive income and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year; the Company’s financial statements shall be accompanied by the
unqualified opinion (or, if qualified, of a non-material nature (e.g., FASB
changes of accounting principles) or nothing indicative of going concern or
material misrepresentation nature) and a copy of the management letter, if any,
of Ernst and Young LLP or other nationally recognized independent public
accounting firm (the “Independent Auditor”), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Restricted Subsidiaries
at the end of such periods and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP; and

 

(b)           as soon as available, but not later than 60 days after the close
of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Company as of the end of such quarter and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for the period commencing on the first day
and ending on the last day of such period, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year and certified by a Responsible Officer as fairly presenting in all material
respects, in accordance with GAAP (subject to normal and recurring year-end
audit adjustments), the consolidated financial position of the Company and its
Restricted Subsidiaries at the end of such periods and the results of their
operations and their cash flows; and

 

(c)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), a management discussion and analysis
of financial condition and

 

70

--------------------------------------------------------------------------------


 

results of operations for the Company and its Subsidiaries in substantially the
same form as required to be, or shall have been, included in the offering
memorandum used in connection with the offering of the Senior Notes.

 

Section 7.2             Certificates; Other Production, Reserve Information and
Other Information.  The Company shall furnish to the Administrative Agent and
each Lender:

 

(a)           as soon as available, but not later than 60 days after the close
of each quarter, a Quarterly Status Report in a form reasonably acceptable to
the Lenders, as of the last day of the immediately preceding quarter;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and 7.1(b), and the reports referred to in
Section 7.2(a), a Compliance Certificate executed by a Responsible Officer;

 

(c)           on or before (i) April 1, effective as of January 1, of each year
during the term of this Agreement, beginning with April 1, 2013, a Reserve
Report prepared or audited by Ryder Scott Co. L.P., Netherland Sewell &
Associates, Inc., DeGolyer and MacNaughton or other independent petroleum
engineer acceptable to the Administrative Agent (the “Independent Engineer”) and
(ii) October 1, effective as of July 1, of each year during the term of this
Agreement beginning October 1, 2013, a Reserve Report prepared by the Company in
substantially the same form as the January 1 Reserve Report and certified by a
Responsible Officer as being based on assumptions believed to be reasonable as
of the date thereof, in each case in form and substance reasonably acceptable to
the Administrative Agent;

 

(d)           promptly upon the request of the Administrative Agent, at the
request of any Lender, such copies of all geological, engineering and related
data contained in the Company’s files or readily accessible to the Company
relating to its and its Subsidiaries’ Oil and Gas Properties as may reasonably
be requested;

 

(e)           on request by the Administrative Agent, based upon the
Administrative Agent’s or the Required Lenders’ good faith belief that the
Company’s or its Restricted Subsidiaries’ title to the Mortgaged Properties or
the Administrative Agent’s Lien thereon is subject to claims of third parties,
or if required by regulations to which the Administrative Agent or any of the
Lenders is subject, title and mortgage Lien evidence reasonably satisfactory to
the Administrative Agent covering such Mortgaged Property as may be designated
by the Administrative Agent, covering the Company’s or its Restricted
Subsidiaries’ title thereto and evidencing that the Obligations are secured by
Liens and security interests as provided in this Agreement and the Security
Documents;

 

(f)            promptly upon its completion in each fiscal year of the Company
commencing with the 2012 fiscal year through and including the 2016 fiscal year,
and not later than January 30 of each such fiscal year, a copy of the annual
budget of the Company and its Restricted Subsidiaries on a consolidated basis
for such fiscal year, projecting total Oil and Gas revenue, total revenue, total
operating costs and expenses, Consolidated Net Income, Consolidated Interest
Expense, Consolidated EBITDA and total capital expenditures, by fiscal quarter;

 

71

--------------------------------------------------------------------------------


 

(g)           simultaneously with transmission thereof, such notices,
certificates (including compliance certificates), documents and information
(other than (i) borrowing notices, (ii) interest rate elections, continuations
or conversions, (iii) routine correspondence and other communications and
(iv) items that are required to be delivered hereunder and that are so
delivered) as any Loan Party may furnish the trustee under any Senior Notes
Indenture or any holders of Senior Notes, the Administrative Agent (as defined
in the Second Lien Term Loan Agreement) or any lender under the Second Lien Term
Loan Agreement, including without limitation a copy of each document delivered
pursuant to Section 7.2 of the Second Lien Term Loan Agreement;

 

(h)           no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification in respect of any Second Lien Loan
Document or Senior Note Debt Document, or any agreements, instruments or other
documents in respect of the termination, replacement or refinancing thereof; and

 

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Restricted Subsidiary as
the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

 

Section 7.3             Notices.  The Company shall promptly notify the
Administrative Agent and each Lender in writing:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) material breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary or any allegation thereof; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)           of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Restricted
Subsidiaries;

 

(d)           of the receipt of any notice of an “Event of Default” as defined
in any Senior Notes Indenture, Second Lien Debt Instrument or Exchange Notes
Indenture; and

 

(e)           of the formation or acquisition of any Subsidiary.

 

Each notice under this Section 7.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time.  Each notice under
Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

 

72

--------------------------------------------------------------------------------


 

Section 7.4             Preservation of Company Existence, etc.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;

 

(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

 

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the nonpreservation of which would reasonably be
expected to have a Material Adverse Effect.

 

Section 7.5             Maintenance of Property.  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
maintain and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted and to use
the standard of care typical in the industry in the operation and maintenance of
its facilities and Oil and Gas Properties except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing in this Section 7.5 shall prevent any such Persons from
abandoning any well or forfeiting, surrendering or releasing any lease in the
ordinary course of business which is not materially disadvantageous in any way
to the Lenders and which, in its opinion, is in the best interest of the
Company, and following which such Persons are and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.

 

Section 7.6             Insurance.  The Company and each Guarantor shall, and
shall cause each of their respective Restricted Subsidiaries to, maintain, with
financially sound and reputable independent insurers, insurance with respect to
its Properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts and with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses, owning
similar Properties in localities where the Company or such Subsidiary operates,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  Such insurance will be primary and not contributing.

 

Section 7.7             Payment of Obligations.  Unless being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Restricted Subsidiary, the Company
and each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, pay and discharge prior to delinquency, all their respective
obligations and liabilities, including:  (a) all Tax liabilities, assessments
and

 

73

--------------------------------------------------------------------------------


 

governmental charges or levies upon it or its Properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.8             Compliance with Laws.  The Company and each Guarantor
shall, and shall cause each of their respective Subsidiaries to, comply in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act) except (a) such as may be contested in good faith or as to which
a bona fide dispute may exist or (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.9             Compliance with ERISA.  The Company and each Guarantor
shall, and shall cause each of the Company’s ERISA Affiliates to:  (a) maintain
each Plan in compliance with the applicable provisions of ERISA, the Code and
other federal or state law, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) cause each Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (c) make all required contributions
to any Plan subject to Section 412 of the Code, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(d) furnish to the Administrative Agent (i) as soon as possible, and in any
event within 30 days after the Company or a duly appointed administrator of a
Plan files or is required to file, with respect to any Plan, any notice of a
“reportable event” (as such term is defined in Section 4043 of ERISA) for which
the notice requirement has not been waived by the PBGC (provided that notice
shall be required for reportable events arising from the disqualification of a
Plan or the distress termination of a Plan (in accordance with ERISA
Section 4041(c)) without regard to the waiver of notice provided by the PBGC by
regulation or otherwise), a statement of the chief financial officer of the
Company setting forth details as to such reportable event and the action which
the Company, or such Subsidiary, as the case may be, proposes to take with
respect thereto, together with a copy of the notice, if any, of such reportable
event given to the PBGC and (ii) promptly after receipt thereof, a copy of any
notice the Company, any Subsidiary or any ERISA Affiliate may receive from the
PBGC relating to the intention of the PBGC to terminate any Plan pursuant to
Section 4042 of ERISA.

 

Section 7.10           Inspection of Property and Books and Records.  The
Company and each Guarantor shall, and shall cause each of their respective
Restricted Subsidiaries to, maintain proper books of record and account, in
conformity with GAAP consistently applied.  The Company and each Guarantor
shall, and shall cause each of their respective Restricted Subsidiaries to,
permit representatives and independent contractors of the Administrative Agent
or any Lender to visit and inspect any of their respective Properties, to
examine their respective corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss such Persons’ affairs,
finances and accounts with their respective managers, directors, officers, and
independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, when
an Event of Default exists

 

74

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

 

Section 7.11                                Environmental Laws.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, conduct its respective operations and keep and maintain their
respective Properties in compliance with all Environmental Laws, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.12                                New Subsidiary Guarantors.  If, at
any time after the date of this Agreement, there exists any Restricted
Subsidiary with total assets with a book value of $250,000 or more, then the
Company and each Guarantor shall, and shall cause each of their respective
Subsidiaries to, on the date any such Restricted Subsidiary is acquired or
acquires or otherwise becomes possessed of such amount of total assets,
(i) cause each such Restricted Subsidiary (excluding Ellwood) to execute and
deliver the Guaranty to the Administrative Agent, (ii) pledge to the
Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock of such Restricted Subsidiary or held by such Restricted
Subsidiary (excluding the Capital Stock of any Unrestricted Subsidiary held by
such Restricted Subsidiary) pursuant to a Security Document satisfactory to the
Administrative Agent and (iii) cause such Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b).  Upon the execution and delivery by any Restricted Subsidiary of a
Guaranty, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, (x) become a Guarantor for all
purposes of this Agreement and (y) be deemed to have made the representations
and warranties, as applied to and including such new Subsidiary, set forth in
this Agreement.

 

Section 7.13                                Use of Proceeds.  The Company and
each Guarantor shall, and shall cause each of their respective Restricted
Subsidiaries to, use the proceeds of the Loans only for the following purposes: 
(i) to fund the acquisition, exploration and development of Hydrocarbon
Interests; (ii) to fund a portion of the Merger and (iii) for working capital
and other general corporate purposes.  The Company and each Guarantor shall, and
shall cause each of their respective Subsidiaries to, use the Letters of Credit
solely as support for obligations in the ordinary course of business, and for
other purposes approved by the Administrative Agent.

 

Section 7.14                                Further Assurances.  (a)  The
Company and each Guarantor shall, and shall cause each of their respective
Restricted Subsidiaries to, promptly (and in no event later than twenty (20)
days after becoming aware of the need therefor) do all acts and things, and
execute and file or record, all instruments, documents, or agreements reasonably
requested by the Administrative Agent, to comply with, cure any defects or
accomplish the conditions precedent, covenants and agreements of the Loan
Parties in the Loan Documents, including the Notes, or to further evidence and
more fully describe the Collateral as security for the Obligations, as to
correct any omissions in this Agreement or the Security Documents, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or the Security Documents or the
priority thereof or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

 

75

--------------------------------------------------------------------------------


 

(b)                                 The Company shall promptly (and in no event
later than ten Business Days after the need arises) execute and cause the
Restricted Subsidiaries (other than Ellwood) to execute such additional Security
Documents in form and substance reasonably satisfactory to Administrative Agent,
granting to Administrative Agent for the benefit of the Secured Parties first
priority perfected Liens on Oil and Gas Properties (subject only to Permitted
Liens) that are not then part of the Mortgaged Properties, sufficient to cause
the Mortgaged Properties to include at all times eighty-five percent (85%) of
the Net Present Value of the Proved Reserves and at least ninety-five percent
(95%) of the Net Present Value of the Proved Developed Producing Reserves, in
each case as set forth in the most recent Reserve Report.  In addition, the
Company and each Guarantor shall, and shall cause each of the Restricted
Subsidiaries to, furnish to the Administrative Agent title due diligence in form
and substance reasonably satisfactory to the Administrative Agent and will
furnish all other documents and information relating to such Mortgaged
Properties as the Administrative Agent may reasonably request, including, if so
requested, title opinions reasonably satisfactory to the Administrative Agent. 
The Company shall pay the costs and expenses of all filings and recordings and
all searches deemed necessary by the Administrative Agent to establish and
determine the validity and the priority of the Liens created or intended to be
created by the Security Documents; and the Company and each Guarantor shall, and
shall cause each of the Restricted Subsidiaries to, satisfy all other claims and
charges which in the reasonable opinion of the Administrative Agent might
prejudice, impair or otherwise affect any of the Mortgaged Properties or the
Lien granted thereon to the Administrative Agent for the benefit of the Secured
Parties (other than Permitted Liens).

 

(c)                                  Subject to the thresholds and limitations
on perfection set forth in Section 7.14(b), Section 8.20 and in the Security
Documents, with respect to any Property (other than the Capital Stock of any
Unrestricted Subsidiary) acquired after the Effective Date by the Company or any
of its Restricted Subsidiaries (other than Ellwood) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not otherwise
have a first priority perfected Lien, promptly (and in no event later than
twenty (20) days after becoming aware of the need therefor) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
Property, subject only to Permitted Liens, including without limitation, the
execution and delivery by all necessary third parties of any Account Control
Agreements and the filing of UCC financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be requested by
the Administrative Agent.

 

Section 7.15                                Agreements Regarding Unrestricted
Subsidiaries.  The Company will operate each Unrestricted Subsidiary as a legal
entity separate and distinct from the Company or any Restricted Subsidiary.

 

Section 7.16                                Existing Letters of Credit.  Within
forty-five (45) days (or such later date as Administrative Agent may agree) of
the Effective Date, (a) the Company shall have caused all Existing Letters of
Credit to be cancelled or returned (or such Existing Letters of Credit shall
have expired by their terms) and (b) the Company shall have delivered to the
Administrative Agent  a certificate executed by a Responsible Officer stating
that no Existing Letters of Credit are outstanding as of such date.

 

76

--------------------------------------------------------------------------------


 

Section 7.17                                Control Agreements.  Within
forty-five (45) days (or such later date as Administrative Agent may agree) of
the Effective Date, the Company will deliver, or cause to be delivered, to the
Administrative Agent fully executed Account Control Agreements or amendments to
existing Account Control Agreements, in form and substance reasonably
satisfactory to the Administrative Agent in its sole discretion, with respect to
each bank account in the name or otherwise for the benefit of the Company or any
Restricted Subsidiary with a balance as of the Effective Date in excess of
$500,000 (other than zero-balance accounts with a balance of equal to or less
than $20,000 that are swept daily into an account controlled by the
Administrative Agent).

 

Section 7.18                                Derivative Contracts.  The Company
and its Restricted Subsidiaries shall enter into and maintain, at all times
after the Effective Date, Derivative Contracts with the purpose and effect of
fixing or setting a floor for prices on Projected Oil and Gas Production during
a rolling 36-month period; provided, that on the date on which any Reserve
Report is delivered pursuant to Section 7.2(c)(i) (as used in this Section 7.18,
the “Determination Date”), such Derivative Contracts shall cover a notional
volume of at least (i) for the first year following such Determination Date,
seventy-five percent (75%), (ii) for the second year following such
Determination Date, sixty percent (60%), and (iii) for the third year following
such Determination Date, fifty percent (50%), in each case, of the total
Projected Oil and Gas Production to be produced in any month from the Proved
Developed Producing Reserves reflected in such Reserve Report.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied:

 

Section 8.1                                      Limitation on Liens.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following:

 

(a)                                  any Lien on Property of the Company or any
Restricted Subsidiary as set forth in Schedule 8.1 securing Indebtedness
outstanding on the Effective Date;

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for Taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty,
or to the extent that nonpayment thereof is permitted by Section 7.7;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
ordinary course of business (whether by law or by contract) which are not
delinquent or remain payable without penalty or which are being

 

77

--------------------------------------------------------------------------------


 

contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto;

 

(e)                                  Liens consisting of pledges or deposits
required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f)                                    easements, rights of way, restrictions,
defects or other exceptions to title and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount, are not incurred to secure Indebtedness, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the businesses of the Company, the Guarantors and
the Restricted Subsidiaries;

 

(g)                                 Liens on the Property of the Company, any
Guarantor or any Restricted Subsidiary of such Person securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money) or statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business;

 

(h)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution or under any deposit account agreement
entered into in the ordinary course of business; provided, however, that
(i) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Company, (ii) the Company (or
applicable Restricted Subsidiary) maintains (subject to such right of setoff)
dominion and control over such account(s), and (iii) such deposit account is not
intended by the Company, any Guarantor or any Restricted Subsidiary to provide
cash collateral to the depository institution;

 

(i)                                     Oil and Gas Liens to secure obligations
which are not delinquent and which do not in any case materially detract from
the value of the Oil and Gas Property subject thereto.

 

(j)                                     purchase money Liens and Liens in
connection with Capital Leases, in each case upon or in any Property acquired or
held by the Company or any Restricted Subsidiary in the ordinary course of
business; provided that the Indebtedness secured by such Liens (i) was incurred
solely for the purpose of financing the acquisition of such Property, and is
otherwise permitted under Section 8.5 and does not exceed the aggregate purchase
price of such Property and (ii) is secured only by such Property and proceeds
therefrom and not by any other assets of the Company or any Restricted
Subsidiary;

 

(k)                                  licenses of intellectual property granted
by Company or any Restricted Subsidiary in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of business of
the Company or any Restricted Subsidiary;

 

78

--------------------------------------------------------------------------------


 

(l)                                     Liens that secure Indebtedness permitted
by Section 8.5(c); provided, however, that such Liens are subordinate in
priority to the Liens securing the Obligations, pursuant to the Intercreditor
Agreement;

 

(m)                               (Reserved);

 

(n)                                 Liens not otherwise permitted under this
Section 8.1 securing an amount not to exceed $2,000,000 at any time; and

 

(o)                                 deposits of cash in an amount not to exceed
$5,000,000 securing letters of credit issued under the Existing Credit
Agreement; provided, that such letters of credit are not extended, renewed or
increased after the Effective Date.

 

Section 8.2                                      Disposition of Assets.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions)
(collectively, “Dispositions”) any Property (including accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:

 

(a)                                  as permitted under Sections 6.10, 7.5, 8.3,
8.4, or 8.10;

 

(b)                                 Dispositions of inventory including produced
Oil and Gas in the ordinary course of business;

 

(c)                                  Dispositions among the Company and
wholly-owned Restricted Subsidiaries which are Guarantors;

 

(d)                                 Property that is (i) used, worn out,
obsolete, depleted, uneconomic, or surplus disposed of in the ordinary course of
business, (ii) no longer necessary for the business of such Person, or
(iii) contemporaneously replaced by Property of at least comparable value and
use;

 

(e)                                  Dispositions of accounts and notes
receivable in the ordinary course of business consistent with past practices;

 

(f)                                    Dispositions of interests in Oil and Gas
Properties included in the then-effective Borrowing Base, or portions thereof,
that are sold for fair cash consideration (considering any net production
proceeds from the effective date of any such Disposition to the closing thereof
that are credited against the purchase price payable at such closing as Net Cash
Proceeds received by the Company or such Guarantor); provided, however, that the
aggregate sales prices (as of the effective date of each particular Disposition)
for Dispositions made pursuant to this Section 8.2(f) during any Borrowing Base
Period shall not exceed 10% of the then effective Borrowing Base; provided,
further, however, that any such aggregate Disposition of Oil and Gas Properties
in any Borrowing Base Period which result in the receipt on a cumulative basis
in such period of Net Cash Proceeds in excess of 5% of the then effective
Borrowing Base (considering any net production proceeds from the effective date
of any Disposition to the closing thereof that are credited against the purchase
price payable at such closing as Net Cash Proceeds received by the Company or
such Guarantor) shall immediately

 

79

--------------------------------------------------------------------------------


 

and automatically, and without the need for further act or evidence, reduce the
Borrowing Base on a dollar-for-dollar basis (based on the amount attributable by
the Administrative Agent to the sold Oil and Gas Properties in the most recent
Borrowing Base determination under Section 2.6) and any resulting Borrowing Base
Deficiency shall be immediately cured by the Company pursuant to
Section 2.6(f)(i);

 

(g)                                 the sale or other Disposition of any
Unrestricted Subsidiary;

 

(h)                                 the sale or other Disposition of any Oil and
Gas Properties not included in the then-effective Borrowing Base (other than the
Disposition of the Hastings Assets); and

 

(i)                                     the sale or other Disposition of all or
any portion of the Hastings Assets; provided, however, that to the extent any of
the Hastings Assets include Proved Reserves, upon such sale or other Disposition
of such assets, the then-effective Borrowing Base shall be reduced by an amount
equal to the value assigned to such assets in the then effective Borrowing Base,
as determined by the Administrative Agent.

 

Section 8.3                                      Consolidations and Mergers. 
Other than the Merger, the Company and each Guarantor shall not, and shall not
permit any of the Restricted Subsidiaries to, directly or indirectly, merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except:

 

(a)                                  any Guarantor may merge or consolidate
with, or transfer all or substantially all of its assets to, the Company or
another Guarantor; provided, however, that the Company shall be the continuing
or surviving corporation in the case of a merger involving the Company;

 

(b)                                 any Subsidiary that is not a Guarantor may
merge or consolidate with, or transfer all or substantially all of its assets
to, the Company or a Guarantor; provided, however, that the Company or such
Guarantor shall be the continuing or surviving corporation in the case of a
merger involving the Company or a Guarantor; and

 

(c)                                  any Guarantor or other Subsidiary may make
Dispositions to the Company or another Guarantor; provided that after giving
effect to such Dispositions, such Property remains subject to the Liens, if any,
created under the Loan Documents.

 

Section 8.4                                      Loans and Investments.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including any Affiliate of the Company, except for:

 

(a)                                  investments in Cash Equivalents;

 

(b)                                 extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business;

 

80

--------------------------------------------------------------------------------


 

(c)                                  investments in Restricted Subsidiaries that
are Guarantors or Persons that become Restricted Subsidiaries and Guarantors
upon such investment;

 

(d)                                 investments in Derivative Contracts
permitted under Section 8.10;

 

(e)                                  investments resulting from transactions
specifically permitted under Section 8.3;

 

(f)                                    investments with third parties that are
(i) customary in the oil and gas business, (ii) made in the ordinary course of
the Company’s business, and (iii) made in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
joint venture agreements, development agreements, unitization agreements,
pooling agreements, joint bidding agreements, service contracts and other
similar agreements, that do not, in any case, (x) constitute an investment in
any state law partnership or other Person or (y) involve the Disposition of any
Mortgaged Property covering Proved Reserves;

 

(g)                                 advances by the Company to any of its
full-time employees for housing loans and for the payment of relocation expenses
which do not exceed $2,000,000 at any time outstanding in the aggregate to all
such employees;

 

(h)                                 acquisitions of proved Hydrocarbon Interests
and related assets;

 

(i)                                     provided that there shall not have
occurred and be continuing a Default hereunder, and no such Default would result
therefrom, the Company and the Guarantors may make cash investments in Ellwood
not to exceed an aggregate amount of $2,000,000 in any fiscal year;

 

(j)                                     provided that there shall not have
occurred and be continuing a Default hereunder, and no such Default would result
therefrom, the Company and the Guarantors may make cash investments in
Unrestricted Subsidiaries in an amount not to exceed $15,000,000 in the
aggregate during the term of this Agreement;

 

(k)                                  investments in stock, obligations or
securities received in settlement of debts;

 

(l)                                     the creation of any additional
Subsidiaries in compliance with Section 7.12;

 

(m)                               Ellwood’s contribution of pipeline and related
facilities assets to a Person that is not a Subsidiary so long as the fair value
of the assets contributed at the time of contribution, net of the fair value of
the Company’s and its Subsidiaries’ interest in such Person at the time of
contribution, does not exceed $15,000,000 in the aggregate for all such
contributions; and

 

(n)                                 investments made as a result of the receipt
of non-cash consideration from an Asset Sale (as defined in the Second Lien Term
Loan Agreement) that was made pursuant to and in compliance with Section 8.2 of
the Second Lien Term Loan Agreement.

 

81

--------------------------------------------------------------------------------


 

Section 8.5                                      Limitation on Indebtedness. 
The Company and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly, create, incur, assume,
suffer to exist, or otherwise become or remain liable with respect to, any
Indebtedness, except (collectively, “Permitted Indebtedness”):

 

(a)                                  Indebtedness incurred pursuant to the Loan
Documents;

 

(b)                                 Indebtedness incurred pursuant to (i) the
2017 Senior Notes Indenture in an aggregate principal amount not to exceed
$150,000,000, (ii) the 2019 Senior Notes Indenture in an aggregate principal
amount not to exceed $500,000,000 and (iii) provided that the terms and
provisions of the notes (the “Exchange Notes”) issued in exchange for all or a
portion of the Senior Notes and of the indenture (the “Exchange Notes
Indenture”) governing such Exchange Notes are (x) on the same terms and
provisions as the Senior Notes or on terms and provisions more favorable to the
applicable Loan Parties or (y) otherwise satisfactory to the Administrative
Agent, the Exchange Notes Indenture;

 

(c)                                  Indebtedness incurred pursuant to the
Second Lien Term Loan Agreement in an aggregate principal amount not to exceed
$315,000,000;

 

(d)                                 (Reserved);

 

(e)                                  Indebtedness in the form of obligations for
the deferred purchase price of property or services incurred in the ordinary
course of business which are not yet due and payable or are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been established;

 

(f)                                    Indebtedness secured by the Liens
permitted under paragraph (j) of Section 8.1 in an aggregate amount not to
exceed $15,000,000 at any time;

 

(g)                                 Indebtedness owing in connection with the
financing of insurance premiums in the ordinary course of business; and

 

(h)                                 in addition to the Indebtedness otherwise
permitted under this Section 8.5, Indebtedness of the Loan Parties not to exceed
$15,000,000 in the aggregate at any time outstanding.

 

Section 8.6                                      Transactions with Affiliates. 
Except (i) pursuant to the Merger Agreement and (ii) as set forth on
Schedule 8.6, the Company and each Guarantor shall not, and shall not permit any
of their respective Restricted Subsidiaries to, directly or indirectly, enter
into any transaction with or make any payment or transfer to any Affiliate of
the Company or its shareholders, except (A) in the ordinary course of business
and on terms no less favorable to the Company, such Guarantor or such Subsidiary
than would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company, such Guarantor or such Subsidiary (provided, that,
with respect to any such transaction, payment or transfer involving aggregate
consideration in excess of $25,000,000, such transaction, payment or transfer
shall have been approved by a majority of the disinterested members of the Board
of Directors of the Company) or (B) to the extent permitted under Section 8.9.

 

82

--------------------------------------------------------------------------------


 

Section 8.7                                      Margin Stock.  The Company and
each Guarantor shall not, and shall not permit any of their respective
Restricted Subsidiaries to, directly or indirectly, suffer or permit any
Subsidiary to, use any portion of the proceeds of the Loans (i) to purchase or
carry Margin Stock, (ii) to repay or otherwise refinance Indebtedness of the
Company or others incurred to purchase or carry Margin Stock, (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or
15(d) of the Exchange Act.

 

Section 8.8                                      (Reserved).

 

Section 8.9                                      Restricted Payments.  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, (i) purchase, redeem or otherwise
acquire for value any membership interests, partnership interests, capital
accounts, shares of its capital stock or any warrants, rights or options to
acquire such membership interests, partnership interests or shares, now or
hereafter outstanding from its members, partners or stockholders (other than
from its members, partners or stockholders that are Loan Parties); (ii) declare
or pay any distribution, dividend or return capital to its members, partners or
stockholders (other than to its members, partners or stockholders that are Loan
Parties), or make any distribution of assets in cash or in kind to its members,
partners or stockholders (other than members, partners or stockholders that are
Loan Parties) other than payments to Merger Sub required pursuant to the Merger
Agreement; or (iii) make any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Indebtedness outstanding under or in respect of any Senior Notes
Indenture or Exchange Notes Indenture or the Second Lien Debt Instruments
(collectively “Restricted Payments”); provided, however, that:

 

(a)                                  if (A) no Default or Event of Default shall
have occurred and be continuing, (B) no such Restricted Payment shall cause or
result in a Default or Event of Default, and (C) at the time any such Restricted
Payment is made by the Company, and giving pro forma effect to such Restricted
Payment, (1) the ratio of the Effective Amount to the Borrowing Base does not
exceed .75 to 1.00 and (2) the Company shall have Unused Availability of at
least $40,000,000, and (D) calculating the financial covenants in Section 8.12
as if the proposed Restricted Payment had been made on the last day of the most
recently ended fiscal quarter, the Company is in pro forma compliance with
Section 8.12 hereof after giving effect to such Restricted Payment, then the
Company may in any fiscal year commencing with the 2012 fiscal year, following
delivery to the Administrative Agent of the Company’s audited consolidated
financial statements pursuant to Section 7.1(a), declare and pay regular Cash
Dividends that do not exceed the greater of (x) $12,000,000 and (y) an aggregate
amount equal to 30% of Consolidated Net Income for the four fiscal quarters
ending immediately prior to the making of any Restricted Payment, but not to
exceed in any event $15,000,000, so long as such Cash Dividends are not used by
Denver Parent to make any distribution, dividend or return capital to its
members, partners or stockholders or make any distribution of assets in cash or
in kind to its members, partners or stockholders;

 

(b)                                 the Company may make regularly scheduled
payments of interest or, so long as no Borrowing Base Deficiency exists or would
result therefrom, make mandatory

 

83

--------------------------------------------------------------------------------


 

prepayments in respect of Indebtedness under or in respect of any Second Lien
Debt Instrument in accordance with the terms of the applicable Second Lien Debt
Instrument and the Intercreditor Agreement, but only to the extent required by
the applicable Second Lien Debt Instrument (provided, that, to the extent a
mandatory prepayment under any Second Lien Debt Instrument is triggered by an
Asset Sale (as defined in the Second Lien Term Loan Agreement) of Oil and Gas
Properties, the Company shall give the Administrative Agent written notice of
the mandatory prepayment four (4) days prior to making such mandatory
prepayment);

 

(c)                                  the Company may make regularly scheduled
payments of interest or mandatory prepayments in respect of Indebtedness under
or in respect of any Senior Notes Indenture or Exchange Notes Indenture in
accordance with the terms of the applicable Senior Notes Indenture or Exchange
Notes Indenture, but only to the extent required by the applicable Senior Notes
Indenture or Exchange Notes Indenture;

 

(d)                                 the Company may make optional prepayments,
redemptions, purchases or other defeasances in respect of any Senior Notes using
the “Net Cash Proceeds” of an “Equity Offering” (as such terms are defined in
the Senior Notes Indentures);

 

(e)                                  the Company may make optional prepayments,
redemptions, purchases or other defeasances in respect of any Exchange Notes
using the “Net Cash Proceeds” of an “Equity Offering” (as such terms are defined
in the Exchange Notes Indenture); and

 

(f)                                    the Company may issue the Exchange Notes
in exchange for the Senior Notes.

 

Section 8.10                                Derivative Contracts.  (a)  No Loan
Party shall, directly or indirectly, enter into or in any manner be liable on
any Derivative Contract except:

 

(i)                                     Derivative Contracts entered into in the
ordinary course of business with the purpose and effect of fixing or setting a
floor for prices on oil or gas expected to be produced by such Person; provided,
however, that at all times (a) no such contract shall be for speculative
purposes; (b) as of any date no such contract, when aggregated with all
Derivative Contracts permitted under this Section 8.10(a)(i), shall cover a
notional volume in excess of the Applicable Percentage of the total Projected
Oil and Gas Production to be produced in any month from the Proved Developed
Producing Reserves reflected in the most recent Reserve Report; provided,
however, for purposes of the foregoing calculation, that any Derivative Contract
under which the Company’s or any Guarantor’s interest is solely a put or an
option to purchase a put shall not be considered when calculating the Applicable
Percentage; (c) each such contract (excluding Derivative Contracts offered by
national commodity exchange) shall be with the Administrative Agent, or any of
the Lenders or their Affiliates, or with a counterparty or have a guarantor of
the obligation of the counterparty which, at the time the contract is made, has
long-term obligations rated BBB+ or Baa1 or better, respectively, by S&P or
Moody’s; and (d) no such contract requires the Company to put up money, assets,
letters of credit or other security against the event of its non-performance
prior to actual default by the Company in performing its obligations thereunder,
except Liens in favor of the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Secured Parties under the Security
Documents; or

 

(ii)                                  Derivative Contracts entered into in the
ordinary course of business with the purpose and effect of (A) fixing or capping
interest rates on a principal amount of Indebtedness of the Company that is
accruing interest at a variable rate, the notional amount of which does not
exceed (when aggregated with all other Derivative Contracts of the Company then
in effect and effectively converting interest rates from floating to fixed) 100%
of the outstanding principal amount of Indebtedness which bears interest at a
floating rate or (B) converting the interest rate on a principal amount of
Indebtedness of the Company that is accruing interest at a fixed rate to a
floating rate the notional amount of which does not exceed (when aggregated with
all Derivative Contracts of the Company then in effect effectively converting
interest rates from fixed to floating) 100% of the outstanding principal amount
of Indebtedness which bears interest at a fixed rate; provided, however, that,
in each case, (i) no such contract shall be for speculative purposes; (ii) in
the case of clause (A) above, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Company to be hedged by such contract,
(iii) no such contract requires the Company to put up money, assets, letters of
credit, or other security against the event of its non-performance prior to
actual default by the Company in performing its obligations thereunder,
(iv) each such contract shall be with the Administrative Agent or any of the
Lenders or any Affiliates of the foregoing or with a counterparty or have a
guarantor of the obligation of the counterparty who, at the time the contract is
made, has long-term obligations rated BBB+ or Baa1 or better, respectively, by
S&P or Moody’s, and (v) such Derivative Contracts shall correspond to the tenor
of the corresponding Indebtedness and (iv) no such Derivative Contract shall
remain in effect after the corresponding Indebtedness with respect to which such
Derivative Contract was originally entered into has been repaid in full.

 

(b)                                 In the event the Company enters into a
Derivative Contract with any Lender, the contingent obligations evidenced under
such Derivative Contract shall not be applied against such Lender’s Commitment
nor against the Effective Amount.  The benefits of the Guaranty and the Security
Documents and of the provisions of the Loan Documents relating to the Collateral
and status as a Secured Party shall also extend to and be available on a pro
rata basis to each Qualifying Derivative Contract Counterparty in respect to all
Obligations with respect to related Qualifying Derivative Transactions under
Qualifying Derivative Contracts but not with respect to other transactions
thereunder which are not Qualifying Derivative Transactions.

 

Section 8.11                                Sale Leasebacks.  No Loan Party
shall, directly or indirectly, become liable, directly or by way of any Guaranty
Obligation, with respect to any lease of any Property (whether real, personal or
mixed) whether now owned or hereafter acquired, (a) which the Loan Party has
sold or transferred (excluding transfers effected by means of dividends of
Property or Capital Stock permitted hereunder) or is to sell or transfer to any
other Person or (b) which the Loan Party intends to use for substantially the
same purposes as any other Property which has been or is to be sold or
transferred (excluding transfers effected by means of dividends

 

85

--------------------------------------------------------------------------------


 

of Property or Capital Stock permitted hereunder) by the Loan Party to any other
Person in connection with such lease.

 

Section 8.12                                Financial Covenants.

 

(a)                                  Consolidated Leverage Ratio. The Company
shall not permit the Consolidated Leverage Ratio to exceed  (i) for any fiscal
quarter ending on or before March 31, 2013, 5.00 to 1.00, (ii) for any fiscal
quarter ending after March 31, 2013 and on or before the fiscal quarter ending
September 30, 2013, 4.50 to 1.0, (iii) for any fiscal quarter ending after
September 30, 2013 and on or before the fiscal quarter ending June 30, 2014,
4.25 to 1.00, and (v) for any fiscal quarter ending thereafter, 4.00 to 1.00.

 

(b)                                 Current Ratio.  The Company shall not permit
the ratio of Current Assets to Current Liabilities to be less than 1.00 to 1.00
as of the last day of any fiscal quarter; provided, however, that for purposes
of such ratio, assets or liabilities required by ASC 815 and ASC 410 shall be
excluded from current assets and current liabilities, respectively.

 

(c)                                  Interest Coverage Ratio.  The Company shall
not permit the Consolidated Interest Coverage Ratio to be less than 1.75 to 1.00
as of the last day of any fiscal quarter.

 

Section 8.13                                (Reserved).

 

Section 8.14                                Change in Business.  (a)  The
Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiaries to, directly or indirectly, engage in any business or activity
other than the Principal Business.  The Company and each Guarantor shall not
permit Ellwood to, directly or indirectly, engage in any business other than the
ownership and operation of common carrier crude oil pipelines.  The Company and
each Guarantor shall not, and shall not permit any Unrestricted Subsidiaries to,
directly or indirectly, engage in any business or activity other than the
Principal Business.

 

(b)                                 The Company and each Guarantor will not
permit any Restricted Subsidiary which is a general partner in or owner of a
general partnership interest in an Unrestricted Subsidiary to own or acquire any
other Property except for distributions made to it by such Unrestricted
Subsidiary or other rights or interests relating to such Unrestricted
Subsidiary; or permit any Restricted Subsidiary which is a general partner in or
owner of a general partnership interest in an Unrestricted Subsidiary to engage
in any business or activity other than holding the Capital Stock in and other
rights or interests relating to such Unrestricted Subsidiary.  With respect to
Unrestricted Subsidiaries, the Company and each Guarantor will not permit any
Restricted Subsidiary to be the general partner in or owner of a general
partnership interest in an Unrestricted Subsidiary, unless such Restricted
Subsidiary is a corporation or a limited liability company.

 

Section 8.15                                Accounting Changes.  The Company and
each Guarantor shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Company or of any Subsidiary.

 

86

--------------------------------------------------------------------------------


 

Section 8.16                                Certain Contracts; Amendments;
Multiemployer Plans.  Except for the restrictions expressly set forth in the
Loan Documents, the Second Lien Loan Documents and the Senior Notes Indentures
and the Exchange Notes Indenture, the Company and each Guarantor shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on the ability of any Restricted Subsidiary of the Company to: 
(a) pay dividends or make other distributions to the Company, (b) redeem equity
interests held in it by the Company, (c) repay loans and other Indebtedness
owing by it to the Company, or (d) transfer any of its assets to the Company. 
The Company and each Guarantor shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into any “take-or-pay” contract or
other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it, except as permitted by Section 8.5(e).  The
Company and each Guarantor shall not, and shall not permit any ERISA Affiliate
to, incur any obligation to contribute to any Multiemployer Plan (within the
meaning of Section 4001(a)(3) of ERISA) in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.17                                Senior Notes and Second Lien Term
Loan Agreement.  The Company and each Guarantor shall not, and shall not permit
any of its respective Subsidiaries to, directly or indirectly:

 

(a)                                  amend or modify any of the terms or
provisions of the Senior Notes Indentures or the Senior Notes or the Exchange
Notes Indenture or the Exchange Notes, if such amendment or modification would
have the effect of (i) accelerating the maturity date of the principal amount
thereof, or any scheduled interest payment thereon; (ii) increasing the
principal amount thereof or interest rate thereon; (iii) causing, or purporting
to cause, the Liens securing the Obligations to cease to be “Permitted Liens”
(as defined in the respective Senior Notes Indentures or the Exchange Notes
Indenture, as applicable); or (iv) requiring the Company to grant any Lien for
the benefit of the holders thereof, except to the extent described in
Section 3.5 of the Senior Notes Indentures or the equivalent provision of the
Exchange Notes Indenture (it being understood in all events that no provision
which would cause the Company to be required to grant any such Lien may be
granted if prohibited by any term of this Agreement);

 

(b)                                 amend or modify any other term or provision
of the Senior Notes Indentures or the Senior Notes or the Exchange Notes
Indenture or the Exchange Notes, if such amendment or modification would be
materially adverse to the Lenders.

 

(c)                                  amend or modify any of the terms or
provisions of any of the Second Lien Loan Documents if such amendment or
modification would have the effect of (i) accelerating the maturity date of the
principal amount thereof or any scheduled payment thereunder; (ii) increasing
the principal amount thereof or interest rate thereon except to the extent
permitted by the Intercreditor Agreement; (iii) causing, or purporting to cause,
the Liens securing the Obligations to cease to be Permitted Liens as defined
therein; or (iv) requiring the Company to grant any Lien for the benefit of the
lenders thereunder, except to the extent permitted hereunder or under the
Intercreditor Agreement; or

 

(d)                                 amend or modify any other term or provision
of the Second Lien Loan Documents if such amendment or modification would be
materially adverse to the Lenders.

 

87

--------------------------------------------------------------------------------


 

Section 8.18                                Forward Sales, Production
Payments, etc.  The Company and each Guarantor shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly:

 

(a)                                  enter into any forward sales transaction or
agreement with respect to physical deliveries of Oil and Gas outside the
ordinary course of business as conducted prior to the Effective Time; or

 

(b)                                 sell or convey any production payment, term
overriding royalty interest, net profits interest or any similar interest
(except for overriding royalty or net profits interests granted to employees or
consultants of the Company or any Restricted Subsidiary in the ordinary course
of business in connection with the generation of prospects or the development of
Oil and Gas Properties).

 

Section 8.19                                Use of Proceeds.  The Company and
each Guarantor shall not, and shall not permit any of its respective Restricted
Subsidiaries to, directly or indirectly, use or permit the use of all or any
portion of the Loans or any Letters of Credit for any purpose other than those
set forth in Section 7.13.

 

Section 8.20                                New Bank Accounts.  The Company and
each Guarantor shall not, and shall not permit any of its respective Restricted
Subsidiaries to, open or otherwise establish, or deposit or otherwise transfer
funds into or hold funds in, any bank account in the name or otherwise for the
benefit of the Company or such Subsidiary with a balance in excess of $500,000
(other than zero-balance accounts with a balance of equal to or less than
$20,000 that are swept daily into an account controlled by the Administrative
Agent), unless the Administrative Agent shall have received an Account Control
Agreement within 30 days after the establishment of such account (or, with
respect to any such bank account that was opened or otherwise established prior
to the Effective Date, within the time period required by Section 7.16) or such
other time period as the Administrative Agent in its reasonable discretion
agrees, in form and substance reasonably satisfactory to the Administrative
Agent in its sole discretion, executed and delivered by the applicable Loan
Party and the bank or other financial institution at which such account is
maintained, unless such requirement is waived by the Administrative Agent in
writing.

 

Section 8.21                                Monterey Exploratory Capital
Expenditures.  Between the Effective Date and December 31, 2012, neither the
Company nor any Guarantor shall, or shall permit any Restricted Subsidiaries to,
make Monterey Exploratory Capital Expenditures in excess of $1,000,000 in the
aggregate.  Commencing January 1, 2013, neither the Company nor any Guarantor
shall, or shall permit any Restricted Subsidiaries to, incur Monterey
Exploratory Capital Expenditures in any calendar year in excess of the Annual
Limit (as defined below), unless (i) the Administrative Agent shall have
provided written consent for such Monterey Exploratory Capital Expenditure prior
to the incurrence thereof or (ii) the Consolidated Leverage Ratio for the four
fiscal quarters ending immediately prior to the date on which any such Monterey
Exploratory Capital Expenditures is incurred is less than 3.75 to 1.00.  As used
in this Section 8.21, the “Annual Limit” for any calendar year shall be equal to
$5,000,000 plus an amount equal to the amount, if any, by which the aggregate
Monterey Exploratory Capital Expenditures of the Company and its Restricted
Subsidiaries in the calendar year immediately preceding such calendar year was
less than $5,000,000.

 

88

--------------------------------------------------------------------------------


 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1                                      Event of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)                                  Principal Non-Payment.  The Company fails
to pay, when and as required to be paid herein, any amount of scheduled
principal payment of any Loan, including any mandatory prepayment under
Section 2.6(f) of this Agreement;

 

(b)                                 Interest and Expense Non-Payment.  Any Loan
Party fails to pay, when and as required to be paid herein, any interest due on
any Interest Payment Date, any other payments for fees, expenses, or other
amounts payable hereunder or under any other Loan Document within three
(3) Business Days after the same becomes due and payable;

 

(c)                                  Representation or Warranty.  Any written
representation or warranty by the Company, any Guarantor or any Restricted
Subsidiary made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any Guarantor, any Restricted Subsidiary, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect in any material respect on or as of the date made or
deemed made;

 

(d)                                 Specific Defaults.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in Sections 7.3(a),
7.6, 7.12 or 7.13, in Article VIII, or in the Agent Fee Letter;

 

(e)                                  Other Defaults.  The Company, any Guarantor
or any Restricted Subsidiary fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of (i) 15 days, in the case of
Sections 7.1 and 7.14 and (ii) 30 days, in all other cases after the earlier of
(x) the date upon which a Responsible Officer knew or reasonably should have
known of such default or (y) the date upon which written notice thereof is given
to the Company by the Administrative Agent or any Lender;

 

(f)                                    Cross Default.  (i) The Company, any
Guarantor or any Restricted Subsidiary fails to make any payment of more than
$15,000,000 in respect of any Indebtedness when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure; or (ii) the Company, any
Guarantor or any Restricted Subsidiary fails after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness having an aggregate principal amount of more than
$15,000,000 if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such

 

89

--------------------------------------------------------------------------------


 

Indebtedness to be declared to be due and payable prior to its stated maturity;
(iii) any Indebtedness of the Company, any Guarantor or any other Restricted
Subsidiary in excess of $15,000,000 shall be declared due and payable prior to
its stated maturity; or (iv) an “Event of Default” as defined in any Senior
Notes Indenture or Second Lien Debt Instrument as in effect on the Effective
Date, or any other or additional “Event of Default” which may be added to or
otherwise be included or exist after the Effective Date in any Senior Notes
Indenture or Second Lien Debt Instrument, shall occur and be continuing or
(d) an “Event of Default” as defined in the Exchange Notes Indenture shall occur
and be continuing;

 

(g)                                 Insolvency; Voluntary Proceedings.  The
Company, any Guarantor or any Restricted Subsidiary (i) generally fails to pay,
or admits in writing its inability to pay, its debts as they become due, subject
to applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) commences any Insolvency Proceeding with respect to itself; or (iii) takes
any action to effectuate or authorize any of the foregoing;

 

(h)                                 Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against the Company, any
Guarantor or any Restricted Subsidiary, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against all or a
substantial part of the Company’s, any Guarantor’s or any Restricted
Subsidiary’s Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company, any Guarantor or any Restricted
Subsidiary admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Company, any
Guarantor or any Restricted Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business;

 

(i)                                     Monetary Judgments.  One or more
non-interlocutory judgments, non-interlocutory orders, decrees or arbitration
awards is entered against the Company, any Guarantor or any other Restricted
Subsidiary involving in the aggregate a liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $15,000,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of 30 days after the entry
thereof;

 

(j)                                     Change of Control.  There occurs any
Change of Control;

 

(k)                                  Loss of Permit.  Any Governmental Authority
revokes or fails to renew any material license, permit or franchise of the
Company, any Guarantor or any other Restricted Subsidiary, or the Company, any
Guarantor or any other Restricted Subsidiary for any reason loses any material
license, permit or franchise, or the Company, any Guarantor or any other
Restricted Subsidiary suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any material license, permit or franchise and,
in each case, such revocation, failure or loss could reasonably be expected to
have a Material Adverse Effect; and such default remains unremedied

 

90

--------------------------------------------------------------------------------


 

for a period of 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such default or
(ii) the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

 

(l)                                     Guaranty Default.  A Guaranty is for any
reason partially (including with respect to future advances) or wholly revoked
or invalidated, or otherwise ceases to be in full force and effect, or such
Guarantor or any other Person contests in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder;

 

(m)                               Enforceability or Perfection of Loan
Documents.  (i) Any Loan Document (other than a Qualifying Derivative Contract)
shall, at any time after its execution and delivery and for any reason, cease to
be in full force and effect or shall be declared to be null and void, the
validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder, or the
Obligations shall be subordinated for any reason (other than by the consent of
the Lenders); or (ii) any Lien created under any Loan Document shall fail to
constitute a first priority, perfected Lien in a material portion of the
Collateral, subject only to Permitted Liens, and such failure shall continue for
at least thirty (30) days after the earlier of (A) the date upon which a
Responsible Officer knew or reasonably should have known of such default or
(B) the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

 

(n)                                 ERISA.  Either (i) any unpaid minimum
required contribution (as defined in Section 430 of the Code in excess of
$15,000,000 exists with respect to any Pension Plan, whether or not waived by
the Secretary of the Treasury or his delegate, or (ii) the Company or any ERISA
Affiliate institutes steps to terminate any Pension Plan and the then current
value of such Pension Plan’s benefit liabilities exceeds the then current value
of such Pension Plan’s assets available for the payment of such benefit
liabilities by more than $15,000,000; or

 

(o)                                 Second Lien Loan Documents. (i) The lien
subordination provisions set forth in the Second Lien Loan Documents or the
Intercreditor Agreement shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any of
the Second Lien Debt Instruments, or (ii) the Intercreditor Agreement shall, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of any Indebtedness permitted to be secured
in reliance on Section 8.1(l) or against any Loan Party.

 

Section 9.2                                      Remedies.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders:

 

(a)                                  declare the Commitment, if any, of each
Lender to make Loans or participate in Issuances of Letters of Credit to be
terminated, or declare all or any part of the unpaid principal of the Loans, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be immediately due and payable, whereupon the same shall be,
without presentment, demand, protest, notice of intention to accelerate, notice
of

 

91

--------------------------------------------------------------------------------


 

acceleration, or any other notice of any kind, all of which are hereby expressly
waived by the Company and each Guarantor, immediately due and payable; and

 

(b)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law; provided, however, that upon the occurrence of any event
specified in Section 9.1(g) or 9.1(h) (in the case of clause (i) of
Section 9.1(h) upon the expiration of the 60-day period mentioned therein), the
obligation of each Lender to make Loans or participate in Issuances of Letters
of Credit and of the Issuing Lender to issue Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent, or any Lender and
without presentment, demand, protest, notice of intention to accelerate, notice
of acceleration or any other notice of any kind, all of which are hereby
expressly waived by the Company and each Guarantor.

 

Section 9.3                                      Application of Proceeds.  The
proceeds received by the Administrative Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies or
otherwise shall be applied, in full or in part, together with any other sums
then held by the Administrative Agent to Obligations that are not Excess First
Lien Obligations (as defined in the Intercreditor Agreement) and to Obligations
that are Excess First Lien Obligations, in each case, in accordance with
Section 4.1 of the Intercreditor Agreement and as follows:

 

(a)                                  first, to the payment or reimbursement of
the Administrative Agent for all costs, expenses, disbursements and losses
incurred by the Administrative Agent and which any Loan Party is required to pay
or reimburse pursuant to the Loan Documents, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(b)                                 second, to the payment or reimbursement of
the Lenders and each Qualifying Derivative Contract Counterparty for all costs,
expenses, disbursements and losses incurred by such Persons and which any Loan
Party is required to pay or reimburse pursuant to the Loan Documents, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(c)                                  third, to the payment of interest on the
Loans which is then due;

 

(d)                                 fourth, to the payment of principal of the
Loans which is then due and to the payment or prepayment to the Lenders and each
Qualifying Derivative Contract Counterparty of all other Obligations and to Cash
Collateralize Letters of Credit; and

 

(e)                                  fifth, to whomsoever shall be legally
entitled thereto.

 

In the event that such proceeds are insufficient to pay in full the items
described in any clause (a) through (e) of this Section 9.3, the available
proceeds for such items in such clause shall be applied ratably to the unpaid
items in such clause and the Loan Parties shall remain liable in accordance with
the Loan Documents for any deficiency.  Each Loan Party acknowledges the

 

92

--------------------------------------------------------------------------------


 

relative rights, priorities and agreements of the Administrative Agent, the
Lenders and the Qualifying Derivative Contract Counterparty, as set forth in
this Agreement, including as set forth in this Section 9.3.

 

Section 9.4                                      Rights Not Exclusive.  The
rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                                Actions.  (a)  Each of the Lenders
and the Issuing Lenders hereby irrevocably appoints Citibank, N.A. as its
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and the Company shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with Letters of Credit Issued by it or proposed to be
Issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent,” as used
in this Article X, included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
the Issuing Lender.

 

Section 10.2                                Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of this Agreement as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

93

--------------------------------------------------------------------------------


 

Section 10.3                                Exculpatory Provisions.  (a)  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11.1) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by the Company, a Lender
or an Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

94

--------------------------------------------------------------------------------


 

Section 10.4                                Reliance by Administrative Agent. 
(a)  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.1, each Lender that has made available to
the Administrative Agent its Pro Rata Share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.

 

Section 10.5                                (Reserved).

 

Section 10.6                                Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender and Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Agent or Lender or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Agent or Lender or any of their Affiliates and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.7                                Indemnification.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), pro rata according to each respective Lender’s Pro Rata
Share, each Administrative Agent-Related Person from and against any and all
Indemnified Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR
BE CAUSED BY THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE

 

95

--------------------------------------------------------------------------------


 

OR OTHERWISE OF SUCH ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however,
that no Lender shall be liable for the payment to any Administrative
Agent-Related Persons of any portion of such Indemnified Liabilities to the
extent the same arise from (i) the gross negligence or willful misconduct of any
Administrative Agent-Related Person or (ii) a claim or action asserted by one or
more other Administrative Agent-Related Persons.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out of pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company.  The undertaking in this Section 10.7 shall survive
the payment of all Obligations hereunder and the resignation or replacement of
the Administrative Agent.

 

Section 10.8                                Rights as a Lender.  The Person
serving as the Administrative Agent or Issuing Lender hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or Issuing
Lender, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent or Issuing Lender hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or Issuing Lender hereunder and without any duty to account
therefor to the Lenders.

 

Section 10.9                                Resignation of Administrative
Agent.  (a)  The Administrative Agent may, upon 30 days’ notice to the Lenders,
the Issuing Lenders and the Company, resign as administrative agent under this
Agreement.  Upon receipt of any such notice of resignation, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent that shall be a financial institution (which if a Lender
will agree to so act, will be a Lender) acceptable to the Company (acting
reasonably).  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders may by
notice to the Company and such Person remove such Person as Administrative Agent
and appoint from among the Lenders a successor administrative agent for the
Lenders.  Such removal

 

96

--------------------------------------------------------------------------------


 

will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed)
(the “Removal Effective Date”).

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 11.4 and 11.5 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

Section 10.10                          Withholding Tax.  (a) Each Non-U.S.
Lender making Loans to the Company, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of the Company or the Administrative Agent), shall deliver to
the Company and the Administrative Agent either (i) two duly completed originals
of either Internal Revenue Service Form W-8BEN claiming eligibility pursuant to
the “interest”, “business profits” or “other income” article of an income tax
treaty to which the United States is a party; (ii) Internal Revenue Service
Form W-8ECI, or an applicable successor form; (iii) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, or a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (referred to as an “US Tax Compliance
Certificate”) and (y) two duly originals of Internal Revenue Service Form W-8BEN
or applicable successor form; (iv) to the extent such Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, and any applicable successor forms, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other

 

97

--------------------------------------------------------------------------------


 

certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;
or (v) in the case of a Lender that is not a Non-U.S. Lender, two duly completed
originals of Internal Revenue Service form W-9 or applicable successor form and
(z) and any applicable U.S. Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3.  Each Lender, Eligible Assignee or Participant, as
the case may be, agrees to promptly notify the Company and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction.  In addition, each Lender, Eligible Assignee or
Participant, as the case may be, shall timely deliver to the Company and the
Administrative Agent two further originals of such Form W-8BEN, W-8EXP, W-8IMY,
W-8ECI or W-9 or successor forms on or before the date that any previously
executed form expires or becomes obsolete, or after the occurrence of any event
requiring a change in the most recent form delivered by such Person to the
Company or promptly notify the Company and the Administrative Agent in writing
of its legal inability to do so.  In addition to the foregoing, each Non-U.S.
Lender shall, to the extent it is legally entitled to do so, deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from withholding.

 

(b)                                 If any payment made to a Lender under a Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Notwithstanding anything to the contrary, neither
the Company nor the Administrative Agent shall be required to pay additional
amounts or indemnify any Lender with respect to any withholding taxes imposed by
reason of FATCA.

 

(c)                                  If any Lender claims exemption from, or
reduction of, withholding Tax under a United States Tax treaty by providing IRS
Form W-8 BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations held by such Lender, such
Lender agrees to notify the Administrative Agent of the percentage amount in
which it is no longer the beneficial owner of Obligations held by such Lender. 
To the extent of such percentage amount, the Administrative Agent will treat
such Lender’s IRS Form W-8 BEN as no longer valid.

 

98

--------------------------------------------------------------------------------


 

(d)                                 If any Lender claiming exemption from United
States withholding Tax by filing IRS Form W-8 ECI with the Administrative Agent
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations held by such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding Tax requirements imposed by
Sections 1441 and 1442 of the Code.

 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding Tax, the Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding Tax after taking into account such reduction.  If the forms or other
documentation required by Section 10.10(a) of this Section 10.10 are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding Tax.

 

(f)                                    If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason)
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties and interest, and including any Taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 10.10(f), together with all costs and expenses (including Attorney
Costs).  The obligation of the Lenders under this Section 10.10(f) shall survive
the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

(g)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Agreement (including by the
payment of additional amounts pursuant to Section 3.1), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
Indemnified Person and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such Indemnified Person, shall repay to such
Indemnified Person the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Indemnified Person is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Indemnified Person be required to
pay any amount to an indemnifying party pursuant to this paragraph (f) the
payment of which would place the Indemnified Person in a less favorable net
after-Tax position than the Indemnified Person would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
Indemnified Person to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

99

--------------------------------------------------------------------------------


 

Section 10.11                          No Other Duties, etc.  Anything herein to
the contrary notwithstanding, none of the Arranger, the Syndication Agent, and
the Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

Section 10.12                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any debtor relief law or
any other judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Outstandings and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 2.8, 11.4 and 11.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.8,
11.4, and 11.5.

 

Section 10.13                          Collateral and Guaranty Matters.  (a) The
Secured Parties irrevocably authorize the Administrative Agent,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
the Security Termination Date, (y) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Loan Documents, or (z) if approved,
authorized or ratified in writing by the Required Lenders and, with respect to a
release of all or substantially all of the Collateral, by each other Lender
affected thereby;

 

100

--------------------------------------------------------------------------------


 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.1(j);

 

(iii)                               to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents; and

 

(iv)                              to release each deed of trust, mortgage,
fixture filing or other instrument listed on Schedule 6.29(a)-3.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.13.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by the Company in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.  Each Agent and
the Issuing Lenders shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telegram,
email or cable) believed by it to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such Agent
or the Issuing Lender.  As to any matters not expressly provided for by the Loan
Documents, each Agent and the Issuing Lenders shall in all cases be fully
protected in acting, or in refraining from acting, thereunder in accordance with
instructions given by the Required Lenders or all of the Lenders as is required
in such circumstance, and such instructions of such Lenders and any action taken
or failure to act pursuant thereto shall be binding on all Secured Parties.  For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Qualifying Derivative Contract with the Company for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Qualifying Derivative Contract.  Unless it has actual knowledge
evidenced by way of written notice from any such Secured Party and the Company
to the contrary, the Administrative Agent, in acting in such capacity under the
Loan Documents, shall be entitled to assume that no Qualifying Derivative
Contracts or Obligations in respect thereof are in existence or outstanding
between any Secured Party and any Loan Party.

 

(c)                                  The Secured Parties irrevocably authorize
and appoint the Administrative Agent to enter into the Master Assignment
Agreement, substantially in the form of Exhibit H attached hereto, on behalf of
the Administrative Agent, each Lender and each other Secured Party.  Each
Secured Party confirms that it is aware of the contents of the Master Assignment
Agreement.  Each Lender (i) represents and warrants that the execution, delivery
and performance of the Master Assignment Agreement are within the power and
authority of such

 

101

--------------------------------------------------------------------------------


 

Lender and have been duly authorized by appropriate proceedings, (ii) represents
and warrants that the Master Assignment Agreement constitutes a legal, valid,
and binding obligation of such Lender enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity, (iii) confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into the transactions contemplated by the Master
Assignment Agreement, (iv) represents and warrants that it has authorized and
appointed the Administrative Agent to execute and deliver the Master Assignment
Agreement on behalf of such Lender and to make the covenants, representations,
warranties and other agreements set forth in the Master Assignment Agreement on
behalf of such Lender and (v) agrees that it will, independently and without
reliance upon any Assignor (as defined in the Master Assignment Agreement), the
Existing Administrative Agent (as defined in the Master Assignment Agreement),
the Issuing Lender (as defined in the Existing Credit Agreement) or any other
Lender (as defined in the Existing Credit Agreement), and based on such
documents and information as it shall deem appropriate at the time, continue to
make such Person’s own credit decisions in taking or not taking action under
this Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto.  Each of the Administrative Agent and each Lender
agree that the Existing Administrative Agent and each Assigning Lender is a
third party beneficiary of this Section 10.13(c).

 

Section 10.14                          Posting of Approved Electronic
Communications.  (a)  In addition to providing the Administrative Agent with all
originals or copies of all Communications (as defined below) in the manner
specified by Section 11.2, the Company hereby also agrees, upon reasonable
request of the Administrative Agent, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent any information, documents
and other materials that it has furnished to the Administrative Agent pursuant
to the Loan Documents or to the Lenders under Section 7.1, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an electronic mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return electronic mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
electronic mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, electronic mail or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(b)                                 The Company further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).

 

102

--------------------------------------------------------------------------------


 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE INDEMNIFIED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PERSONS IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNIFIED PERSONS HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S OR THE ISSUING LENDER’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY INDEMNIFIED PERSONS IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PERSONS’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(d)                                 The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
specified on Schedule A hereof shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents. 
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

(e)                                  Nothing herein shall prejudice the right of
the Company, the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                                Amendments and Waivers.  No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document (other than any Qualifying Derivative
Contract and any documents delivered in connection therewith, which shall be
governed with respect to any amendment, modification, termination or waiver
thereof as expressly provided for in such Qualifying Derivative Contract and
such documents delivered in connection therewith), and no consent with respect
to any departure by the Company, any Guarantor or any applicable Subsidiary
therefrom, shall be effective unless the

 

103

--------------------------------------------------------------------------------


 

same shall be in writing and signed by the Required Lenders (or by the
Administrative Agent at the written request of the Required Lenders) and the
Company and acknowledged by the Administrative Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided, however, that no such agreement shall
waive or amend Section 2.14 or change the definition of “Defaulting Lender”
without the written consent of the Administrative Agent and the Issuing Lender;
and provided, further, however, that (x) the Administrative Agent and the
Company may, without the consent of the Lenders, amend, modify or supplement
this Agreement and any other Loan Document (other than any Qualifying Derivative
Contract and any documents delivered in connection therewith, which shall be
governed with respect to any amendment, modification, termination or waiver
thereof as expressly provided for in such Qualifying Derivative Contract and
such documents delivered in connection therewith) to cure any ambiguity,
typographical error, defect or inconsistency if such amendment, modification or
supplement does not adversely affect the rights of the Issuing Lender or any
Lender and (y) no such waiver, amendment, modification, termination or consent
shall, do any of the following:

 

(a)                                  extend or increase the Commitment of any
Lender (including, without limitation by means of any amendment purporting to
remove or change the requirement that such Commitment shall not exceed the
Borrowing Base or the Aggregate Commitment) or reinstate any Commitment
terminated pursuant to Section 9.2 without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 5.2 or the waiver of any Default or Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

 

(b)                                 postpone the final maturity date of any
Loan, or postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender entitled to such payment, it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Loans (other than any mandatory prepayment of the Loans required to be made
in the event of a Borrowing Base Deficiency) shall not constitute a postponement
of any date scheduled for the payment of principal or interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on any Loan, or (subject to clause (ii) below) any
fees or other amounts payable hereunder (including any mandatory prepayments
thereof or prepayments otherwise required to be made on the Loans should a
Borrowing Base Deficiency occur) or under any other Loan Document without the
written consent of each Lender entitled to such amount, provided, however, that
only the consent of the Required Lenders shall be necessary to waive any
obligation to pay interest at the Default Rate instead of the otherwise
applicable rate;

 

(d)                                 change in any manner the definition of
“Required Lenders”, “Supermajority Lenders”, “Pro Rata Share” or the Lenders
required to rescind or annul an acceleration without the written consent of each
Lender affected thereby; provided that an adjustment to the Pro Rata Shares of
the Lenders pursuant to an increase in the Aggregate Commitment under
Section 2.16 shall not be considered an amendment, waiver or other modification
of this Agreement;

 

104

--------------------------------------------------------------------------------


 

(e)                                  amend this Section 11.1 or Section 9.3, or
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders, without the written consent of all
Lenders;

 

(f)                                    amend Section 4.1 of the Intercreditor
Agreement or amend any of the following terms, each of which is defined in the
Intercreditor Agreement (i) Excess First Lien Obligations, (ii) Discharge of
First Lien Obligations, (iii) First Lien Cap, (iv) Capped Obligations, or
(v) First Lien Obligations, in each case, without the written consent of all
Lenders;

 

(g)                                 release all or substantially all of the
Collateral or any Secured Party from the benefit thereof, or release any
Guarantor from any Guaranty or any Secured Party from the benefit thereof, or
modify Section 10.13(a) or Section 11.28, in each case without the written
consent of each Lender affected thereby; provided that this restriction shall
not restrict releases of Collateral or Guarantors permitted under
Section 10.13(a) or Section 11.28 or any modification or amendment to any Loan
Document to implement any such release;

 

(h)                                 reduce the amount or postpone the due date
of any amount payable in respect of, or extend the required expiration date of,
any Letter of Credit, or change in any manner the obligations of the Lenders
relating to the purchase of participations in Letters of Credit without the
written consent of each Lender entitled to a share of such amount or required to
purchase a participation in such Letter of Credit; or

 

(i)                                     modify Section 2.6(a) or the definition
of the term “Borrowing Base”;

 

provided, further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Required Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Lender under this Agreement or any LC Related Document relating to any Letter of
Credit Issued or to be Issued by it, and (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document.

 

(j)                                     Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans and participation interests in the Letters of Credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided, that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of

 

105

--------------------------------------------------------------------------------


 

interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

 

Section 11.2                                Notices.  All notices, requests and
other communications shall be in writing and mailed, faxed or delivered, to the
address or facsimile number specified for notices on Schedule A hereof; or, as
directed to the Company or the Administrative Agent, to such other address as
shall be designated by such party in a written notice to the other parties, and
as directed to any other party, at such other address as shall be designated by
such party in a written notice to the Company and the Administrative Agent.

 

(a)                                  All such notices, requests and
communications shall, when transmitted by overnight delivery, or faxed, be
effective when received, or transmitted in legible form by facsimile machine
(except that, if not faxed during normal business hours for the recipient, shall
be deemed to have been given the opening of business or the next Business Day
for the recipient), respectively, or if mailed, upon the third Business Day
after the date deposited into the U.S. mail, or if delivered by hand, upon
delivery; except that notices pursuant to Article II or Article IX shall not be
effective until actually received by the Administrative Agent.

 

(b)                                 Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Company.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Company to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Company or other Person on account of any action taken or not taken by
the Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice.  The obligation of the Company to repay the Loans shall not be
affected in any way or to any extent by any failure by the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in the telephonic or
facsimile notice.

 

Section 11.3                                No Waiver; Cumulative Remedies.  No
failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights and remedies than they would otherwise have.

 

Section 11.4                                Costs and Expenses.  The Company
shall:

 

(a)                                  whether or not the transactions
contemplated hereby are consummated, pay or reimburse the Administrative Agent
within five Business Days after demand (subject to Section 5.1(d)) for all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Issuing Lender, the Lenders or any of their Affiliates in connection
with the

 

106

--------------------------------------------------------------------------------


 

syndications of the extensions of credit hereunder (other than fees payable to
syndicate members) and the development, preparation, delivery, administration
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, the
consummation of the transactions contemplated hereby and thereby, and the
syndication of the credit facilities provided herein, including Attorney Costs
incurred by the any such Person with respect thereto except such costs and
expenses as may be incurred by the assignor Lenders or Assignee under
Section 11.8; and

 

(b)                                 pay or reimburse the Administrative Agent,
any other Agent, the Issuing Lender and each Lender within five Business Days
after demand (subject to Section 5.1(d)) for all costs and expenses (including
Attorney Costs) incurred by each of them in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or any other Loan Document (including, but not limited to, the
collection or enforcement of any Note through any legal proceedings) during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).

 

Payment by any Lender of amounts pursuant to Section 10.7 shall not relieve the
Company of any obligations under this Section 11.4.

 

Section 11.5                                Indemnity.  Whether or not the
transactions contemplated hereby are consummated, the Company shall indemnify
and hold each Agent-Related Person, the Issuing Lender and each Lender and each
of their respective Affiliates, successors and assignors and its and their
respective officers, directors, employees, counsel, agents, advisors,
controlling Persons, members and attorneys in fact (each, an “Indemnified
Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims (excluding Environmental
Claims that are covered by the Hazardous Materials Indemnity), costs, charges,
expenses and disbursements (including Attorney Costs) and settlement costs of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Loans, and the termination, resignation or
replacement of the Administrative Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein (other than the Hazardous Materials Indemnity), including any of the Loan
Documents (other than the Hazardous Materials Indemnity), or the transactions
contemplated hereby, including, without limitation, the Merger or any part of
the Merger, or any action taken or omitted by any such Person under or in
connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or any Loan
Document (other than the Hazardous Materials Indemnity), the Loans or the use of
the proceeds thereof, and the transactions contemplated hereby, including,
without limitation, the Merger or any part of the Merger, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARISE
OUT OF OR AS A RESULT OF ANY INDEMNIFIED PERSON’S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT,

 

107

--------------------------------------------------------------------------------


 

CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PERSON, OR ANY ONE OR
MORE OF THEM; provided, however, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent same arise from the gross negligence or willful misconduct of such
Indemnified Person.  No Indemnified Person shall be liable for any damages
arising from the use by unauthorized Persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such Persons or for any special, indirect,
consequential or punitive damages in connection with this Agreement.  All
amounts due under this Section shall be payable not later than thirty (30) days
after written demand therefor.  Payment by any Lender of amounts pursuant to
Section 10.7 shall not relieve the Company of any obligations under this
Section 11.5. The agreements in Sections 11.4 and 11.5 shall survive payment of
all other Obligations.

 

Section 11.6                                Payments Set Aside.  To the extent
that the Company makes a payment to the Administrative Agent or the Lenders, or
the Administrative Agent or the Lenders exercise their right of setoff, and such
payment or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee,
debtor-in-possession, receiver or any other Person, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent or such Lender upon demand its Pro Rata Share of any amount
so recovered from or repaid by the Administrative Agent or such Lender.

 

Section 11.7                                Successors and Assigns.  This
Agreement shall become effective at the Effective Time after it shall have been
executed by the Company, each Guarantor and the Administrative Agent and after
the Administrative Agent shall have been notified by each Lender and Issuing
Lender that such Lender or Issuing Lender has executed it and thereafter this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Administrative Agent and each Lender.

 

Section 11.8                                Assignment by Lenders.  Any Lender
may at any time assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(a)                                  Minimum Amounts.  The aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Lender Assignment Agreement, as of the Trade
Date) shall not be less than $1,000,000.

 

108

--------------------------------------------------------------------------------


 

(b)                                 Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, the Letter of Credit
Outstandings or the Commitment assigned.

 

(c)                                  No consent shall be required for any
assignment except:

 

(i)                                     the consent of the Company (such consent
not to be unreasonably withheld or delayed) shall be required unless such
assignment is to an Eligible Assignee; and

 

(ii)                                  the consent of the Administrative Agent
and the Issuing Lenders (such consents not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not an
Eligible Assignee.

 

(d)                                 The parties to each assignment shall execute
and deliver to the Administrative Agent a Lender Assignment Agreement, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(e)                                  (Reserved)

 

(f)                                    In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(d), from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the

 

109

--------------------------------------------------------------------------------


 

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4, 11.4, and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

(g)                                 The Administrative Agent shall maintain,
acting solely for this purpose as agent for the Company, a copy of each Lender
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and any Commitments of,
and principal amount (and stated interest) of the Loans owing to and Letter of
Credit Outstandings owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the Company,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(h)                                 Any Lender may at any time, without the
consent of, or notice to, the Company or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Company, the
Administrative Agent, the Issuing Lenders and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a), (b),
(c), (d) and (e) that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.3, and 3.4
(subject to the requirements and limitations therein) (it being understood that
the documentation required under Section 10.10 shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant shall not be entitled to receive any greater payment under
Sections 3.1, 3.3, or 3.4, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent

 

110

--------------------------------------------------------------------------------


 

permitted by law, each Participant also shall be entitled to the benefits of
Section 2.12 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations (other than obligations
in respect of Qualifying Derivative Contracts) under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(i)                                     Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.9                                Interest.  It is the intention of
the parties hereto to comply with applicable usury laws, if any; accordingly,
notwithstanding any provision to the contrary in this Agreement or any other
Loan Document (including any Notes) or otherwise relating hereto, in no event
shall this Agreement, the Notes or any other Loan Document require or permit the
payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws which exceed the Highest Lawful
Rate.  If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans or in any of the Loan
Documents or otherwise relating thereto, or in any communication by the
Administrative Agent, the Issuing Lender, or the Lenders or any other Person to
the Company or any other Person, or in the event all or part of the principal or
interest thereof shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved, or received on the amount of principal
actually outstanding from time to time under the Loans or any Loan Document
shall exceed the Highest Lawful Rate, then in any such event it is agreed as
follows:  (i) the provisions of this Section 11.9 shall govern and control,
(ii) neither any Loan Party nor any other Person now or hereafter liable for the
payment of the Loans shall be obligated to pay the amount of such interest to
the extent such interest is in excess of the Highest Lawful Rate, (iii) any such
excess which is or has been received notwithstanding this Section 11.9 shall be
credited against the then unpaid principal balance of the Loans or, if the Loans
have been or would be paid in full, refunded to the Company, and (iv) the
provisions of this Agreement, the Notes, or any other Loan Document and
otherwise relating thereto, and any communication to the Company, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of

 

111

--------------------------------------------------------------------------------


 

executing any other document, to the Highest Lawful Rate as now or hereafter
construed by courts having jurisdiction hereof or thereof.  Without limiting the
foregoing, all calculations of the rate of the interest contracted for, charged,
collected, taken, reserved, or received in connection with the Loans, this
Agreement or any other Loan Document which are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of the Loans, including all prior
and subsequent renewals and extensions, all interest at any time contracted for,
charged, taken, collected, reserved, or received.  The terms of this
Section 11.9 shall be deemed to be incorporated in every document and
communication relating to the Notes, the Loans, any other Credit Extension or
any other Loan Document.

 

Section 11.10                          Indemnity and Subrogation.  In addition
to all such rights of indemnity and subrogation as any Guarantor may have under
applicable law, the Company agrees that in the event a payment shall be made by
a Guarantor under a Guaranty in respect of a Credit Extension to the Company,
the Company shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment subject to the
provisions of the Guaranty executed by such Guarantor.  Notwithstanding any
provision of this Agreement to the contrary, all rights of the Guarantors under
this Section 11.10 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full of the Obligations, and no payments may be made in
respect of such rights of indemnity, contribution or subrogation until all the
Obligations have been paid in full and the Commitment shall have expired.  No
failure on the part of the Company to make the payments required by this
Section 11.10 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of the Guarantors
with respect to any Guaranty, and each Guarantor shall remain liable for the
full amount of the obligation of the Guarantors under each such Guaranty in
accordance therewith.

 

Section 11.11                          Automatic Debits of Fees.  With respect
to any commitment fee, arrangement fee, Letter of Credit fee or other fee, or
any other cost or expense (including Attorney Costs) due and payable to the
Administrative Agent under the Loan Documents, the Company hereby irrevocably
authorizes the Administrative Agent, after giving reasonable prior notice to the
Company, to debit any deposit account of the Company with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense.  If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent’s sole discretion) and such amount not debited
shall be deemed to be unpaid.  No such debit under this Section 11.11 shall be
deemed a setoff.

 

Section 11.12                          Notification of Addresses, Lending
Offices, etc.  Each Lender shall notify the Administrative Agent in writing of
any changes in the address to which notices to the Lender should be directed, of
addresses of any Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Administrative Agent shall reasonably request.

 

112

--------------------------------------------------------------------------------


 

Section 11.13                          Counterparts.  This Agreement may be
executed in any number of separate counterparts, no one of which need be signed
by all parties; each of which, when so executed, shall be deemed an original,
and all of such counterparts taken together shall be deemed to constitute but
one and the same instrument.  A fully executed counterpart of this Agreement by
facsimile or PDF signatures shall be binding upon the parties hereto.

 

Section 11.14                          Headings.  The various headings of each
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of such Loan Document or any provisions thereof.

 

Section 11.15                          Confidentiality.  Each Lender agrees to
take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information identified as “confidential” or “secret” by
the Company and provided to it by the Company or any of its Subsidiaries, or by
the Administrative Agent on such Company’s or Subsidiary’s behalf, under or in
connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents, except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Lender, or (ii) was or becomes
available on a non-confidential basis from a source other than the Company,
provided, however, that such source is not bound by a confidentiality agreement
with the Company known to the Lender; provided further, however, that any Lender
may disclose such information (A) at the request or pursuant to any requirement
of any Governmental Authority to which such Lender is subject or in connection
with an examination of such Lender by any such authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender’s
independent auditors and other professional advisors; (G) to any Affiliate of
such Lender, or to any Participant or Assignee, actual or potential, provided
that such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Lenders hereunder; (H) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the Obligations under
this Agreement or surety, reinsurer, guarantee or credit liquidity enhancer; and
(I) as to any Lender, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Company is party or
is deemed party with such Lender.

 

Section 11.16                          Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

Section 11.17                          No Third Parties Benefited.  This
Agreement is made and entered into for the sole protection and legal benefit of
the Company, the Guarantors, the Lenders, the Administrative Agent, the
Administrative Agent-Related Persons and the Indemnified Persons, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal

 

113

--------------------------------------------------------------------------------


 

beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

Section 11.18                          Governing Law.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Section 11.19                          Forum Selection and Consent to
Non-Exclusive Jurisdiction.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION, LITIGATION OR PROCEEDING
OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE, AGAINST THE COMPANY, ANY SUBSIDIARY, ANY GUARANTOR, ANY
PARENT, ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, ANY OTHER PARTY
HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN QUALIFYING DERIVATIVE
CONTRACTS) OR THE TRANSACTIONS RELATING HERETO OR THERETO.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 11.2, IF APPLICABLE; PROVIDED THAT NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.  EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY OF THE PARTIES HERETO
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO

 

114

--------------------------------------------------------------------------------


 

ITSELF OR ITS PROPERTY, EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.

 

Section 11.20                          Entire Agreement.  This Agreement,
together with the other Loan Documents, embodies the entire agreement and
understanding among the Company, the Guarantors, the Lenders and the
Administrative Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, oral or written, relating to the subject matter
hereof and thereof and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Secured Party relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or in any other Loan Document.

 

Section 11.21                          No Oral Agreements.  THIS WRITTEN FIFTH
AMENDED AND RESTATED CREDIT AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

Section 11.22                          Accounting Changes.  In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then the Company and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
 Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

Section 11.23                          Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

115

--------------------------------------------------------------------------------


 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 11.24                          Amendment and Restatement.  (a)  From and
after the Effective Time, this Agreement amends and restates in its entirety the
Existing Credit Agreement; the Notes issued under this Agreement, if any, amend
and restate the “Notes” (as defined in the Existing Credit Agreement) issued
under the Existing Credit Agreement; and the Existing Credit Agreement shall
thereafter be of no further force and effect except to evidence the incurrence
by the Company and any other Loan Party of the “Obligations” under and as
defined therein (whether or not such “Obligations” are contingent as of the
Effective Time).  This Agreement and the Notes, if any, issued do not constitute
and shall not be construed to evidence a novation of or a payment and readvance
of any of the “Obligations” (as defined in the Existing Credit Agreement)
heretofore outstanding under the Existing Credit Agreement, it being the
intention of the parties hereto that this Agreement provide for the terms and
conditions of, and the Notes issued, if any, evidence, at such time, the same
“Obligations” as were then outstanding under the Existing Credit Agreement. 
Each Lender shall surrender the “Notes” outstanding on the Effective Date issued
to it under the Existing Credit Agreement.

 

(b)                                 The terms and conditions of this Agreement
and the Administrative Agent’s, the Lenders’ and the Issuing Lender’s rights and
remedies under this Agreement and the other Loan Documents shall apply to all of
the “Obligations” incurred under the Existing Credit Agreement and the Notes and
Letters of Credit issued thereunder.

 

(c)                                  The Company reaffirms the Liens granted
pursuant to the Existing Loan Documents to the Administrative Agent for the
benefit of the Secured Parties under the Existing Security Agreement, which
Liens shall continue in full force and effect during the term of this Agreement
and any renewals or extensions thereof and shall continue to secure the
Obligations hereunder.

 

(d)                                 From and after the Effective Time, (i) all
references to the Existing Credit Agreement (or to any amendment, supplement,
modification or amendment and restatement thereof) in the Loan Documents (other
than this Agreement) shall be deemed to refer to the Existing Credit Agreement
as amended and restated hereby, (ii) all references to any section (or
subsection) of the Existing Credit Agreement in any Loan Document (but not
herein) shall be amended to become mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, from or after the Effective Time, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement as
amended and restated hereby.

 

(e)                                  This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement, waiver or
other modification, whether or not similar, and, except as expressly provided
herein or in any other Loan Document, all terms and conditions of the Loan
Documents remain in full force and effect unless otherwise specifically amended
by this Agreement or any other Loan Document.

 

116

--------------------------------------------------------------------------------


 

Section 11.25                          USA PATRIOT Act.  Each Lender hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with said Act.

 

Section 11.26                          Acknowledgments.  Each of the Company and
each Guarantor hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor the
Issuing Lender nor the other Agents nor any Lender nor Agent-Related Person has
any fiduciary relationship with or duty to the Company or any Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Administrative Agent, the Issuing Lender, the
other Agents and the Lenders and Agent-Related Persons, on one hand, and the
Loan Parties, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Administrative Agent, the Issuing Lender, the
other Agents and the Lenders or among the Loan Parties and the Lenders.

 

Section 11.27                          Survival of Representations and
Warranties.  All representations and warranties made by the Company and each
Guarantor herein, in the other Loan Documents and in any document, certificate
or statement delivered pursuant hereto or in connection herewith, shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement, and the making of the Loans and other
extensions of credit hereunder, regardless of any investigation made by the
Lenders or on their behalf.  The provisions of Sections 11.5 and 11.10 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or enforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent or any Lender.

 

Section 11.28                          Release of Collateral and Guarantee
Obligations.  (a)  Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Company in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, any
Qualifying Derivative Contract Counterparty or any Indemnified Person) take such
actions as shall be required to release its security interest in any Collateral
being Disposed of in such Disposition, and to release any guarantee obligations
under any Loan Document of any Person being Disposed of in such Disposition, to
the extent necessary to permit consummation of such Disposition in accordance
with the Loan Documents; provided, however, that the Company shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of

 

117

--------------------------------------------------------------------------------


 

the proposed release (or such shorter period agreed to by the Administrative
Agent), a written request for release identifying the relevant Collateral being
Disposed of in such Disposition and the terms of such Disposition in reasonable
detail, including the date thereof, the price thereof and any expenses in
connection therewith, together with a certification by the Company stating that
such transaction is in compliance with this Agreement and the other Loan
Documents and that the proceeds of such Disposition will be applied in
accordance with this Agreement and the other Loan Documents.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Security Termination Date,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender, any Qualifying Derivative Contract Counterparty, and any Indemnified
Person) take such actions as shall be required to release its security interest
in all Collateral, and to release all guarantee obligations provided for in any
Loan Document.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

Section 11.29                          Agreement Regarding Intercreditor
Agreement.  In accordance with the terms of the Intercreditor Agreement, each of
the Lenders executing this Agreement agrees to be bound to and by the terms of
the Intercreditor Agreement, and hereby instructs the Administrative Agent to
execute and deliver (on behalf of each Lender) the Intercreditor Agreement on
its behalf.

 

Section 11.30                          Assignment by Assigning Lenders.  Each
Assigning Lender has as of the date hereof pursuant to the Master Assignment
Agreement sold, transferred and assigned to the Lenders, and each Lender has
severally purchased, assumed and accepted from the Assigning Lenders without
recourse and without representation or warranty (except as provided in the
Master Assignment Agreement) so much of the aggregate commitments under and
loans under the Existing Credit Agreement such that immediately after giving
effect to the effectiveness of this Agreement, the Pro Rata Share of each Lender
and the Commitments of each Lender shall be as set forth on Schedule 1.1(a). 
The Assigned Rights (as defined in the Master Assignment Agreement) include,
without limitation, (i) the Commitments under the Existing Credit Agreement,
(ii) the outstanding Existing Revolving Credit Loans and (iii) all related
rights, benefits, obligations, liabilities and indemnities of the Assigning
Lenders under and in connection with the Existing Credit Agreement, each
Existing Loan Document (other than Qualifying Derivative Contracts, as defined
in the Existing Credit Agreement, and Existing LCs, as defined in the Master
Assignment Agreement) and all Collateral and other security for the Obligations
(as defined in the Existing Credit Agreement).  Bank of Montreal, as
administrative agent under the Existing Credit Agreement, has as of the date
hereof assigned to Citibank, N.A., as Administrative Agent all of its right,
title and interest in and to the Collateral and the Security Documents (as those
terms are defined in the Existing Credit Agreement).  For the avoidance of
doubt, the Assigned Rights excludes any obligations under the Existing Credit
Agreement owing, as of the Effective Date (as defined in the Master Assignment
Agreement), in respect of

 

118

--------------------------------------------------------------------------------


 

Qualifying Derivative Contracts and participations in letters of credit issued
under the Existing Credit Agreement.  At no time shall an Exiting Lender (as
defined in the Master Assignment Agreement) be considered a Lender under this
Agreement or the other Loan Documents and from and after the Effective Date (as
defined in the Master Assignment Agreement) the Pro Rata Share of each Lender
under this Agreement and the portion of the Aggregate Commitment of each Lender
under this Agreement shall be as set forth in Schedule 1.1(a) hereto.  Such
assignment, transfer and conveyance are without recourse to any Assigning Lender
and are without warranties by any Agent or Administrative Agent-Related Person,
including representation or warranty as to title, enforceability,
collectibility, documentation or freedom from liens or encumbrances, in whole or
in part, by any Assigning Lender except for the representations and warranties
in Sections 6, 7 and 8 of the Master Assignment Agreement.

 

Section 11.31                          Exercise of Remedies by Administrative
Agent.  Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Administrative Agent, and each Secured Party hereby agree that no
Secured Party other than the Administrative Agent and its designated agents and
representatives shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by Administrative Agent and its designated agents and
representatives on behalf of the Secured Parties in accordance with the terms of
the Intercreditor Agreement and the other Loan Documents.  By accepting the
benefit of the Liens granted pursuant to the Security Documents, each Secured
Party hereby agrees to the terms of this Section 11.31.

 

(THE REMAINDER OF THIS PAGE IS LEFT BLANK)

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

COMPANY:

 

 

 

 

VENOCO, INC.

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-1

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. O’Donnell

 

 

Edward J. O’Donnell

 

 

Chief Executive Officer

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ P.R. Ballard

 

 

Name: P.R. Ballard

 

 

Title:   Managing Director

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-3

--------------------------------------------------------------------------------


 

 

SYNDICATION AGENT AND A LENDER:

 

 

 

 

THE BANK OF NOVA SCOTIA, as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name: Mark Sparrow

 

Title: Director

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-4

--------------------------------------------------------------------------------


 

 

 

DOCUMENTATION AGENT AND A LENDER:

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and a Lender

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name: Chulley Bogle

 

 

Title:   Vice President

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-5

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Margaret Niekrash

 

Name: Margaret Niekrash

 

Title:   Vice President

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-6

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

By:

/s/ Shirley Ritch

 

Name: Shirley Ritch

 

Title: Vice President

 

 

 

 

 

By:

/s/ Peter Armieri

 

Name: Peter Armieri

 

Title: Vice President

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BOKF, NA dba BANK OF OKLAHOMA, as a Lender

 

 

 

By:

/s/ Guy C. Evangelista

 

Name: Guy C. Evangelista

 

Title: Senior Vice President

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-8

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Kevin Donaldson

 

Name: Kevin Donaldson

 

Title: Vice President

 

Fifth Amended and Restated Credit Agreement

Signature Page

 

S-9

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Director

 

 

 

 

 

By:

/s/ Michael D. Spaight

 

Name: Michael D. Spaight

 

Title: Associate

 

Fifth Amended and Restated Credit Agreement

 

Ex. H - Page 1

--------------------------------------------------------------------------------